


Exhibit 10.63

 

MANAGEMENT SERVICES AGREEMENT

 

BY AND AMONG

 

US CANCER CARE, INC.

 

AND

 

COASTAL RADIATION ONCOLOGY MEDICAL GROUP, INC.

 

 

DATED AS OF FEBRUARY 16, 2006

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I                                                   DEFINITIONS AND
RULES OF CONSTRUCTION

1

 

 

 

SECTION 1.1

Definitions

1

 

 

 

SECTION 1.2

Rules of Construction

10

 

 

 

ARTICLE II                                              OBLIGATIONS OF THE
COMPANY

10

 

 

 

SECTION 2.1

Management Services

10

 

 

 

SECTION 2.2

Furniture, Fixtures, Equipment and Supplies

11

 

 

 

SECTION 2.3

Financial Planning and Goals

11

 

 

 

SECTION 2.4

Business Office Services

11

 

 

 

SECTION 2.5

Financial Statements

14

 

 

 

SECTION 2.6

Personnel

15

 

 

 

SECTION 2.7

Cancer Centers

16

 

 

 

SECTION 2.8

Files and Records

17

 

 

 

SECTION 2.9

Recruitment of New Physicians

17

 

 

 

SECTION 2.10

Expansion of the Practice

17

 

 

 

SECTION 2.11

Practice Assessment and Consulting Services

18

 

 

 

SECTION 2.12

Managed Care Contracting

18

 

 

 

SECTION 2.13

Restrictive Covenants of the Company

18

 

 

 

SECTION 2.14

Payment of Operational Expenses

19

 

 

 

SECTION 2.15

Company Expenses

19

 

 

 

ARTICLE III                                       OBLIGATIONS OF THE PRACTICE

19

 

 

 

SECTION 3.1

Required Services and Service Hours

19

 

 

 

SECTION 3.2

Professional Standards

19

 

 

 

SECTION 3.3

Physician Powers of Attorney

20

 

 

 

SECTION 3.4

Restrictive Covenants of the Practice

20

 

 

 

SECTION 3.5

Continuing Professional Education

22

 

 

 

SECTION 3.6

Initial Physicians

22

 

 

 

SECTION 3.7

Additional Physicians

22

 

 

 

SECTION 3.8

Termination of Physicians

22

 

 

 

SECTION 3.9

Cooperation

23

 

 

 

SECTION 3.10

Billing Information and Collection Policy

23

 

i

--------------------------------------------------------------------------------


 

SECTION 3.11

Quality and Utilization Management

23

 

 

 

SECTION 3.12

Peer Review

24

 

 

 

SECTION 3.13

Practice Operational Authority

24

 

 

 

SECTION 3.14

Other Obligations of the Practice

24

 

 

 

SECTION 3.15

Practice Expenses

25

 

 

 

SECTION 3.16

Managed Care Contracting

25

 

 

 

ARTICLE IV                                        FINANCIAL ARRANGEMENT

25

 

 

 

SECTION 4.1

Management Fees

25

 

 

 

SECTION 4.2

Retained Amount

26

 

 

 

SECTION 4.3

Payments

27

 

 

 

SECTION 4.4

Reconciliation

27

 

 

 

SECTION 4.5

Review of Financial Arrangements by the Practice

27

 

 

 

SECTION 4.6

Collateral Security

28

 

 

 

SECTION 4.7

Deposit of Receivables

32

 

 

 

SECTION 4.8

Termination of Security Interest

33

 

 

 

SECTION 4.9

Offset for Damages

33

 

 

 

ARTICLE V                                             TERM AND TERMINATION

33

 

 

 

SECTION 5.1

Term; Renewal Terms

33

 

 

 

SECTION 5.2

Termination by the Company

34

 

 

 

SECTION 5.3

Termination by the Practice

35

 

 

 

SECTION 5.4

[Intentionally omitted]

37

 

 

 

SECTION 5.5

Duties And Remedies Upon Expiration Or Termination

37

 

 

 

ARTICLE VI                                        REPRESENTATIONS AND WARRANTIES
OF THE PRACTICE

38

 

 

 

SECTION 6.1

Representations and Warranties of the Practice

38

 

 

 

SECTION 6.2

Representations and Warranties of the Company

40

 

 

 

ARTICLE VII                                   OTHER OBLIGATIONS OF THE PARTIES

42

 

 

 

SECTION 7.1

Covenants of the Practice

42

 

 

 

SECTION 7.2

Taxes

43

 

 

 

SECTION 7.3

Covenants of the Company

44

 

 

 

ARTICLE VIII                              INSURANCE AND INDEMNIFICATION

44

 

 

 

SECTION 8.1

Insurance Maintained by the Practice

44

 

 

 

SECTION 8.2

Insurance Maintained by the Company

44

 

 

 

SECTION 8.3

Requirements as to Insurance

45

 

ii

--------------------------------------------------------------------------------


 

SECTION 8.4

Indemnification

45

 

 

 

SECTION 8.5

Indemnification Procedure

46

 

 

 

ARTICLE IX                                        CONFIDENTIAL INFORMATION;
ACCESS TO RECORDS

47

 

 

 

SECTION 9.1

Confidential Information and Trade Secrets

47

 

 

 

SECTION 9.2

Books and Records

47

 

 

 

ARTICLE X                                             ARBITRATION

48

 

 

 

SECTION 10.1

Arbitration

48

 

 

 

ARTICLE XI                                        GENERAL PROVISIONS

49

 

 

 

SECTION 11.1

Changes in the Law

49

 

 

 

SECTION 11.2

Independent Contractors

49

 

 

 

SECTION 11.3

Force Majeure

50

 

 

 

SECTION 11.4

Notices and Addresses

50

 

 

 

SECTION 11.5

Entire Agreement

50

 

 

 

SECTION 11.6

Physician Rights

50

 

 

 

SECTION 11.7

Governing Law

51

 

 

 

SECTION 11.8

Captions

51

 

 

 

SECTION 11.9

Severability

51

 

 

 

SECTION 11.10

Waiver

51

 

 

 

SECTION 11.11

Counterparts

51

 

 

 

SECTION 11.12

Medical Advisory Board

51

 

 

 

SECTION 11.13

Amendment and Modification

51

 

 

 

SECTION 11.14

Assignment and Delegation

51

 

 

 

SECTION 11.15

Open Records

52

 

 

 

SECTION 11.16

Binding Effect

52

 

 

 

SECTION 11.17

Further Actions

52

 

 

 

SECTION 11.18

No Prejudice

52

 

iii

--------------------------------------------------------------------------------


 

MANAGEMENT SERVICES AGREEMENT

 

THIS MANAGEMENT SERVICES AGREEMENT (this “Agreement”), dated as of February 16,
2006 (the “Effective Date”), is by and between U.S. Cancer Care, Inc., a
Delaware corporation (“USCC”) and Coastal Radiation Oncology Medical
Group, Inc., a California professional corporation (the “Practice”).

 

RECITALS

 

A.                                    The Practice is a medical practice that
provides Radiation Oncology Services (as defined herein) in the State of
California.

 

B.                                    The Company is in the business of
providing certain administrative and support services to medical practices, and
in providing administrative and clinical staff, space, equipment, furnishings,
supplies and inventory to medical practices in connection therewith.

 

C.                                    The Practice desires to retain the Company
to provide, on an exclusive basis, administrative and support services to the
Practice, and administrative and clinical staff, space, equipment, furnishings,
supplies and inventory to the Practice, so as to permit the Practice to devote
its efforts to the rendering of medical services at the Cancer Centers (as
defined herein).

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and undertakings hereunder and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
intending to be legally bound, the parties hereto do hereby agree as follows:

 

ARTICLE I
DEFINITIONS AND RULES OF CONSTRUCTION

 

SECTION 1.1                                             Definitions.  As used in
this Agreement, the following terms have the meanings set forth below.

 

“ACCC” shall mean the Association of Community Cancer Centers.

 

“Accountants” shall have the meaning set forth in Section 4.5.

 

“ACR” shall mean the American College of Radiology.

 

“Administrative Employees” shall have the meaning in Section 2.6(a).

 

“Affiliate” shall mean (a) with respect to an individual, any member of such
individual’s family residing in the same household; (b) with respect to an
entity: (i) any executive officer, manager, director, partner or Person that
owns ten percent (10%) or more of the outstanding Capital Stock of or in such
entity, or (ii) any brother, sister, brother-in-law, sister-in-law, lineal
descendant or ancestor of any executive officer, manager, director, partner or
Person that owns ten percent (10%) or more of the outstanding Capital Stock of
or in such entity;

 

1

--------------------------------------------------------------------------------


 

and (c) with respect to a Person, any Person which directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with such Person or entity.  For purposes of this definition,
“control” (including with correlative meanings, the terms “controlling”,
“controlled by” and under “common control with”) means  the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.  For the purposes of this Agreement, neither the Practice
nor any of the Physicians shall be deemed Affiliates of the Company.

 

“Agreement” shall mean this Agreement, as amended, modified or supplemented from
time to time in accordance with the terms hereof, together with any exhibits,
schedules or other attachments thereto.

 

“Annual Budget” shall have the meaning set forth in Section 2.3.

 

“Billing and Collection Fee” shall have the meaning set forth in
Section 4.1(a)(i).

 

“Business Day” shall mean a day (other than a Saturday or Sunday), on which
commercial banks are open for business in Los Angeles, California.

 

“Business Office Services” shall have the meaning set forth in Section 2.4.

 

“Cancer Centers” shall mean: (i) the cancer centers located at: (a) 1069 Los
Palos Drive, Salinas, CA 93901, (b) 314 S. Stratford Ave., Santa Maria, CA
93454, (c) 274 Heather Court, Suite A, Templeton, CA 93465, (d) 1240 Westlake
Blvd., Suite 103, Westlake, CA 91361, (e) 2985 North Sycamore Dr., Simi Valley,
CA 93065, (f) 2230 Lynn Road, Suite 103, Thousand Oaks, CA 91360, (g) 2841
Cabrillo Drive, Ventura, CA 93003, (h) 100 Casa Street, Suite C, San Luis
Obispo, CA 93405 and (ii) any future cancer center owned or operated by the
Company that is located in the Communities, or upon which the Parties mutually
agree.

 

“Clinical Employees” shall have the meaning set forth in Section 2.6(a).

 

“CMS” shall mean the Centers for Medicare and Medicaid Services, an agency of
the United States Department of Health and Human Services, and any successor
thereto.

 

“Coastal Group Sellers” shall have the meaning set forth in the Securities
Purchase Agreement.

 

“Collateral” shall have the meaning set forth in Section 4.6(a).

 

“Communities” shall mean the cities of Salinas, Santa Maria, Templeton,
Westlake, Simi Valley, Thousand Oaks, Ventura, and San Luis Obispo, and the
counties of Monterey, San Luis Obispo, Santa Barbara and Ventura, each located
in the State of California.

 

“Company” shall mean collectively, USCC and OnCURE Medical Corp., a Delaware
corporation.

 

“Company Account” shall have the meaning set forth in Section 4.7.

 

2

--------------------------------------------------------------------------------


 

“Company Expense” shall mean any expense of the Company which is not an
Operational Expense or a Practice Expense.  Company Expense shall include,
without limitation, the following:

 

(a)                                 all costs and expenses relating to the
acquisition and financing of medical equipment acquired by the Company under the
Securities Purchase Agreement or required to be purchased pursuant to the terms
of this Agreement (including without limitation all penalties, fees, premiums or
similar amounts);

 

(b)                                 any expenditure relating to the medical
equipment used (or to be used) at the Cancer Centers; provided that such
expenditure is contemplated by the Annual Budget and required to be capitalized
under GAAP;

 

(c)                                  all costs and expenses that the Company
incurs in connection with assisting the Practice with the Practice’s efforts to
comply with all appropriate rules and regulations imposed by managed care
programs, Third-Party Payors, governmental agencies and accreditation bodies,
including without limitation, JCAHO, ACR and ACCC;

 

(d)                                 salaries, benefits (including any deferred
compensation) and other costs relating to the employment or engagement by the
Company of (i) any director or executive officer of the Company (or Person
serving in a similar capacity), (ii) any Person who provides Billing and
Collection Fee services; and (iii) any Person who provides accounting, finance,
payroll, human resources, informational technology, and compliance services; and

 

(e)                                  all costs and expenses relating to the
provision of Business Office Services; and

 

(f)                                   such other costs and expenses expressly
set forth in the Annual Budget as Company Expenses.

 

For purposes of this definition, the term “Company” shall mean, collectively,
the Company and its Affiliates.

 

“Company Indemnitees” shall have the meaning set forth in Section 8.4(a).

 

“Company Lender” shall mean any Person that makes funds available to the Company
or any Affiliate of the Company to borrow (including, without limitation,
Merrill Lynch Capital, MCG Capital Corporation and Siemens Medical Credit
Corp.).

 

“Company Lender Loan” shall mean any loan agreement between the Company or any
Affiliates and a Company Lender.

 

“Company Taxes” shall have the meaning set forth in Section 7.2(a).

 

“Confidential Information and Trade Secrets” shall mean (a) the material terms
of this Agreement or any other written agreement between the Parties, and
(b) any confidential or secret information concerning (i) any trade secrets, new
product developments, special or unique processes or methods of the Company or
any of its Affiliates or of the Practice or any of its

 

3

--------------------------------------------------------------------------------


 

Affiliates, as the case may be, (ii) any sales, advertising or other concepts or
plans of the Company or any of its Affiliates or of the Practice or any of its
Affiliates, as the case may be, (c) records (other than patient medical
records), patient lists, reports and other documents pertaining to the
Management Services, (d) the systems, protocols, policies, procedures, manuals,
reports, data bases, documents, instruments and other materials used by the
Company or any of its Affiliates or by the Practice or any of its Affiliates, as
the case may be, (e) all other professional or business information developed by
or on behalf of the Company or any of its Affiliates or by the Practice or any
of its Affiliates, as the case may be, including items produced by the
Physicians, and (f) all financial statements and reports produced by the Company
or any of its Affiliates or by the Practice or any of its Affiliates in
connection with this Agreement.

 

“Damages” shall have the meaning set forth in the Securities Purchase Agreement.

 

“Depository Bank” shall mean Wells Fargo Bank.

 

“EBITDA” shall mean Net Income before interest expense, taxes, depreciation and
amortization.

 

“Effective Date” shall have the meaning set forth in the preamble.

 

“Event of Default” shall have the meaning set forth in Section 5.2.

 

“FF&E” shall have the meaning set forth in Section 2.2(a).

 

“Financial Statements” shall have the meaning set forth in Section 2.5.

 

“GAAP” shall mean U.S. generally accepted accounting principles and practices
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a majority of the
accounting profession that are applicable to the circumstances as of the date of
determination.

 

“General Management Services Fee” shall have the meaning set forth in
Section 4.1(a)(ii).

 

“Government Receivables” shall mean all accounts receivable generated from
services rendered to beneficiaries under the Medicare, Medicaid and other state
and federal programs, which services are reimbursable under any of such
programs.

 

“Governmental Authority” shall mean any (a) federal, state, city, local or
municipal government (or any political subdivision of any thereof), or
(b) governmental or quasi-governmental authority exercising any statutory,
administrative, arbitral, judicial, legislative, police, regulatory, or taxing
authority or power.

 

“HIPAA” shall mean the Health Insurance Portability and Accountability Act of
1996, as amended.

 

4

--------------------------------------------------------------------------------


 

“Indemnified Party” shall have the meaning set forth in Section 8.5.

 

“Indemnifying Party” shall have the meaning set forth in Section 8.5.

 

“JCAHO” shall mean the Joint Commission on the Accreditation of Healthcare
Organizations.

 

“Law” shall mean any statute, ordinance, code, rule, regulation or court order
enacted, adopted or promulgated by any Governmental Authority.

 

“Lease” shall have the meaning set forth in Section 2.7.

 

“Lien” shall mean any security agreement, financing statement (whether or not
filed), mortgage, lien (statutory or otherwise), charge, pledge, hypothecation,
conditional sales agreement, adverse claim, title retention agreement or other
security interest, encumbrance, lien, charge, restrictive agreement, mortgage,
deed of trust, indenture, pledge, option, limitation, exception to or other
title defect in or on any interest or title of any vendor, lessor, lender or
other secured party to or of such Person under any conditional sale, lease,
consignment, or bailment given for security purposes, trust receipt or other
title retention agreement with respect to any property or asset of such Person,
whether direct, indirect, accrued or contingent.

 

“Lockbox Account Agreement” shall have the meaning set forth in Section 4.7.

 

“Loss” shall have the meaning set forth in Section 8.4(a).

 

“Management Services” shall have the meaning set forth in Section 2.1.

 

“Material Adverse Effect” shall mean any event, circumstance or condition that,
individually or when aggregated with all other similar events, circumstances or
conditions could reasonably be expected to have, or has had, a material adverse
effect on (a) the business, property, operations, condition (financial or
otherwise), results of operations or prospects of the Company or the Practice,
as applicable; or (b) the validity or enforceability of (i) this Agreement or
(ii) the rights and remedies of the parties hereunder.  For purposes of this
Agreement, a Material Adverse Effect shall not include: (A) any change or effect
that results from conditions, events or circumstances generally affecting the
industries in which the Company or the Practice operates or the economy in
general; (B) any action or change specifically permitted or required by the
provisions of this Agreement; or (C) the transactions contemplated by this
Agreement or the performance hereof.

 

“Medicaid” shall mean, collectively, the healthcare assistance program
established by Title XIX of the Social Security Act and any statutes succeeding
thereto, and all Laws pertaining to such program including (a) all federal
statutes (whether set forth in Title XIX of the Social Security Act or
elsewhere) affecting such program; (b) all state statutes and plans for medical
assistance enacted in connection with such program and federal rules and
regulations promulgated in connection with such program; and (c) all applicable
provisions of all rules, regulations, manuals, orders and requirements of all
Government Authorities promulgated in connection with such program (whether or
not having the force of Law), in each case as the same may be amended,
supplemented or otherwise modified from time to time.

 

5

--------------------------------------------------------------------------------

 

“Medical Advisory Board” shall mean the board made up of physicians providing
radiation oncology services at centers operated by the Company or any of its
Affiliates pursuant to the provisions of the Medical Advisory Board Charter
attached hereto as Exhibit A.  Each physician providing radiation oncology
services at one of the Cancer Centers on a full time basis shall be entitled to
be a voting member of the Medical Advisory Board at all times during the Term of
this Agreement.  All costs of the Medical Advisory Board, including but not
limited to all costs for Physicians to travel to and attend meetings and
otherwise participate in the Medical Advisory Board, shall be Company Expenses.

 

“Medicare” shall mean, collectively, the health insurance program for the aged
and disabled established by Title XVIII of the Social Security Act and any
statutes succeeding thereto, and all Laws pertaining to such program including
(a) all federal statutes (whether set forth in Title XVIII of the Social
Security Act or elsewhere) affecting such program; and (b) all applicable
provisions of all rules, regulations, manuals, orders and requirements of all
Governmental Authorities promulgated in connection with such program (whether or
not having the force of Law), in each case as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Net Income” shall mean, for any period, an amount equal to Practice Revenues
minus Operational Expenses.

 

“New Physician” shall have the meaning set forth in Section 3.7.

 

“Neuroscience” shall mean Neuroscience Gamma Knife Center of Southern
California, LLC.

 

“Operational Expenses” shall mean, for any fiscal period, all of the following
expenses and costs (other than the Company Expenses and the Practice Expenses)
incurred by the Company in connection with the provision of Management Services
to the Practice pursuant to this Agreement, determined on an accrual basis of
accounting in accordance with GAAP:

 

(a)          salaries, benefits (including, without limitation, any deferred
compensation) and other costs (including, without limitation, costs pertaining
to training and education) relating to the employment or engagement by the
Company of all Personnel;

 

(b)          obligations of the Company under the leases or subleases for the
Cancer Centers (including, without limitation, the Leases);

 

(c)           medical and office supply expenses;

 

(d)          utility expenses and all other costs relating to the Cancer
Centers, including, without limitation, costs of repairs, maintenance,
telephone, janitorial services and refuse disposal;

 

(e)           the cost and expense of FF&E, Required Improvements and all costs
and expenses associated therewith; provided, however, to the extent that any
such

 

6

--------------------------------------------------------------------------------


 

cost and expense is required to capitalized under GAAP, such cost and expense
shall be deemed a Company Expense;

 

(f)            insurance premiums and deductibles for the insurance described in
Sections 8.1 and 8.2;

 

(g)           cost of all liability insurance, other than medical malpractice
liability insurance;

 

(h)          the Billing and Collection Fee;

 

(i)              depreciation expense with respect to any capital assets
acquired by the Company in connection with the operation of the Cancer Centers
after the Effective Date and in accordance with the Annual Budget, based upon
the life of the asset, all in accordance with GAAP; and

 

(j)             such other costs and expenses expressly set forth in the Annual
Budget as Operational Expenses.

 

“Patients” shall mean all individuals seeking Radiation Oncology Services from
the Practice or any Physician in the Communities.

 

“Parties” shall mean the Company and the Practice collectively.

 

“Party” shall mean any party to this Agreement.

 

“Payor Instruction Letter” shall have the meaning set forth in Section 4.7.

 

“Permits” shall have the meaning set forth in Section 6.1(d)(ii).

 

“Person” shall mean any individual, entity or group, including, without
limitation, any corporation, limited liability company, limited or general
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, or government or any agency or political
subdivision thereof.

 

“Personnel” shall have the meaning set forth in Section 2.6(a).

 

“Physician” shall mean each individual who (a) is duly licensed to practice
medicine in the State of California and (b) provides Radiation Oncology Services
under the direction of the Practice.

 

“Practice” shall have the meaning set forth in the preamble.

 

“Practice Area” shall mean that area within a 20 mile radius of each Cancer
Center.

 

“Practice Expense” shall mean any cost or expense of the Practice which is not
an Operational Expense or a Company Expense including, without limitation, the
following:

 

7

--------------------------------------------------------------------------------


 

(a)          all salaries, benefits (including deferred compensation and health
insurance) and other costs relating to the employment or engagement of a
Physician (including physician independent contractors);

 

(b)          all federal, state or local income and employment taxes of the
Practice and the costs of preparing its federal, state or local income and
employment tax returns;

 

(c)           all costs of membership in professional associations and
continuing professional education expenses, including subscriptions, for the
Physicians;

 

(d)          all liability judgments (including, without limitation, in
connection with a medical malpractice claim) assessed against the Practice (to
the extent not covered by insurance);

 

(e)           all personal expenses of Physicians, including travel and
entertainment expenses;

 

(f)            licensure fees and board certification fees;

 

(g)           all dues and fees for hospital and medical staff memberships of
the Physicians;

 

(h)          the cost and expense to retain qualified locum tenums to provide
comprehensive Radiation Oncology Services to all Patients seeking such treatment
at the Cancer Centers;

 

(i)              the Practice Review Expense, subject to the provisions of
Section 4.5; and

 

(j)             such other costs and expenses expressly set forth in the Annual
Budget as  Practice Expenses.

 

“Practice Indemnitees” shall have the meaning set forth in Section 8.4(b).

 

“Practice Lockbox Account” shall have the meaning set forth in Section 4.7.

 

“Practice Revenues” shall mean, for any fiscal period, (a) all cash received
(net of adjustments, refunds, recoupment claims, repayments, fines, penalties,
assessments, levies, disgorgements, restitutions or other payments or allowances
made to any federal, state or local governmental  agency or other payor, and
contractual allowances) by or on behalf of the Practice or the Professional
Staff as a result of the provision of Radiation Oncology Services and (b) all
cash received (net of adjustments, refunds, recoupment claims, repayments,
fines, penalties, assessments, levies, disgorgements, restitutions or other
payments or allowances made to any federal, state or local governmental  agency
or other payor, and contractual allowances) by the Practice or the Professional
Staff in their capacity as employees of the Practice and rendered incident to
this Agreement, whether received in an inpatient or outpatient setting and
whether rendered to health maintenance organizations, preferred provider
organizations, Medicare,

 

8

--------------------------------------------------------------------------------


 

Medicaid or Patients, including, but not limited to, payments received under any
capitation arrangement.

 

“Practice Review Expense” shall have the meaning set forth in Section 4.5.

 

“Practice Taxes” shall have the meaning set forth in Section 7.2(b).

 

“Professional Staff” shall mean the Physicians together with the Clinical
Employees.

 

“Radiation Oncology Services” shall mean all radiation oncology services, of a
routine and emergency nature, presently or hereafter provided by the Practice or
the Professional Staff and the performance of all services ancillary thereto.

 

“Receivable” shall mean, as of any date of determination thereof, with respect
to the Practice, all accounts and any and all rights to payment of money or
other forms of consideration of any kind now owned or hereafter acquired
(whether classified under the Uniform Commercial Code as accounts, chattel
paper, general intangibles or otherwise) arising out of the sale or lease of
goods or the provision of Radiation Oncology Services including, but not limited
to, accounts receivable, proceeds of any letters of credit naming the Practice
or the Physicians as beneficiary, chattel paper, insurance proceeds, contract
rights, notes, drafts, instruments, documents, acceptances and all other debts,
obligations and liabilities in whatever form from any other Person.

 

“Recoupment Claim” shall have the meaning set forth in the Securities Purchase
Agreement.

 

“Required Improvement” shall mean all servicing, repair, cleaning and
maintenance and repairs of the FF&E to ensure it is in good condition and repair
and adequate for the provision of Radiation Oncology Services by the Practice;
including, but not limited to, maintenance of all radiation equipment by
adequately trained and licensed professionals in accordance, in all material
respects, with all Laws pertaining to hazardous materials.

 

“Retained Amount” shall have the meaning set forth in Section 4.2.

 

“Secured Obligations” shall have the meaning set forth in Section 4.6(a).

 

“Securities Purchase Agreement” shall mean that certain Securities Purchase
Agreement, dated as February     , 2006, by and among the Company, Coastal
Radiation Oncology Medical Group, Inc., and the Coastal Group Sellers.

 

“Seller” shall have the meaning set forth in the Securities Purchase Agreement.

 

“Senior Debt Documents” shall mean that certain Amended and Restated Credit
Agreement dated of even date herewith (as the same may be amended, supplemented
or otherwise modified from time to time) by and among OnCURE Medical Corp. (and
each of its subsidiaries, including, without limitation, the Company) and 
Merrill Lynch Capital; and that certain Credit Facility Agreement dated of even
date herewith (as the same may be amended,

 

9

--------------------------------------------------------------------------------


 

supplemented or otherwise modified from time to time) by and among OnCURE
Medical Corp. (and each of its subsidiaries, including, without limitation, the
Company) and MCG Capital Corporation, as administrative agent for the lenders
named therein.

 

“Term” shall have the meaning set forth in Section 5.1.

 

“Third-Party Payors” shall mean any governmental entity, insurance company,
health maintenance organization, preferred provider organization employer or
other Person or similar entity that is obligated to make payments with respect
to a Receivable.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
be in effect from time to time in the State of California; provided that if, by
reason of applicable Law, the validity or perfection of any security interest in
any Collateral granted under this Agreement is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than California, then as to
the validity or perfection, as the case may be, of such security interest,
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in such other jurisdiction.

 

“USCC Indemnitees” shall have the meaning set forth in the Securities Purchase
Agreement.

 

SECTION 1.2               Rules of Construction.  Unless the context otherwise
requires:

 

(a)           “or” is not exclusive;

 

(b)           words in the singular include the plural, and words in the plural
include the singular;

 

(c)           the words “include” and “including” shall be deemed to mean
“include, without limitation,” and “including, without limitation”;

 

(d)           “herein,” “hereof,” “hereto,” “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
article, section, paragraph or clause where such terms may appear;

 

(e)           references to sections mean references to such section in this
Agreement, unless stated otherwise; and

 

(f)            the use of any gender shall be applicable to all genders.

 

ARTICLE II
OBLIGATIONS OF THE COMPANY

 

SECTION 2.1               Management Services.  The Company shall provide to the
Practice the management services, Personnel, office space, equipment and
supplies as set out in this Article II (referred to collectively as the
“Management Services”).

 

10

--------------------------------------------------------------------------------


 

SECTION 2.2               Furniture, Fixtures, Equipment and Supplies.

 

(a)           The Company agrees to provide to the Practice those supplies and
items of furniture, fixtures and equipment as are sufficient in nature, quality
and quantity for the proper delivery of Radiation Oncology Services to Patients
at the Cancer Centers and which are necessary and/or appropriate for the
Practice’s operations at the Cancer Centers during the Term, or as are
reasonably requested by the Practice, and in each case as are contemplated by
the Annual Budget (all such items of furniture, fixtures, equipment and supplies
are collectively referred to hereinafter as the “FF&E”).  Title to the existing,
additional and replacement FF&E shall be in the name of the Company, any
Affiliate of the Company, or any of their respective nominees or a leasing
company.  The Company shall be responsible for ensuring that all (x) Required
Improvements and (y) capital improvements to the FF&E that are contemplated by
the Annual Budget, are promptly made as may be necessary to maintain the FF&E in
good working condition and repair.  The cost and expense of such Required
Improvements shall be deemed an Operational Expense.

 

(b)           The Practice shall not, and shall cause each Physician not to,
make any changes, alterations or additions to the FF&E without the prior written
consent of the Company, which consent shall not be unreasonably withheld,
conditioned or delayed.

 

SECTION 2.3               Financial Planning and Goals.  At least thirty (30)
days before the beginning of each calendar year during the Term, the Company
will prepare, in consultation with the Practice, an annual budget (the “Annual
Budget”) for the Cancer Centers, reflecting in reasonable detail anticipated
revenues and expenses, sources and uses of capital for the Cancer Centers,
anticipated Personnel staffing and support services arrangements and anticipated
ancillary services for the upcoming calendar year, which budget shall also
include an appropriate adjustment for a short calendar year if the Parties
anticipate the Term will expire during the calendar year.  The parties
acknowledge and agree that the initial Annual Budget for the period commencing
on the Effective Date and ending on December 31, 2006 is attached hereto as
Exhibit B.  Each Annual Budget thereafter shall be subject to review and
approval of the Practice.  In the event that the Company and the Practice are
unable to approve any Annual Budget within 15 days before the beginning of the
calendar year to which such Annual Budget relates, such dispute shall be settled
by the Medical Advisory Board and the Annual Budget in respect of the preceding
calendar year shall be annualized, if necessary, and deemed the Annual Budget
for such new calendar year pending the determination of the Medical Advisory
Board.  Neither Party shall be permitted to make any expenditure that is:
(a) not included in the Annual Budget if such expenditure is greater than
$50,000 individually or in the aggregate with all other expenditures that were
not included in the Annual Budget and all other expenditures that exceed their
identified amount in the Annual Budget (but only to the extent of such excess);
or (b) set forth in the Annual Budget if such expenditure is greater than
$50,000 of the amount approved for such expenditure in the Annual Budget
individually or in the aggregate with all other expenditures that exceed their
identified amount in the Annual Budget (but only to the extent of such excess)
and all other expenditures that where not included in the Annual Budget.  The
Annual Budget for any fiscal year may be amended or modified only by a written
agreement executed by each of the Parties.

 

SECTION 2.4               Business Office Services.  Provided that the Practice
will at all times be responsible for the medical care of Patients, the Practice
appoints the Company as its sole and exclusive manager and administrator of all
business functions and services related to the

 

11

--------------------------------------------------------------------------------


 

operation of, and the Radiation Oncology Services provided at, the Cancer
Centers during the Term, including, but not limited to, all computer,
bookkeeping, billing and collection services, accounts receivable and accounts
payable management services, janitorial and cleaning services and management
services (collectively, the “Business Office Services”).  The Company hereby is
expressly authorized to perform the Business Office Services on behalf of the
Practice and shall perform such Business Office Services in a reasonably
competent, professional and ethical manner, as necessary, to meet the day-to-day
requirements of the non-medical business and non-medical Radiation Oncology
Services functions of the Cancer Centers; provided, that the costs associated
with providing such services are consistent with the Annual Budget.  Without
limiting the generality of the foregoing, the Company shall perform the
following functions:

 

(a)           Accounting, bookkeeping and accounts payable processing.

 

(b)           Materials management, including purchase and stocking of office
and medical supplies at levels reasonably necessary for the provision of
Radiation Oncology Services.

 

(c)           Human resources management, including recruitment of any necessary
additional Clinical Employees and Administrative Employees that are contemplated
by the Annual Budget or as mutually agreed by the Parties.

 

(d)           Provide qualified support sufficient to assure the proper and
efficient functioning of all hardware and software components of the information
systems, and medical equipment utilized in connection with the Cancer Centers.

 

(e)           Provide financial auditing services reasonably necessary for
billing purposes and for compliance with Medicare and Medicaid, managed care
contracts, and other federal, state, or private payor reimbursement programs or
plans.

 

(f)            Evaluate, negotiate and administer all managed care contracts and
other third-party payor contracts on behalf of the Practice, all such contracts
being subject to approval by the Practice.

 

(g)           Provide ongoing assessment of business activity including outcomes
monitoring and patient satisfaction.

 

(h)           Order and purchase all medical and office supplies required in the
day-to-day operation of the Practice at the Cancer Centers and contemplated by
the Annual Budget or as mutually agreed by the Parties.

 

(i)            Provide a computer management information system, including
on-site and off-site computer hardware and software license and support costs,
for the provision of Billing and Collection Services.

 

(j)            Provide such other services as are reasonably necessary for the
Practice to assure the efficient delivery of Radiation Oncology Services.

 

12

--------------------------------------------------------------------------------


 

(k)           Recognizing the Practice will be responsible for the ultimate
decisions regarding coding and billing procedures, bill and collect all
professional fees for services furnished to Patients.  The Practice hereby
irrevocably appoints the Company its lawful attorney-in-fact, with full
authority in the place and stead of the Practice and in the name of the
Practice, the Company or otherwise, and with full power of substitution in the
premises (which power of attorney, being coupled with an interest, is
irrevocable for so long as this Agreement shall be in effect), for the following
purposes:

 

(i)                                     to bill patients on behalf of the
Practice in the name of any Cancer Center and/or the Practice, and in the name
of and on behalf of any Physician;

 

(ii)                                  to bill on behalf of the Practice in the
name of any Cancer Center and/or the Practice, and in the name of and behalf of
any Physician, all claims for reimbursement or indemnification from insurance
companies, Medicare and Medicaid, and all other Third-Party Payors or fiscal
intermediaries for all goods and services provided by the Practice or the
Professional Staff;

 

(iii)                               to collect Receivables on behalf of the
Practice in the name of any Cancer Center and/or the Practice, and in the name
of and on behalf of any Physician, (provided that collecting such Receivables is
not prohibited by Law);

 

(iv)                              to settle, compromise or release in whole or
in part any amounts owing on the Receivables;

 

(v)                                 to receive, on behalf of any Cancer Center,
the Practice and any Physician, payments from patients, insurance companies and
all other payors with respect to services rendered by the Practice and
Professional Staff, and the Practice shall forward any such payments received by
it or any Physician to the Company for deposit;

 

(vi)                              other than with respect to Government
Receivables where applicable, to take possession of and endorse, in the name of
any Cancer Center, the Practice or any Physician, any notes, checks, money
orders, insurance payments and any other instruments received as payment of such
Receivable;

 

(vii)                           to direct all Third-Party Payors, other than
Medicare or Medicaid, to deposit all payments with respect to

 

13

--------------------------------------------------------------------------------


 

Receivables in the Company Account by wire transfer; and

 

(viii)                        to initiate (subject to the approval of the
Practice) and pursue legal proceedings in the name of the Cancer Centers and
Practice, to collect any accounts and moneys owed to the Cancer Centers and
Practice or any Physician, to enforce the rights of the Cancer Centers and
Practice as creditor under any contract or in connection with the rendering of
any service, and to contest adjustments and denials by Governmental Agencies (or
their fiscal intermediaries) as third-party payors.

 

The Practice, and only the Practice, will perform all of the medical functions
associated with the provision of the Radiation Oncology Services at the Cancer
Centers. The Company will have no authority, directly or indirectly, to perform,
and will not perform, any medical function.  The Company may, however, advise
the Practice as to the relationship (if any) between its performance of medical
functions and the overall administrative and business functioning of its
practice.  To the extent that any Clinical Employees assist the Practice in
performing medical functions, such Clinical Employees shall be subject to the
professional direction and supervision of the Practice and, in the performance
of such medical functions, shall not be subject to any direction or control by
the Company, except as may be specifically authorized in writing by the
Practice.

 

SECTION 2.5               Financial Statements.  The Company shall promptly
prepare in accordance with GAAP, and deliver to the Practice monthly financial
statements, within 45 days after the end of each month and year-end financial
statements within 90 days after the end of each fiscal year, which fully and
accurately reflect, in all material respects, the business operations of each of
the Cancer Centers, including but not limited to Net Income, Practice Revenues,
Operational Expenses and EBITDA for such period.  Such year-end financial
statements shall be the audited consolidated financial statements of OnCURE
Medical Corp. and its subsidiaries (the “Financial Statements”).  The Financial
Statements shall include information prepared in accordance with GAAP that will
allow the Practice in a reasonable manner to determine the ongoing financial
viability of USCC and that both USCC and OnCURE remain solvent, going concerns. 
The Practice shall be entitled to audit such financial reports and any and all
supporting documentation at any time, at its own cost; provided, however, in the
event that the audit reveals a discrepancy of five percent (5%) or more in any
amounts payable under this Agreement, the Company shall pay the Practice’s
expenses in connection with such audit.  The Company shall also prepare and
deliver with such financial statements, a report setting forth: (i) billing and
collections by patient, (ii) Receivables, aging reports broken down by payor and
patient, (iii) billings and census reports broken down by referring physician,
treating physician and provider codes, and (v) such other financial information
as shall be mutually agreed to by the Practice and the Company.

 

14

--------------------------------------------------------------------------------


 

SECTION 2.6               Personnel.

 

(a)           Subject to the provisions of Section 2.6(d) below, the Company
shall employ and provide to the Cancer Centers and Practice all  personnel
(other than the Physicians) (i) as are sufficient in number and ability for the
proper operation of the Cancer Centers and (ii) whose salaries, benefits
(including deferred compensation) and other costs of employment are contemplated
by the Annual Budget, including, without limitation: (1) all nurses, therapists,
physicists, medical records personnel and other medical support personnel 
(referred to collectively as the “Clinical Employees”); (2) all business office
personnel (i.e., clerical, secretarial, bookkeeping and revenue collection
personnel) as are necessary for the maintenance of patient records, scheduling
of Radiation Oncology Services, collection of Receivables and maintenance of the
financial records of the Cancer Centers to the extent directly related to the
provision of Radiation Oncology Services at the Cancer Centers (referred to
collectively as the “Administrative Employees”); and (3) an office administrator
to manage and administer, subject to the terms and conditions hereof, all of the
day-to-day routine business functions and services of the Cancer Centers
(collectively, the “Personnel”).  The Company shall not unreasonably withhold,
condition or delay its consent to requests by the Practice for additional
Personnel.  The Company shall determine the salaries and fringe benefits of all
such Personnel provided under this Section consistent with the Annual Budget.
Schedule 2.6(a) sets forth as of the Effective Date a complete and correct list
of each of the initial Personnel.  The Parties agree that the Personnel shall
consist of no less than the staff positions described in Schedule 2.6(a) at all
times during the Term, absent the closing of one or more Cancer Centers.

 

(i)                                     The Clinical Employees shall constitute
and be treated as leased employees of the Practice under Chapter 15,
Section 60.1(B) of the Medicare Benefits Policy Manual (CMS Pub. 100-2), as
amended from time to time, and the Practice shall have, and agrees to exercise,
such supervision and control over the Clinical Employees as may be required by
CMS (including without limitation by the provisions of Section 2050.1C of the
Medicare Carriers Manual, as amended from time to time) so that the Practice may
bill Medicare for the services of the Clinical Employees under the Physicians’
or the Practice’s, as the case may be, Medicare provider number(s).

 

(ii)                                  The Company shall use all commercially
reasonable efforts to ensure that, at all times during the Term, each Clinical
Employee shall be (1) appropriately licensed, certified or registered, as the
case may be, by the State of California or , as appropriate, to assist the
Physicians in the provision of Radiation Oncology Services; (2) qualified by
virtue of their training and/or experience to assist the Physicians in the
provision of Radiation Oncology Services; and (3) if the Practice reasonably
determines, individually credentialed by one or more hospitals in the Community.

 

15

--------------------------------------------------------------------------------

 

 

 

(b)                                 The Company shall be responsible for the
assignment of all such Personnel to perform services at the Cancer Centers;
provided, however, that the Company shall, at the Practice’s reasonable request,
reassign or replace any Personnel who are not, in the Practice’s judgment,
adequately performing the required services or in the event the Practice
determines, reasonably and in good faith, that such individual should no longer
work on behalf of the Practice.  Neither the Practice nor the Company shall
discriminate against such Personnel on the basis of race, religion, age, sex,
disability or national origin in violation of any applicable Law.

 

(c)                                  Notwithstanding anything to the contrary
contained herein, at all times during the Term, the Personnel shall be deemed
employees or independent contractors of the Company and not the Practice.

 

(d)                                 The Practice and the Company shall mutually
agree upon the hiring and termination of the Personnel.  The Company shall seek
the advice and input of the Practice on an ongoing basis (in no event less than
annually) concerning the disciplining and performance of, and the determination
of salary increases and/or bonuses for, the Personnel, and the Company shall
respect the opinion of the Practice as to all such matters whenever possible,
recognizing that the efficient operation of the Practice depends in large part
upon the close relationship of the Physicians and the Personnel.

 

(e)                                  The Company shall be responsible for the
provision of all record keeping, payroll accounting, payroll taxes, workers
compensation insurance, unemployment insurance, retirement plans, group
insurance benefits, and any other payroll or benefit program provided to the
Personnel.  Notwithstanding anything to the contrary set forth herein, absent
the prior written approval of the Practice, the employee benefits provided by
the Company to the Personnel shall, throughout the Term of this Agreement, be
equal to or greater than those employee benefits set forth in Schedule 2.6(c),
which employee benefits shall be available to the Personnel as of the Effective
Date.  It is hereby acknowledged that the employee benefits to be provided by
the Company to the Personnel employed on the Effective Date will be different
than the employee benefits that had been provided to such Personnel immediately
prior to the Effective Date; provided, however, that for the one year period
following the Effective Date, the amount of the contributions required to be
made by any of the Personnel for their employee benefits shall not exceed the
amount of the contributions that a similarly situated employee of Coastal
Oncology, Inc., a California corporation (formerly operated as Coastal Radiation
Oncology Medical Group, Inc., a California professional corporation) was
required to make for the same or similar employee benefits immediately prior to
the Effective Date.

 

SECTION 2.7                                   Cancer Centers.  The Company
hereby grants the Practice an exclusive license, in conjunction with the
Company, during the Term, to use the Cancer Centers, subject to the terms and
conditions of the Cancer Center leases (each individually, a “Lease”, and
collectively, the “Leases”), for the provision of Radiation Oncology Services. 
The Company covenants that it will use all commercially reasonable efforts not
to default in any material respect under any Lease.  The Practice shall not, and
shall cause each of the Physicians not to, make any changes, alterations or
additions to the Cancer Centers without the prior written consent of the
Company, which shall not be unreasonably withheld, conditioned or delayed.  The
Practice shall use and occupy the Cancer Centers (a) subject to the terms and
conditions of the

 

16

--------------------------------------------------------------------------------


 

Leases, (b) exclusively for the provision of Radiation Oncology Services and
ancillary services, such as imaging, laboratory, cyclotron, and support
services, and (c) in compliance, in all material respects with all applicable
Laws.  It is expressly acknowledged by the Parties that the medical practice or
practices conducted at the Cancer Centers shall be conducted solely by
Physicians associated with the Practice, and no other physician or medical
practitioner shall be permitted to use or occupy the Cancer Centers without the
prior written consent of the Company, which consent shall not be unreasonably
withheld, conditioned or delayed.  The license granted under this Section 2.7
shall terminate with respect to any Cancer Center on the date that the Lease
pertaining to such Cancer Center has expired or been terminated, or this
Agreement has expired or been terminated.

 

SECTION 2.8                                   Files and Records.

 

(a)                                 Subject to the succeeding paragraph, the
Company shall maintain all files and records relating to the operation of the
Cancer Centers and Practice, including, but not limited to, customary financial
records and Patient files.  The Company shall use its best efforts to manage all
files and records in material compliance with all applicable Laws (including
state and federal laws concerning confidentiality of such records), which files
and records shall be located so that they are readily accessible for Patient
care, consistent with ordinary records management practices.  The Practice shall
have full access to such records during the Term.  Upon termination or
expiration of this Agreement, if the Practice or a Physician shall request
copies of medical files and records relating to Patients, the Company shall
promptly furnish a copy of such files and records.

 

(b)                                 The Practice shall supervise the preparation
of, and direct the contents of, patient medical records, all of which shall be
and remain confidential and the property of the Practice. The Practice shall
establish and enforce reasonable procedures to ensure that the Professional
Staff properly prepare and complete medical records for all Patients in material
compliance with all applicable Laws, the medical staff bylaws, rules and
regulations of the Company, and the rules and regulations of any Third-Party
Payors with which the Company may contract or affiliate from time to time.  All
such patient records shall be maintained for the periods required by, and in
material compliance with, applicable Laws.  The Company shall have reasonable
access to such records and, subject to applicable Laws and accreditation
policies, the Company shall be permitted to retain true and complete copies of
such records.

 

SECTION 2.9                                   Recruitment of New Physicians.  At
the request of the Practice, the Company shall perform administrative services
relating to the recruitment of physicians for the Practice.  The Company’s role
in recruitment is not to be construed as direct employment by the Company, but
an acknowledgement that any financial commitment made to a Physician during
recruitment will affect the performance of both the Company and the Practice
under this Agreement.

 

SECTION 2.10                            Expansion of the Practice.  The Company
shall assist the Practice in evaluating and adding additional office space, new
Cancer Centers, new office-based procedures and services, and new or additional
ancillary or other professional services, as provided for in the Annual Budget
or otherwise approved by the Company and the Practice.  The Company and the

 

17

--------------------------------------------------------------------------------


 

Practice hereby pledge their mutual intention and support for such reasonable
expansion of the Practice.

 

SECTION 2.11                            Practice Assessment and Consulting
Services.  The Company shall assess the Practice’s performance including
outcomes monitoring and patient satisfaction.  The Company shall develop systems
to track revenues, expenses, utilization, quality improvement, Practice and
Physician productivity and patient satisfaction.  The Company shall arrange for
or provide business and financial management consultation and advice reasonably
requested by the Practice and directly related to the operations of the Practice
pursuant to this Agreement.

 

SECTION 2.12                            Managed Care Contracting.

 

(a)                                 The Company shall review all proposed
managed care contracts and provide recommendations to the Practice regarding
whether the participation in such managed care contracts is consistent with the
Annual Budget.  The Practice shall execute only such managed care contracts as
may be consistent with the Annual Budget (unless otherwise approved by the
Company) and shall (and shall cause the Professional Staff to) abide by the
terms of any such contract.  Notwithstanding the foregoing, no Party shall
execute a managed care contract pertaining to Radiation Oncology Services to be
provided at the Cancer Centers without the other Party’s prior written consent
(which consent shall not be unreasonably withheld, conditioned or delayed).  The
Company agrees to provide all ancillary and supportive services, equipment, and
personnel which may be required of the Practice and the Cancer Centers from time
to time by any of the Practice’s managed care contracts, payors, and
accreditation bodies; provided, however, that the cost of  the foregoing shall
be deemed an Operational Expense.

 

SECTION 2.13                            Restrictive Covenants of the Company.

 

(a)                                 Neither the Company nor any of its
Affiliates shall provide space, furnishings, facilities, equipment, supplies,
services or personnel similar to those provided to the Practice under this
Agreement, directly or indirectly, to any Person or entity (other than the
Practice) in connection with the provision of Radiation Oncology Services to
patients in the Practice Area or the Communities, without providing the Practice
with appropriate prior written notice and the opportunity to provide such
Radiation Oncology Services on terms no less favorable than those proposed to be
offered to such Person.  In the event the Practice elects to provide Radiation
Oncology Services at any such new medical facility, then such facility shall be
deemed a Cancer Center hereunder.

 

(b)                                 The Company shall not take any action to
disparage or criticize the Physicians, the Practice or any of its employees,
officers, directors, owners or customers.

 

(c)                                  Each Party hereby agrees that the
provisions of this Section 2.13 are independent of all other covenants or
agreements between the Parties and shall remain enforceable regardless of any
claim or determination with respect to, or breach of, any other agreement
between the Parties.

 

(d)                                 Each Party hereby acknowledges that in the
event of any breach or threatened breach by the Company of any of the provisions
of this Section 2.13, the Practice would not have an adequate remedy at Law and
could suffer substantial and irreparable damage. 

 

18

--------------------------------------------------------------------------------


 

Accordingly, the Company hereby agrees that, in such event, the Practice shall
be entitled, and notwithstanding any election by the Practice to claim damages,
to obtain a temporary and/or permanent injunction (without proving a breach
therefor) to restrain any such breach or threatened breach or to obtain specific
performance of any such provisions, all without prejudice to any and all other
remedies that the Practice may have at Law or in equity. The Company hereby
waives any requirement that the Practice post a bond in connection with any
claim for relief under this Section 2.13.

 

(e)                                  Any term or provision of this Section 2.13
that is invalid or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Section 2.13 or affecting the validity or enforceability
of any of the terms and provisions of this Section 2.13 in any other
jurisdiction.  Each of the Parties hereby agrees that the provisions set forth
in this Section 2.13 are reasonable under the circumstances, and further agrees
that, if in the opinion of any court of competent jurisdiction any provision
herein is determined to be excessively broad as to duration, activity, subject
or otherwise incompatible with applicable Law, said court is authorized and
requested to modify such provision so as to cause it to be not excessively broad
or incompatible with applicable Law, and to enforce such provision as modified.

 

(f)                                   For purposes of this Section 2.13, the
term “Practice” shall mean, collectively, the Practice and its Affiliates.

 

SECTION 2.14                            Payment of Operational Expenses.  As
more fully set forth in Article IV, each Operational Expense shall be paid out
of Practice Revenues and the Company shall have the authority to pay each such
Operational Expense from the Company Account.

 

SECTION 2.15                            Company Expenses.  The Company shall be
solely responsible for the payment of all Company Expenses.

 

ARTICLE III
OBLIGATIONS OF THE PRACTICE

 

SECTION 3.1                                   Required Services and Service
Hours.  Unless otherwise agreed to by each of the Parties, at all times during
the Term, the Practice shall ensure that: (a) a Physician is readily available
to provide comprehensive Radiation Oncology Services at the Cancer Centers
during normal business hours, as reasonably established by the Practice (the
Practice may retain, at its sole cost and expense, qualified locum tenens to
provide such services); (b) each Patient seeking Radiation Oncology Services at
the Cancer Centers is treated in a timely manner; and (c) a Physician shall be
readily available at the Cancer Centers, at all times, when a Patient is being
treated.

 

SECTION 3.2                                   Professional Standards.

 

(a)                                 The professional services provided by the
Practice and the Professional Staff shall be performed solely by or under the
supervision of a Physician licensed to practice medicine in the State of
California or, as appropriate, and shall at all times be provided in a
professional and ethical manner, in accordance with prevailing standards of
medical practice, and

 

19

--------------------------------------------------------------------------------


 

in compliance with all Laws governing the practice of medicine or the provision
of Radiation Oncology Services at the Cancer Centers.  The Practice shall, with
the assistance of the Company if so requested, resolve in a reasonable manner
any utilization management or quality improvement issues (as described more
fully in Section 3.11) which may arise in connection with the Practice.

 

(b)                                 If any disciplinary actions or professional
liability actions are initiated against the Practice or any Professional Staff,
the Practice shall promptly inform the Company of such action and the underlying
facts and circumstances and provide the Company with copies of all documents
received by the Practice or any Professional Staff with respect to any such
action, within five Business Days of receipt thereof.  The Company shall
similarly inform the Practice of any such disciplinary actions or professional
liability actions initiated against the Practice or any Professional Staff, of
which it first becomes aware and provide the Practice, promptly upon receipt
thereof but in any event within five Business Days, with copies of all documents
received by the Company with respect to any such action.

 

(c)                                  The Practice shall establish and maintain
procedures to assure the consistency and quality of all professional medical
services provided by the Practice, and the Company shall render administrative
assistance to the Practice as requested in furtherance thereof.  The Practice
and the Company shall in good faith cooperate with inspections and on-site
surveys of the Practice or the Cancer Centers as may be conducted by any
Governmental Authority, accrediting organization or other Third-Party Payor.

 

SECTION 3.3                                   Physician Powers of Attorney.  The
Practice shall require all Physicians to execute and deliver to the Practice
powers of attorney, reasonably satisfactory in form and substance to the
Company, appointing the Practice as attorney-in-fact for each such Physician for
the purposes set forth in Section 2.4(k).

 

SECTION 3.4                                   Restrictive Covenants of the
Practice.

 

(a)                                 The Practice acknowledges and agrees that
the services to be provided by the Company hereunder are feasible only if the
Practice operates a viable medical practice to which the Physicians devote their
full time, attention and reasonable best efforts.  Accordingly, the Practice
agrees that it shall not, without the prior written consent of the Company,
during the Term and for a period of one year following the termination of this
Agreement (except as a result of a termination by the Practice pursuant to
Section 5.3(a) through (g)), other than pursuant to this Agreement, on its
behalf or on behalf of any other Person, directly or indirectly,

 

(i)                                     solicit, recruit or employ any Person
who has been employed or otherwise retained by the Company at any time during
the 12 months immediately preceding such solicitation or recruitment or cause or
seek to cause such Person to leave the employ of the Company, or

 

(ii)                                  solicit any supplier, lender, lessor or
any other Person which has a business relationship with the Company

 

20

--------------------------------------------------------------------------------


 

with a view to cause, or seek to cause, such Person to take action which is
intended to or could reasonably likely adversely affect the Company’s
relationship with such Person.

 

(b)                                 The Practice shall not take any action to
disparage or criticize the Company or, as applicable, any of its employees,
officers, directors, owners or customers.

 

(c)                                  The Practice shall cause each Seller and
shall use its reasonable best efforts to cause each Physician that is not a
Seller (other than any locum tenens engaged by the Practice) to enter into an
agreement concerning the restrictions set forth in this Section 3.4; provided,
however, that notwithstanding the foregoing, no Physician shall be prohibited
from employing any Person who has been employed or otherwise retained by the
Company to physically work in an area outside of the Practice Area or the
Communities if such Person requested to be employed by such Physician and was
not solicited or recruited by such Physician.

 

(d)                                 Each Party hereby agrees that the provisions
of this Section 3.4 are independent of any and all other covenants or agreements
by and among such Parties and shall remain enforceable regardless of any claim
or determination with respect to, or breach of, any other agreement between such
Parties.

 

(e)                                  Each Party hereby acknowledges that in the
event of any breach or threatened breach by the Practice of any of the
provisions of this Section 3.4, the Company would not have an adequate remedy at
Law and could suffer substantial and irreparable damage.  Accordingly, the
Practice hereby agrees that, in such event, the Company shall be entitled, and
notwithstanding any election by the Company to claim damages, to obtain a
temporary and/or permanent injunction (without proving a breach therefor) to
restrain any such breach or threatened breach or to obtain specific performance
of any such provisions, all without prejudice to any and all other remedies
which the Company may have at Law or in equity.  The Practice hereby waives any
requirement that the Company post a bond in connection with any claim for relief
under this Section 3.4

 

(f)                                   Any term or provision of this Section 3.4
which is invalid or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Section 3.4 or affecting the validity or enforceability
of any of the terms and provisions of this Section 3.4 in any other
jurisdiction.  Each of the Parties hereby agrees that the provisions set forth
in this Section 3.4 are reasonable under the circumstances, and further agrees
that if in the opinion of any court of competent jurisdiction any provision
herein is determined to be excessively broad as to duration, activity, subject
or otherwise incompatible with applicable Law, said court is authorized and
requested to modify such provision so as to cause it to be not excessively broad
or incompatible with applicable Law, and to enforce such provision as modified.

 

(g)                                  For purposes of this Section 3.4, the term
“Company” shall mean, collectively, the Company and its Affiliates.

 

21

--------------------------------------------------------------------------------


 

(h)                                 Notwithstanding the generality of the
foregoing, the Practice shall cause each Seller and each full-time Physician
(other than locum tenens engaged by the Practice) to agree (i) to provide
Radiation Oncology Services exclusively for the Company at the Cancer Centers,
(ii) not to provide any Radiation Oncology Services at any outpatient treatment
facility that is not owned or operated by the Company, and (c) not to compete
with any of the Cancer Centers, within the Practice Area, unless with the prior
written consent of the Company.  Notwithstanding the foregoing, but subject to
Section 10.05  of the Securities Purchase Agreement, nothing in this Agreement
shall prohibit or restrict the Practice or the Physicians from providing medical
services, including but not limited to Radiation Oncology Services, (1) outside
the Practice Area, or (2) through Neuroscience, provided that Neuroscience does
not provide any radiation oncology services other than gamma knife surgery.  All
such services shall not be governed by this Agreement, and any revenue arising
from such services shall not be included in the calculation of Practice
Revenues.

 

SECTION 3.5                                   Continuing Professional
Education.  The Practice shall ensure that each Physician maintains competence
in, and remains currently well-informed as to recent developments about,
radiation oncology clinical protocols.   Accordingly, subject to the Practice at
all times providing sufficient Physicians to care for the needs of Patients, the
Physicians shall undertake all reasonable activities, including attending
seminars, keeping current with journals and other reasonable measures, to remain
proficient in the practice of radiation oncology.  All seminars necessary to
maintain licensure or competence shall be the responsibility of the Practice and
the individual Physicians. At a minimum, the Practice shall ensure that each
Physician participates in such continuing medical education as is necessary for
the Physician to remain licensed.

 

SECTION 3.6                                   Initial Physicians.  The initial
Physicians of the Practice shall be Drs. Chan, Fishburn, Fogel, Hesselgesser,
Longo, Miller, Rodnick, Stella, Schweitzer, Scharlach, and 3 associate doctors
who shall provide Radiation Oncology Services at the Cancer Centers, for a
period of at least 24 months from the Effective Date, subject in each case to
the earlier death or disability of the applicable initial Physician. 
Notwithstanding the foregoing, it is acknowledged and agreed that Drs. Fishburn
and Chan are expected to retire within 2 years and are practicing pursuant to
reduced schedules as of the Effective Date.

 

SECTION 3.7                                   Additional Physicians.  The
decision to employ or engage an additional Physician (“New Physician”) shall be
made by the Practice (after consultation with the Company) and the terms of any
employment contract or similar agreement between the Practice and such New
Physician shall be determined by the Practice.  The Practice has the authority
and responsibility to hire New Physicians for any of the Cancer Centers, as the
Practice sees fit, in its sole discretion, provided that the cost to employ or
engage any such New Physician shall be a Practice Expense.  Each New Physician
shall be an employee or independent contractor of the Practice.

 

SECTION 3.8                                   Termination of Physicians.  The
Practice shall consult with the Medical Advisory Board prior to terminating the
employment or engagement of any Physician; provided, however, that all decisions
with respect to removing Physicians shall be made by the Practice, in its sole
and absolute discretion.  Each Physician’s right to treat Patients or otherwise

 

22

--------------------------------------------------------------------------------


 

provide services at the Cancer Centers shall automatically terminate upon the
termination of such Physician’s employment or engagement with the Practice.

 

SECTION 3.9                                   Cooperation.  The Practice shall,
and shall request the Physicians to, cooperate with and assist the Company to
control all costs and expenses relating to the operation of the Cancer Centers
without sacrificing professional standards or patient care.  The Practice shall,
and shall require Physicians to, exercise due care to ensure that, when being
used by the Physicians, medical equipment utilized by the Practice is being used
in a safe and efficient manner, and shall timely report any unsafe or
unsatisfactory equipment of which the Practice, or any of the Physicians, is
aware. The Parties acknowledge that the Practice retains full authority and
responsibility for patient care and that the Company’s policies and procedures
referenced herein are not to interfere with the Practice’s authority with
respect to patient care issues.  The Practice also agrees to cooperate with, and
participate in, any patient satisfaction surveys and/or outcomes management
surveys or programs instituted or implemented by the Company as reasonable in
the medical industry, subject to prior approval by the Practice (such approval
not to be unreasonably withheld or delayed).  In the event that the Practice
reasonably objects to any policy or procedure implemented by the Company, such
objection shall be referred to the Medical Advisory Board, the decision of which
shall be advisory only and not binding on any Party.  In the event that the
Medical Advisory Board shall be unable to resolve any such dispute, such dispute
shall be submitted to arbitration in accordance with Article X.

 

SECTION 3.10                            Billing Information and Collection
Policy.

 

(a)                                 The Practice shall promptly provide the
Company with all billing information requested by the Company (including, but
not limited to, appropriate provider numbers, the name of the Patient, the date
of service, and the nature and extent of services provided) and any supporting
medical information necessary to enable the Company to bill and collect the
Cancer Centers and Practice’s charges pursuant hereto. The Practice shall cause
each Physician to provide the Company with billing codes and complete
descriptions supporting all procedures performed by such Physician, and shall
comply with all reasonable requests by the Company to supplement such coding or
descriptions for billing purposes.

 

(b)                                 All professional fee schedules for services
shall be mutually agreed to by the Practice and the Company.  No discount, fee
reduction, writeoff, delivery of a patient bill to outside collection services,
or other waiver of the agreed fees shall be made by the Company without the
prior written authorization of the Practice on a per-case basis, which
authorization shall not be unreasonably withheld. The Company shall be liable to
reimburse the Practice in full for any writeoff or fee reduction not expressly
authorized in advance by the Practice.

 

SECTION 3.11                            Quality and Utilization Management.  The
Practice acknowledges and agrees that a quality and utilization management
program for determining the medical necessity and appropriateness of care
rendered by the Practice provides controls and protections that help prevent
potential overutilization with any fee-for-service arrangement including, but
not limited to, those reimbursable under federal health insurance programs and
also provides essential data to the Practice and the Company for the purposes of
managing the Cancer Centers and negotiating, administering and maintaining
Third-Party Payor contracts.  The Practice and the Company agree to develop and
implement a quality and utilization management program in

 

23

--------------------------------------------------------------------------------


 

accordance with recommendations made by the Company, the Practice, or the
Medical Advisory Board or as required under Third-Party Payor contracts.  The
Company is authorized by the Practice to prepare and distribute, after review
and approval by Practice (which approval shall not be unreasonably withheld,
conditioned, or delayed), reports of such program activities to employees of,
and consultants to the Practice and the Company, to Third-Party Payors, and to
such other Persons as are appropriate for the Company to carry out its
obligations hereunder.

 

SECTION 3.12                            Peer Review.  The Practice and the
Company shall cooperate to develop, from time-to-time, peer review procedures
for the Professional Staff providing services to the Patients.  The Practice
shall provide the Company with prompt notice of any material quality of care
concerns relating to the Physicians providing services on behalf of the
Practice.  The Practice shall implement such corrective actions that the
Practice, after consultation with the Medical Advisory Board, determines are
necessary or appropriate to comply with the then current peer review procedures,
community standards, and Laws.  The Practice and the Physicians will also comply
with, and participate in, peer review programs reasonably required by the
Company, and any entity with whom the Company and the Practice contracts with
respect to the provision of Radiation Oncology Services at the Cancer Centers,
including, but not limited to, Third-Party Payors.

 

SECTION 3.13                            Practice Operational Authority.  The
Practice shall have exclusive authority and control over day-to-day operations
and Cancer Center staff decisions subject to the requirement that the Practice
shall, at all times use its best efforts to comply with and follow: (a) the
human resources policies of the Company and its Affiliates, (b) all employment
Laws, (c) the Annual Budget, (d) all reimbursement rules of Medicare and all
other Third-Party Payors and (e) all Laws as to which non-compliance would be
materially detrimental to the Company, its Affiliates and/or the Practice.

 

SECTION 3.14                            Other Obligations of the Practice.  At
all times during the Term, the Practice shall also be responsible for: (a) the
scheduling of Physician coverage to ensure that coverage is being provided at
the Cancer Centers during reasonable business hours; (b) maintaining an adequate
internal mechanism for selecting, disciplining and removing Physicians; (c)
assisting the Company  in interviewing, screening, selecting, reviewing and
disciplining the Clinical Employees; (d) exerting its reasonable best efforts to
effectively and efficiently resolve (with the cooperation of the Company) any
complaints or problems of Patients or Professional Staff concerning the
provision of Radiation Oncology Services; (e) causing no less than one
representative of the Practice to be present at the regular meetings of the
Medical Advisory Board to discuss the delivery of Radiation Oncology Services
and the operation of the Cancer Centers; (f) cooperating with the reasonable
efforts of the Company to obtain and/or maintain accreditations by ACR and
JCAHO, as well as all appropriate and necessary federal and state licenses and
certifications, provided that the Parties mutually agree to obtain or maintain
such accreditations; (g) assisting the Company in the development and
implementation of all marketing plans and efforts in connection with the Cancer
Centers, and causing the Physicians to be available on a reasonable basis to
support these marketing activities (which may include, for example, speaking
engagements at cancer conferences, public forums, support groups, participation
on tumor boards, and meetings with referring physicians); (h) maintaining a
number of Physicians sufficient for the Practice to be able to accept and treat
all new Patients equally, without regard to any factors other than medical
condition (including, without limitation, Patients

 

24

--------------------------------------------------------------------------------


 

of Medicare and Medicaid, as well as insured and uninsured Patients); (i)
providing a reasonable amount of indigent care in the Community; (j) causing the
Physicians to maintain staff privileges at major hospitals and health plans in
the Community; and (k) ensuring that the Professional Staff are familiar and
comply with (i) all Laws governing the practice of medicine or the provision of
Radiation Oncology Services, (ii) all policies, rules and regulations and bylaws
of those hospitals where they have staff privileges, (iii) all applicable
professional standards, including, without limitation, the standards of the
American Medical Association and (iv) all requirements of Medicare, Medicaid,
the Health Insurance Portability and Accountability Act, managed care contracts,
and any other federal, state or private payor reimbursement programs and plans
participated in by the Cancer Centers.

 

SECTION 3.15                            Practice Expenses.  The Practice shall
be solely responsible for the payment of all Practice Expenses.

 

SECTION 3.16                            Managed Care Contracting.  The Practice
shall ensure that: (i) each Physician participates (without interruption or
suspension) in Medicare, Medicaid, TRICARE, workers’ compensation, other federal
and state reimbursement programs, and the payment plan of any commercial
insurer, health maintenance organization, preferred provider organization, or
other health benefit plan or program with which the Practice may contract or
affiliate from time to time and (ii) the Professional Staff complies with
appropriate utilization control and review mechanisms and quality improvement
policies implemented by the Company or by appropriate managed care programs,
Third-Party Payors, governmental agencies and accreditation bodies, including
without limitation, JCAHO, ACR and ACCC.

 

ARTICLE IV
FINANCIAL ARRANGEMENT

 

SECTION 4.1                                   Management Fees.

 

(a)                                 As compensation for the provision by the
Company of the Management Services, the Practice shall pay the Company:

 

(i)                                     an annual (on a calendar year basis, but
adjusted for the period from the Effective Date to December 31, 2006) fee equal
to the actual cost of the billing and collection services set forth in Section
2.4(k) at the Cancer Centers (the “Billing and Collection Fee”) up to a maximum
of three percent (3%) of Practice Revenues.  All such costs shall be consistent
with the Annual Budget and shall be Operational Expenses; and

 

(ii)                                  subject to Section 4.2, an annual (on a
calendar year basis, but adjusted for the period from the Effective Date to
December 31, 2006) fee (General Management Services Fee”) equal to 60% of the
EBITDA of the Cancer Centers.

 

25

--------------------------------------------------------------------------------

 

(b)           The amounts to be paid to the Company pursuant to the Billing and
Collection Fee and the General Management Services Fee shall be prorated and
payable monthly during the Term of this Agreement within 20 days after the end
of each calendar month.

 

(c)           Payment of the Billing and Collection Fee and the General
Management Services Fee is not intended to permit the Company to share in the
Practice’s fees, but is acknowledged as the Parties’ negotiated agreement as to
the reasonable fair market value of the equipment, support services, Personnel,
office space, management, administration and other items and services furnished
by Company pursuant to this Agreement, considering the nature and volume of the
services required and the respective risks assumed by the Company and the
Practice.  Payment of the Billing and Collection Fee and the General Management
Services Fee is not intended to be, and shall not be interpreted to constitute,
the payment of remuneration for referrals.

 

SECTION 4.2               Retained Amount.

 

(a)           Throughout the Term, the Practice shall retain an annual amount
equal to 40% of the EBITDA or the Minimum Retained Amount (as defined in
Section 4.2(b), below), whichever is greater (the “Retained Amount”).  The
Retained Amount is payable in monthly installments within 20 days after the end
of each calendar month, and shall be paid from the Company Account.  The
Retained Amount for any partial period shall be prorated.

 

(b)           The Retained Amount shall be no less than the amounts set forth
below in Sections 4.2(b)(i)-(ii) (collectively, the “Minimum Retained Amount”). 
In no event shall the Minimum Retained Amount be construed to reduce the amount
of the Retained Amount otherwise due the Practice.  For purposes of calculating
the Minimum Retained Amount, the twelve-month period commencing on the Effective
Date and ending on the first anniversary of the Term shall be referred to as
“Year One,” the subsequent year ending on the second anniversary of the Term
shall be referred to as “Year Two,” and so on.

 

(i)            During Year One through Year Three, the Minimum Retained Amount
shall be Four Hundred Twenty-Five Thousand Dollars ($425,000) multiplied by an
initial factor of 13 Physicians, for an aggregate annual payment not to exceed
$5,525,000.

 

(ii)           During Year Four through Year Ten, the Minimum Retained Amount
shall be Four Hundred Fifty Thousand Dollars ($450,000) multiplied by an initial
factor of 13 Physicians, for an aggregate annual payment not to exceed
$5,850,000.

 

(c)           Notwithstanding the foregoing, in the event that Practice Revenues
in any annual period (adjusted for the period from the Effective Date to
December 31, 2006) are less than $24,000,000, the Retained Amount in the
subsequent period shall be reduced by the following formula, not to exceed
$50,000 per Physician or $650,000 in the aggregate (whichever sum is less) in
any individual year:

 

$ 30,000 X ($24,000,000 minus actual Practice Revenues) / $ 1,000,000 =
Reduction of Retained Amount.

 

26

--------------------------------------------------------------------------------


 

(d)           The Minimum Retained Amount may be increased by the mutual
agreement of the Parties in the event the Practice opens new Cancer Centers.

 

SECTION 4.3               Payments.

 

(a)           The Company shall deliver the Financial Statements which shall
support the calculation of the payments to be made pursuant to Section 4.1 and
4.2; provided, however, that the payments shall be paid monthly based on
estimates set forth in the Annual Budget.  The Company and the Practice may,
from time to time by their mutual agreement, modify the estimate of revenues and
expenses on a monthly basis in accordance with the Annual Budget, and adjust the
actual results on a quarterly basis.

 

(b)           In the event that Practice Revenues are insufficient to pay all of
the Operational Expenses for any period, all Operational Expenses other than the
Billing and Collection Fee shall be paid in full prior to the payment of the
Billing and Collection Fee, the Retained Amount and the General Management
Services Fee.  Thereafter the priority of payments shall be as follows: (1) the
Billing and Collection Fee, (2) the Retained Amount, and (3) the General
Management Services Fee.

 

(c)           Any amounts due to the Practice under this Agreement that are not
paid within 10 days of when such payment is due will have an one and one-half
percent (1 ½%) per month finance charge assessed against the unpaid balance from
the date due until the date of payment.

 

SECTION 4.4               Reconciliation.  Adjustments to any payments made to
the Company or the Practice pursuant to this Agreement shall be made to
reconcile actual amounts due under this Agreement within 90 days after the end
of each calendar year (pro-rated for any year for which this Agreement has been
in effect less than the entire year) or earlier in accordance with the
provisions of Section 4.3(a) above.  At such intervals, the Company shall
determine the actual amounts due to each Party pursuant to this Agreement for
such period and shall notify the Practice of the amount of payments, if any,
owed by or due to each Party as a result of the reconciliation.  If payment is
owed by any Party, such amount shall be paid to such Party within 10 Business
Days of such notification.

 

SECTION 4.5               Review of Financial Arrangements by the Practice.  The
Practice shall have the right, at its own cost and expense, to review the
Company’s calculations of all payments, fees and expenses owed by or due to any
Party or a third party under this Agreement (such costs and expenses to review
the Company’s calculations are referred to herein as the “Practice Review
Expense”); provided, however, that in the event the audit reveals a discrepancy
of five percent (5%) or more in any amounts payable under this Agreement,
Company shall pay the Practice Review Expense.  Upon reasonable notice to the
Company, the Practice shall have the right to review the Company’s calculations
or allocation of any such payments, fees or expenses and the Company shall
provide the Practice, with all documents, reports, records and supporting
materials used in determining such amounts.  Such documents shall be delivered
to the Practice within a reasonable period of time after such request, but in
any event within 15 Business Days.  Not later than 20 Business Days following
the delivery of such documents to the Practice, the Practice may furnish the
Company with written notification of any dispute

 

27

--------------------------------------------------------------------------------


 

concerning any items shown thereon or omitted therefrom, together with a
detailed explanation in support of the Practice’s position in respect thereof. 
The Company and the Practice shall consult to resolve any dispute for a period
of 15 Business Days following such notification to the Company.  If such 15
Business Day consultation period expires and the dispute has not been fully
resolved, the matter shall be referred to any accounting firm which has not
provided accounting services to any Party or its Affiliates within the prior
three years and is chosen by the Medical Advisory Board (the “Accountants”),
which shall resolve the dispute and render its decision (together with a brief
explanation of the basis therefor) to the Practice and the Company not later
than 20 Business Days following submission of the dispute to it.  The decision
of such Accountants shall be a final determination of such amounts.  In the
event that the Accountants resolve all disputes presented to it in the manner
proposed by one of the Parties, the fees and expenses of the Accountants
relating to the resolution of such dispute shall be paid by the other Party.  In
all other events, the fees and expenses of the Accountants shall be shared in
the same proportion that the Company’s position, on the one hand, and the
Practices’ position, on the other, initially presented to the Accountants bears
to the final resolution as determined by the Accountants.

 

SECTION 4.6               Collateral Security.

 

(a)           Grant of Security Interest.  To the extent permitted by applicable
Law, as collateral security for the prompt and complete payment when due of all
(i) Operational Expenses (including, without limitation, Operational Expenses
advanced or paid by the Company), (ii) Damages which any of the USCC Indemnitees
are entitled to indemnification under the Securities Purchase Agreement in
connection with a Recoupment Claim, (iii) the General Management Services Fees
and (iv) the Billing and Collection Fee (referred to herein collectively as, the
“Secured Obligations”), the Practice hereby sells, assigns, mortgages,
hypothecates, conveys and transfers to the Company, and hereby grants to the
Company a continuing security interest (subordinate only to any security
interest of Third Party Payors in Receivables owed by such payor) in all of the
Practice’s rights, title and interest in, to and under the Receivables (other
than the Governmental Receivables) which may be created or arise during the
Term, together with any and all proceeds (as defined in the Uniform Commercial
Code) and products thereof, accessions thereto and substitutions and additions
therefor, regardless of the manner in which the entitlement to payment for such
Receivables shall exist, whether as accounts, accounts receivable, notes
receivable or other evidence of entitlement to the Receivables, and all of the
Practice’s rights, title and interest (including its right to control the same),
if any, in, to and under the Practice Lockbox Account and the sums on deposit
therein (referred to collectively as the “Collateral”).

 

(b)           Remedies. If an Event of Default shall have occurred and be
continuing, the Company shall be entitled to exercise in respect of the
Collateral all of its rights, powers and remedies provided for herein or
otherwise available to it by Law, in equity or otherwise, including all rights
and remedies of a secured party under the Uniform Commercial Code, and shall be
entitled in particular, but without limitation of the foregoing, to exercise the
following rights, which the Practice agrees to be commercially reasonable: to
sell, resell, assign and deliver, in its sole discretion, all or any of the
Collateral, at public or private sale, at the Company’s main office or
elsewhere, for cash, upon credit or for future delivery, at such time or times
and at such price or prices and upon such other terms as the Company may deem

 

28

--------------------------------------------------------------------------------


 

satisfactory.  If any of the Collateral is sold by the Company upon credit or
for future delivery, the Company shall not be liable for the failure of the
purchaser to purchase or pay for the same and, in the event of any such failure,
the Company may resell such Collateral.  In no event shall the Practice be
credited with any part of the proceeds of sale of any Collateral until and to
the extent cash payment in respect thereof has actually been received by the
Company.  Each purchaser at any such sale shall hold the property sold
absolutely, free from any claim or right of whatsoever kind, including any
equity or right of redemption of the Practice, and the Practice hereby expressly
waives all rights of redemption, stay or appraisal, and all rights to require
the Company to marshal any assets in favor of the Practice or any other party or
against or in payment of any or all of the Secured Obligations, that it has or
may have under any rule of Law now existing or hereafter adopted. No demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by Law, as referred to below), all of which are hereby expressly waived
by the Practice, shall be required in connection with any sale or other
disposition of any part of the Collateral.  If any notice of a proposed sale or
other disposition of any part of the Collateral shall be required under
applicable Law, the Company shall give the Practice at least ten Business Days’
prior notice of the time and place of any public sale and of the time after
which any private sale or other disposition is to be made. The Company shall not
be obligated to make any sale of Collateral if it shall determine not to do so,
regardless of the fact that notice of sale may have been given.  The Company
may, without notice or publication, adjourn any public or private sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned. Upon each public sale and, to the
extent permitted by applicable Law, upon each private sale, the Company may
purchase all or any of the Collateral being sold, free from any equity, right of
redemption or other claim or demand, and may make payment therefor by
endorsement and application (without recourse) of the Secured Obligations in
lieu of cash as a credit on account of the purchase price for such Collateral.

 

(c)           Application of Proceeds. All proceeds collected by the Company
upon any sale, other disposition of or realization upon any of the Collateral,
together with all other moneys received by the Company hereunder, shall be
applied as follows: (i) first, to the payment of all reasonable and necessary
costs and expenses of such sale, disposition or other realization, including the
reasonable costs and expenses of the Company and the reasonable fees and
expenses of its agents and counsel and all amounts advanced by the Company for
the account of the Practice; (ii) second, after payment in full of the amounts
specified in clause (i) above, to the ratable payment of all other Secured
Obligations owing to the Company; and (iii) third, after payment in full of the
amounts specified in clauses (i) and (ii) above, and following the termination
of this Agreement, to the Practice or any other Person lawfully entitled to
receive such surplus. The Practice shall remain liable to the extent of any
deficiency between the amount of all proceeds realized upon sale or other
disposition of the Collateral pursuant to this Agreement and the aggregate
amount of the sums referred to in clauses (i) and (ii) above. Upon any sale of
any Collateral hereunder by the Company (whether by virtue of the power of sale
herein granted, pursuant to judicial proceeding, or otherwise), the receipt of
the Company or the officer making the sale shall be a sufficient discharge to
the purchaser or purchasers of the Collateral so sold, and such purchaser or
purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to the Company or such officer or be answerable in any
way for the misapplication thereof.

 

29

--------------------------------------------------------------------------------


 

(d)           Waivers.  The Practice, to the greatest extent not prohibited by
applicable Law, hereby (i) agrees that it will not invoke, claim or assert the
benefit of any rule of Law now or hereafter in effect (including, without
limitation, any right to prior notice or judicial hearing in connection with the
Company’s possession, custody or disposition of any Collateral or any appraisal,
valuation, stay, extension, moratorium or redemption Law), or take or omit to
take any other action, that would or could reasonably be expected to have the
effect of delaying, impeding or preventing the exercise of any rights and
remedies in respect of the Collateral, the absolute sale of any of the
Collateral or the possession thereof by any purchaser at any sale thereof, and
waives the benefit of all such Laws and further agrees that it will not hinder,
delay or impede the execution of any power granted hereunder to the Company, but
that it will permit the execution of every such power as though no such Laws
were in effect, (ii) waives all rights that it has or may have under any rule of
Law now existing or hereafter adopted to require the Company to marshal any
Collateral or other assets in favor of the Practice or any other party or
against or in payment of any or all of the Secured Obligations, and (iii) waives
all rights that it has or may have under any rule of Law now existing or
hereafter adopted to demand, presentment, protest, advertisement or notice of
any kind (except notices expressly provided for herein); provided, however, at
no time shall the Practice be required to undertake any action that endangers
the health or safety of its Patients.

 

(e)           The Company; Standard of Care. The Company will hold all items of
the Collateral at any time received under this Agreement in accordance with the
provisions hereof.  The obligations of the Company as holder of the Collateral
and interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement.  The
powers conferred on the Company hereunder are solely to protect its interest in
the Collateral, and shall not impose any duty upon it to exercise such powers. 
Except for treatment of the Collateral in its possession in a manner
substantially equivalent to that which the Company accords its own property of a
similar nature, and the accounting for moneys actually received by it hereunder,
the Company shall have no duty as to any Collateral or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to the Collateral.  The Company shall not be liable to the Practice
(i) for any loss or damage sustained by the Practice as a result of the
Company’s lawful exercise of its remedies against the Collateral, or (ii) for
any loss, damage, depreciation or other diminution in the value of any of the
Collateral that may occur as a result of or in connection with or that is in any
way related to any exercise by the Company of any right or remedy under this
Agreement, any failure to demand, collect or realize upon any of the Collateral
or any delay in doing so, or any other act or failure to act on the part of the
Company, except to the extent that the same is caused by its own gross
negligence or willful misconduct.

 

(f)            Further Assurances; Attorney-in-Fact. The Practice agrees that it
will join with the Company to execute and, at the Company’s expense, file and
refile under the Uniform Commercial Code such financing statements, continuation
statements and other documents and instruments in such offices as the Company
may reasonably deem necessary or appropriate, and wherever required or permitted
by Law, in order to perfect and preserve the Company’s security interest in the
Collateral, and hereby authorizes the Company to file financing statements and
amendments thereto relating to all or any part of the Collateral without the
signature of the Practice where permitted by Law, and agrees to do such further
acts and things (including, without limitation, making any notice filings with
state tax or revenue authorities required to be

 

30

--------------------------------------------------------------------------------


 

made by account creditors in order to enforce any Receivables) and to execute
and deliver to the Company such additional conveyances, assignments, agreements
and instruments as the Company may reasonably require or deem advisable to
perfect, establish, confirm and maintain the security interest and Lien provided
for herein, to carry out the purposes of this Agreement or to further assure and
confirm unto the Company its rights, powers and remedies hereunder.

 

In addition to the powers set forth in Section 2.4(k), the Practice hereby
irrevocably appoints the Company its lawful attorney-in-fact, with full
authority in the place and stead of the Practice and in the name of the
Practice, the Company or otherwise, and with full power of substitution in the
premises (which power of attorney, being coupled with an interest, is
irrevocable for so long as this Agreement shall be in effect), from time to time
in the Company’s discretion after the occurrence and during the continuance of
an Event of Default (except for the actions described in clause (i) below, which
may be taken by the Company without regard to whether any such a default has
occurred) to take any action and to execute any instruments that the Company may
deem necessary or advisable to accomplish the purpose of carrying out the
provisions of the Company’s security interest in the Receivables, including,
without limitation: (i) to sign the name of the Practice on any financing
statement, continuation statement, notice or other similar document that, in the
Company’s opinion, should be made or filed in order to perfect or continue
perfected the security interest granted under this Agreement; (ii) to ask,
demand, collect, sue for, recover, compound, receive and give acquittance and
receipts for moneys due and to become due under or in respect of any of the
Collateral; (iii) to receive, endorse and collect any checks, drafts,
instruments, chattel paper and other orders for the payment of money made
payable to the Practice representing any interest or other amount payable in
respect of any of the Collateral and to give full discharge for the same;
(iv) to pay or discharge taxes, Liens or other encumbrances levied or placed on
or threatened against the Collateral, the legality or validity thereof and the
amounts necessary to discharge the same to be determined by the Company in its
sole discretion, any such payments made by the Company to become Secured
Obligations of the Practice to the Company, due and payable immediately and
without demand; (v) to file any claims or take any action or institute any
proceedings that the Company may deem necessary or advisable for the collection
of any of the Collateral or otherwise to enforce the rights of the Company with
respect to any of the Collateral; and (vi) to use, sell, assign, transfer,
pledge, make any agreement with respect to or otherwise deal with any and all of
the Collateral as fully and completely as though the Company were the absolute
owner of the Collateral for all purposes, and to do from time to time, at the
Company’s option and the Practices’ expense, all other acts and things deemed
necessary by the Company to protect, preserve or realize upon the Collateral and
to more completely carry out the purposes of this Agreement.

 

If the Practice fails to perform any covenant or agreement contained in this
Agreement after written request to do so by the Company (provided that no such
request shall be necessary at any time after the occurrence and during the
continuance of an Event of Default), the Company may itself perform, or cause
the performance of, such covenant or agreement and may take any other action
that it deems necessary and appropriate for the maintenance and preservation of
the Collateral or its security interest therein, and the reasonable expenses so
incurred in connection therewith shall be payable by the Practice.

 

31

--------------------------------------------------------------------------------


 

(g)           Expenses of the Company.  All reasonable expenses (including,
without limitation, attorneys’ fees and disbursements) incurred by the Company
in connection with the failure by the Practice to perform or observe any
provision of this Section 4.6, and the exercise or enforcement of any rights of
the Company under this Section 4.6, or any other action taken by the Company
hereunder shall be deemed an obligation of the Practice and constitute a Secured
Obligation and the Company may apply the Collateral to the payment of or
reimbursement of itself for such liability.

 

(h)           Company Lender Loans.  Notwithstanding anything to the contrary
contained in this Section 4.6, to the extent that any Company Lender Loan may be
outstanding, then the Company’s security interest in the Collateral granted
hereby may be subordinate to, and only to, any security interest of such Company
Lender in such Collateral.

 

(i)            Assignment.  To the extent permitted by applicable Law, the
Company may assign all of its rights and interests under this Agreement as
security for loans and other financing arrangements obtained by the Company from
any other Person or entity, whether now existing or hereafter arising.  Any such
assignee shall have all of the Company’s rights and remedies, but none of the
Company’s obligations, under this Agreement.  The Practice shall cooperate with
the Company and execute all necessary documents in connection with the
assignment of the Collateral to the Company or, at the Company’s option, any
assignee.

 

SECTION 4.7               Deposit of Receivables.  Promptly upon the request of
the Company, the Practice shall provide the Company with an accurate and
complete list of all Third-Party Payors.  The Company shall have the right (but
not the obligation) to deliver a letter, substantially in the form as attached
hereto as Exhibit C, to all Third-Party Payors (the “Payor Instruction Letter”)
or otherwise notify such Third-Party Payors of the contents thereof.  The Payor
Instruction Letter shall direct payments on the Receivables to be deposited into
a bank account at the Depository Bank designated by the Company, (the “Company
Account”).   For Receivables for services rendered to patients who participate
in the Medicare program, the Medicaid program, other government health care
programs, and any other Third Party Payors that will not allow the Practice’s
Receivables to be deposited into the Company Account, the Practice shall
establish a bank account at the Depository Bank (the “Practice Lockbox Account”)
and the Practice shall enter into an agreement with the Depository Bank that
sets forth a standing order from the Practice to transfer or remit all cash
proceeds, if any, on a daily basis from the Practice Lockbox Account to the
Company Account (the “Lockbox Account Agreement”).  To the extent that the
Practice receives any payments contrary to the terms of the Payor Instruction
Letter or receives any payments directly (including, without limitation, any
amounts received directly from Patients at the time medical services are
rendered or otherwise), the Practice agrees to deposit all such payments
received by the Practice into the Practice Lockbox Account. The Company is
hereby granted full power and authority to pay and shall pay in a timely manner,
out of the funds in the Company Account, the Retained Amount, the General
Management Services Fee, all Operational Expenses (including, without
limitation, all Billing and Collection Fees), and all other disbursements
described in Section 4.6(a) and to reimburse itself, out of the funds in the
Company Account, for all Operational Expenses advanced or paid by it.  The
instructions set forth in the Payor Instruction Letter and the Lockbox Account
Agreement shall be revocable by the Practice; provided, however, that if the
Practice revokes such instructions or agreement during the Term, such revocation
shall constitute an Event of

 

32

--------------------------------------------------------------------------------


 

Default on the part of the Practice and the Company shall be entitled to seek an
order from a court of competent jurisdiction for specific performance to “sweep”
the Practice Lockbox pursuant to this Agreement; provided, however, in the event
the Company takes the foregoing actions, the Practice shall still be entitled to
retain the amounts to which it is entitled under this Agreement.  Following
termination or expiration of the Term, the Company shall immediately take all
action and execute all instruments as the Practice may reasonably request in
order to notify the Third-Party Payors of such termination. The Practice shall
not: (a) close the Practice Lockbox Account or establish a replacement account
or (b) amend, modify, supplement, extend, renew, restate, replace or terminate
the Lockbox Account Agreement, in each case, without the prior written consent
of the Company (which consent shall not be unreasonably withheld, conditioned or
delayed).

 

SECTION 4.8               Termination of Security Interest.  Notwithstanding
anything to the contrary contained herein, in the event that this Agreement is
terminated by the Practice pursuant to Section 5.3 (a) through (g), then the
Practice shall have the right to revoke the instructions in any Payor
Instruction Letter regarding the remittance of funds into the Company Account
and revoke or modify any instructions to the Depository Bank regarding the
transfer or remittance of funds to the Company Account; in each case to ensure
that all Receivables are remitted directly to the Practice.  For the avoidance
of doubt, in the event that the Practice takes any of the foregoing actions, the
Practice shall still be obligated to pay to the Company the amounts to which the
Company is entitled under this Agreement.

 

SECTION 4.9               Offset for Damages.  Notwithstanding anything to the
contrary contained herein, to the extent that any USCC Indemnitee incurs any
Damages in connection with a Recoupment Claim, the Practice agrees that the
amounts to be retained by, and disbursed to, the Practice under this Agreement
(including, without limitation, the Retained Amount) shall be offset by the
amount of such Damages and paid each month directly to such USCC Indemnitee, in
lieu of being disbursed to the Practice, at 40% of all such sums due the
Practice (the “Offset Amount”), until such Damages are paid in full; and the
Practice hereby agrees that to the extent that any Damages in connection with a
Recoupment Claim are outstanding during any month, the Practice shall have no
right to retain, or any claim against the Company or otherwise for, any amounts
otherwise due under this Agreement (including, without limitation, the Retained
Amount), subject to the requirement that the Practice pay no more than 40% of
all such sums due the Practice each month.  Notwithstanding the foregoing, if
any Person that is a stockholder of the Practice is not a Seller or an Affiliate
of a Seller then the Offset Amount payable to such USCC Indemnitee shall be
equal to the Offset Amount multiplied by the percentage of the outstanding
shares of capital stock of the Practice held directly or indirectly by the
Sellers or their respective Affiliates (including, without limitation, the
shares of Capital Stock of the Practice that the Sellers or their respective
Affiliates have the right to acquire, control, vote or hold).

 

ARTICLE V
TERM AND TERMINATION

 

SECTION 5.1               Term; Renewal Terms.  This Agreement shall commence on
the Effective Date and shall expire on the tenth anniversary of the Effective
Date, unless earlier terminated as provided for in Sections 5.2 and 5.3 hereof
(“Term”).  The Term of this Agreement

 

33

--------------------------------------------------------------------------------


 

shall automatically renew for up to two successive five year terms, unless
either Party gives written notice to the other not less than 60 days prior to
the end of the then current Term that it does not desire to extend the Term.

 

SECTION 5.2               Termination by the Company.  Upon written notice to
the Practice, the Company may terminate this Agreement and have no further
liability or obligation hereunder (except as expressly provided herein) upon the
occurrence of any of the following events (each an “Event of Default”):

 

(a)           The Practice is involuntarily suspended, excluded or terminated
(or involuntarily withdraws) from participation in the Medicare or Medicaid
programs or the Practice voluntarily withdraws from any such program as a result
of a regulatory investigation, so long as such suspension, exclusion,
termination or involuntary withdrawal is not the result of actions or omissions
of the Company.

 

(b)           The Practice is excluded from entering into healthcare provider
agreements with any material portion of the managed care or healthcare insurance
industry and such exclusion has a material adverse impact (financial or
otherwise) on the operations at the Cancer Centers.

 

(c)           A majority of the members of the Medical Advisory Board reasonably
determines that the Practice or any Physician has materially breached
professional standards in a way that compromises the health or safety of any
Patient or employee engaged to work at the Cancer Centers and the Practice
fails, after 60 days notice from the Medical Advisory Board, to take action
which the Medical Advisory Board reasonably deems acceptable and is consistent
with applicable community standards.

 

(d)           If the Practice shall commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar Law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall take any corporate action to authorize any of the
foregoing.

 

(e)           An involuntary case or other proceeding shall be commenced against
the Practice seeking liquidation, reorganization or other relief with respect to
it or its debts under any bankruptcy, insolvency or other similar Law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of forty-five (45) days; or an order for
relief shall be entered against the Practice under the federal bankruptcy Laws
as now or hereafter in effect.

 

(f)            The Practice ceases to perform its duties and responsibilities
hereunder or breaches any material term or condition of this Agreement
(including, without limitation, Section 3.4) and, in the reasonable opinion of
the Company, such cessation or breach remains uncured

 

34

--------------------------------------------------------------------------------


 

for a period of 60 days after the Practice’s receipt of a written notice
specifying such breach; except to the extent such cessation or breach reasonably
requires longer than sixty (60) days to cure, and the Practice has commenced a
cure within sixty (60) days, and thereafter continues to diligently proceed to
complete said cure.

 

(g)           The Practice revokes any instructions to a Third Party Payor
related to the Payor Instruction Letter or revokes or modifies any instructions
to the Depository Bank in connection with the Practice Lockbox Agreement as set
forth in Section 4.7, except as specifically permitted by the provisions of
Section 4.7.

 

(h)           The Practice ceases to engage or employ at least one Physician to
provide Radiation Oncology Services at each of the then existing Cancer Centers
in accordance with Section 3.1 of this Agreement.

 

(i)            Any representation and warranties made by the Practice in this
Agreement prove to be untrue or incorrect in any material respect as of the date
of this Agreement or any representations or warranties of a continuing nature
made by the Practice cease to be true and correct at any future date in any
material respect and, in each case, the Company has notified the Practice of the
breach, and the breach has continued without cure for a period of 30 days after
such notice.

 

SECTION 5.3               Termination by the Practice.  Upon written notice to
the Company, the Practice may terminate this Agreement and have no further
liability or obligation hereunder (except as expressly provided herein) upon the
occurrence of any of the following events:

 

(a)           If the Company shall commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar Law now or hereafter
in effect or seeking the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any substantial part of its
property, or shall consent to any such relief or to the appointment of or taking
possession by any such official in an involuntary case or other proceeding
commenced against it, or shall make a general assignment for the benefit of
creditors, or shall take any corporate action to authorize any of the foregoing.

 

(b)           An involuntary case or other proceeding shall be commenced against
the Company seeking liquidation, reorganization or other relief with respect to
it or its debts under any bankruptcy, insolvency or other similar Law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of forty-five (45) days; or an order for
relief shall be entered against the Company under the federal bankruptcy Laws as
now or hereafter in effect.

 

(c)           The Company fails to make two (2) consecutive payments (or any two
(2) payments in a twelve (12) month period) within ten (10) days of when such
payments are due to the Practice hereunder and such failure continues for more
than five (5) days after the Company’s receipt of a written notice specifying
such breach.

 

35

--------------------------------------------------------------------------------

 

(d)           Except as provided in Section 5.3(c), the Company ceases to
perform its duties and responsibilities hereunder or breaches any material term
or condition of this Agreement (including, without limitation, Section 2.13 or
the Company fails to provide the Practice with the space reasonably necessary to
conduct its professional medical services as required under this Agreement) and,
in the reasonable opinion of the Practice, such cessation or breach remains
uncured for a period of 60 days after the Company’s receipt of a written notice
specifying such breach; except to the extent such cessation or breach reasonably
requires longer than sixty (60) days to cure, and the Company has commenced a
cure within sixty (60) days, and thereafter continues to diligently proceed to
complete said cure.

 

(e)           The Company is involuntarily suspended, excluded or terminated (or
involuntarily withdraws) from participation in the Medicare or Medicaid programs
or the Company voluntarily withdraws from any such program as a result of a
regulatory investigation, so long as such suspension, exclusion, termination or
withdrawal is not the result of actions or omissions of the Practice.

 

(f)            The Company is excluded from entering into healthcare provider
agreements with a material portion of the managed care or healthcare insurance
industry and such exclusion has a material adverse impact (financial or
otherwise) on the operations at the Cancer Centers.

 

(g)           Any lender (including, without limitation, any Company Lender or
lender under any Company Lender Loan) to which the Company has pledged all or
any material portion of the Accounts Receivable or Practice Revenues
(i) accelerates the indebtedness under its loan agreement with the Company after
such lender has exhausted the cure period set forth in such loan agreement (if
any) and such acceleration has a material adverse impact (financial or
otherwise) on the operations at the Cancer Centers; or (ii) takes any action
against the FF&E or the Accounts Receivable or Practice Revenues, other than
collecting the Accounts Receivable and Practice Revenues in the ordinary course
of business and applying the proceeds thereof to the payment of the indebtedness
under the loan agreement, and such action has a material adverse impact
(financial or otherwise) on the operations at the Cancer Centers.

 

(h)           Any representation and warranties made by the Company in this
Agreement prove to be untrue or incorrect in any material respect as of the date
of this Agreement or any representations or warranties of a continuing nature
made by the Company cease to be true and correct at any future date in any
material respect and, in each case, the Practice has notified the Company of the
breach, and the breach has continued without cure for a period of 30 days after
such notice.

 

(i)            The Company breaches any material term or condition of any Lease
causing a material default to occur and such default is not cured by the Company
within 30 days; except to the extent such breach reasonably requires longer than
30 days to cure, and the Company has commenced a cure within 30 days, and
thereafter continues to diligently proceed to complete said cure.

 

(j)            The Company breaches any material term or condition of any
Company Lender Loan that is secured by the FF&E or the Collateral, which breach
causes a default that

 

36

--------------------------------------------------------------------------------


 

has a material adverse impact (financial or otherwise) on the operations at the
Cancer Centers, provided that such default is not cured within 30 days, except
in the event such breach reasonably requires longer than 30 days to cure, and
the Company has commenced a cure within 30 days and thereafter continues to
diligently proceed to complete said cure.

 

SECTION 5.4       [Intentionally omitted].

 

SECTION 5.5       Duties And Remedies Upon Expiration Or Termination.

 

(a)           Except as necessary to provide care to any Patient undergoing
treatment at any Cancer Centers at the time of the expiration or earlier
termination of this Agreement, upon the expiration or earlier termination of
this Agreement, the Practice and the Company hereby agree to perform, in
addition to their obligations provided for elsewhere in this Agreement and
continuing after such expiration or termination of this Agreement, such steps as
are otherwise customarily and reasonably required to wind up their relationship
under this Agreement in as orderly a manner as possible.  Except as specifically
set forth herein, upon the expiration or earlier termination of this Agreement,
neither Party shall have any further obligation hereunder with the exception of
obligations accruing prior to the date of such expiration or earlier termination
and obligations, promises and covenants contained herein which extend beyond the
terms hereof including, without limitation, any indemnities, restrictive
covenants and access to books and records.  Upon the expiration or earlier
termination of this Agreement, the financial arrangements set forth in
Article IV shall be pro-rated between the Parties to reflect any partial fiscal
year and the Practice and the Company shall be paid any amounts owed to them
from and to the extent of available funds (if any) in the Company Account, the
Practice Lockbox and from collections of Receivables. From and after any
expiration or earlier termination, each Party shall provide the other with
reasonable access to books and records then owned or controlled by it to permit
such requesting Party to satisfy legal reporting and contractual obligations
which may be required of it.

 

(b)           In addition to the foregoing, upon termination of this Agreement
by the Company pursuant to Section 5.2, the Practice shall immediately (i) quit
and surrender the Cancer Centers in as good condition as reasonable use and wear
thereof will permit and (ii) remove from the Cancer Centers all personal
property of the Practice and of any Physician and shall, at its own expense,
repair any damage caused to the Cancer Centers by reason of such removal.  If
the Practice shall fail to do so, the Company may, without notice and without
prejudice to any other remedy available, enter and take possession of the Cancer
Centers and remove such personal property without being liable to prosecution or
any claim for damage suffered by the Practice or the Physicians.

 

(c)           Upon termination of this Agreement by the Practice pursuant to
Section 5.3(a) through (g), the Company shall immediately (i) quit and surrender
the Cancer Centers in as good condition as reasonable use and wear thereof will
permit and (ii) remove from the Cancer Centers all personal property of the
Company and shall, at its own expense, repair any damage caused to the Cancer
Centers by reason of such removal.  If the Company shall fail to do so, the
Practice may, without notice and without prejudice to any other remedy
available, enter and take possession of the Cancer Centers and remove such
personal property without being liable to prosecution or any claim for damage
suffered by the Company. If the Company remains

 

37

--------------------------------------------------------------------------------


 

in possession or control of any Cancer Centers beyond the expiration or
termination of this Agreement in violation of this Section 5.5(c), without the
written consent of the Practice, such possession or control shall not be deemed
to create any rights whatsoever in the Company.

 

(d)           If a Party remains in possession or control of any Cancer Center
beyond the expiration or termination of this Agreement, without the written
consent of the remaining Party, such possession or control shall not be deemed
to create any rights whatsoever in the Cancer Center.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE PRACTICE

 

SECTION 6.1       Representations and Warranties of the Practice.  The Practice
hereby represents and warrants to the Company as follows:

 

(a)           Organization and Qualification.  The Practice is a corporation
duly organized, validly existing and in good standing under the Laws of the
State of California, and has all corporate power and authority to own, lease and
operate its properties and assets and to carry on its business as currently
being conducted and as proposed to be conducted.

 

(b)           Authority.  The Practice has the requisite corporate power and
authority to execute and deliver this Agreement and all other instruments or
agreements to be executed in connection herewith, and to consummate the
transactions contemplated hereby.  The execution, delivery and performance of
this Agreement, and the consummation of the transactions contemplated hereby,
have been duly authorized by all necessary action on the part of the Practice,
and no other proceedings on the part of the Practice are necessary to authorize
this Agreement or to consummate the transactions contemplated hereby.  This
Agreement has been duly executed and delivered by the Practice and, assuming
this Agreement constitutes a valid and binding obligation of the Company,
constitutes a valid and binding obligation of the Practice enforceable against
it in accordance with its terms.

 

(c)           Consents and Approvals; No Violations.  Neither the execution,
delivery or performance of this Agreement by the Practice, nor the consummation
by the Practice of the transactions contemplated hereby nor compliance by the
Practice with any of the provisions hereof will (i) conflict with or result in
any breach of any provision of the organizational documents of the Practice,
(ii) require any filing with, or consent of a Governmental Authority, agency or
court or other Person or entity by the Practice, (iii) (with or without the
giving or receipt of notice or passage of time or both) result in a violation or
breach of, or constitute a default or give rise to any right of termination,
amendment, cancellation or acceleration under, any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, lease, license, contract,
agreement or other instrument or obligation to which the Practice is a party (or
becomes a party) or by which any of its properties or assets may be bound or
subject, other than such violations, breaches, defaults, terminations,
amendments, cancellations, or accelerations that would not reasonably be
expected to have a Material Adverse Effect, or (iv) violate any writ, injunction
or decree applicable to the Practice or any of its properties or assets.

 

38

--------------------------------------------------------------------------------


 

(d)           Compliance With Laws; Licenses.

 

(i)            To the knowledge of the Practice (without independent
investigation or inquiry) and except for those matters that would not
individually or in the aggregate constitute a Material Adverse Effect, the
conduct of the operations of the Practice (including the conduct of any
Physician or any other Practice employee) has not violated, and as presently
conducted does not violate, in any material respect any Laws, including, but not
limited to, the Clinical Laboratories Improvements Act of 1988, or any other
promulgations of any court or Governmental Authority or agency, including, but
not limited to, the Occupational Safety and Health Administration, the CMS or
any medical industry standards, nor has the Practice received any notice of any
such violation which remains outstanding.

 

(ii)           To the knowledge of the Practice (without independent
investigation or inquiry), the Practice has all licenses, certificates, permits,
approvals, franchises, notices and authorizations (“Permits”) which are
reasonably necessary for the conduct of its operations as currently conducted
and as proposed to be conducted (including, without limitation, accreditations
and certifications as a provider of healthcare services eligible to receive
payment and compensation and to participate under Medicare and Medicaid), except
for Permits that the failure to hold would not have a Material Adverse Effect. 
To the Practice’s knowledge (without independent investigation or inquiry), all
of such Permits are in full force and effect, the Practice has not engaged in
any activity which would cause or permit revocation, modification, cancellation
or suspension of any such Permit, and no action or proceeding looking to or
contemplating the revocation, modification, cancellation or suspension of any
such Permit is pending or threatened.  The Practice has no knowledge of any
default or claimed or purported or alleged default or state of facts which, with
or without the giving or receipt of notice or the passage of time or both, would
constitute a default by the Practice under, or give rise to a right of
revocation, modification, cancellation or suspension of, any such Permit.

 

(iii)          The Practice qualifies as (and will continue to qualify during
the Term as) a “group practice” as defined in the federal physician self
referral law at 42 USC § 1395nn, the applicable regulations and any similar
state laws.

 

(e)           Litigation; Investigations.  Except as set forth on Schedule
6.1(e), and except for those matters that would not individually or in the
aggregate constitute a Material Adverse Effect, (i) there are no suits, claims,
proceedings, investigations or reviews which are pending or, to the knowledge of
the Practice, threatened against or affecting the Practice, any Physician, any
director or officer (in their capacity as such) of the Practice or any
properties or assets used by the Practice in conducting its businesses; (ii) to
the knowledge of the Practice (without independent investigation or inquiry), no
investigation or review by any Governmental Authority, agency or court or other
regulatory body with respect to either the Practice or any Physician or other
practice employee is pending, nor has any Governmental Authority, agency or
court or other regulatory body (including trade associations) indicated to the
Practice an intention to conduct the same; and (iii) to the knowledge of the
Practice (without independent investigation or inquiry), there is no action,
suit or proceeding pending or threatened against or affecting the Practice or
any Physician or other Practice employee, at Law or in equity, or before any
Governmental Authority or other regulatory body.

 

(f)            Professional Liability.  To the knowledge of the Practice
(without independent investigation or inquiry), no Physician or other employee
of the Practice has (i) ever

 

39

--------------------------------------------------------------------------------


 

had his or her license to practice medicine or other profession in any state or
his or her Drug Enforcement Agency Number suspended, relinquished, terminated,
restricted or revoked; (ii) ever been reprimanded, sanctioned or disciplined by
any licensing board, or any federal, state or local society or agency,
Governmental Authority or specialty board; (iii) within the past three years had
entered against him or her final judgment in, or settled without judgment, a
malpractice or similar action for an aggregate award or amount to the plaintiff
in excess of $25,000; or (iv) within the past three years had his or her medical
staff privileges at any hospital or medical facility suspended, involuntarily
terminated, restricted or revoked.

 

(g)           Ownership of Collateral.  The Practice owns, or has valid rights
with respect to, all Collateral purported to be pledged by it hereunder, free
and clear of any Liens except for the Liens granted to the Company pursuant to
this Agreement.  No security agreement, financing statement or other public
notice with respect to all or any part of the Collateral is on file or of record
in any government or public office, and the Practice has not filed or consented
to the fling of any such statement or notice, except Uniform Commercial Code
financing statements naming the Company as secured party.

 

(h)           Security Interests; Filings.  This Agreement, together with the
filing of duly completed and executed Uniform Commercial Code financing
statements naming the Practice as debtor, the Company as secured party, and
describing the Collateral, in the State of California, which have been duly
executed and delivered by the Practice and delivered to the Company for filing,
creates, and at all times shall constitute, a valid and perfected security
interest in and Lien upon the Collateral in favor of the Company to the extent a
security interest therein can be perfected by such filings or possession, as
applicable, superior and prior to the rights of all other Persons therein, and
no other or additional filings, registrations, recordings or actions are or
shall be necessary or appropriate in order to maintain the perfection and
priority of such Lien and security interest, other than actions required with
respect to Collateral of the types excluded from Article 9 of the Uniform
Commercial Code or from the filing requirements under such Article 9 by reason
of Section 9-104 or 9-302 of the Uniform Commercial Code and other than
continuation statements required under the Uniform Commercial Code.

 

(i)            Receivables.  Each Receivable is, or at the time it arises will
be, a bona fide, valid and legally enforceable indebtedness of the account
debtor according to its terms, arising out of or in connection with the sale,
lease or performance of goods or services by the Practice.

 

SECTION 6.2       Representations and Warranties of the Company.  The Company
hereby represents and warrants to the Practice as follows:

 

(a)           Organization and Qualification.  The Company is a corporation duly
organized, validly existing and in good standing under the Laws of the
jurisdiction in which it is organized, and has all corporate power and authority
to own, lease and operate its properties and assets and to carry on its business
as currently being conducted and as proposed to be conducted.

 

(b)           Authority.  The Company has the requisite corporate power and
authority to execute and deliver this Agreement and all other instruments or
agreements to be executed in connection herewith, and to consummate the
transactions contemplated hereby.  The execution,

 

40

--------------------------------------------------------------------------------


 

delivery and performance of this Agreement, and the consummation of the
transactions contemplated hereby, have been duly authorized by all necessary
corporate action on the part of the Company, and no other proceedings on the
part of the Company are necessary to authorize this Agreement or to consummate
the transactions contemplated hereby.  This Agreement has been duly executed and
delivered by the Company and, assuming this Agreement constitutes a valid and
binding obligation of the Practice, constitutes a valid and binding obligation
of the Company enforceable against it in accordance with its terms.

 

(c)           Consents and Approvals; No Violations.  Neither the execution,
delivery or performance of this Agreement by the Company, nor the consummation
by the Company of the transactions contemplated hereby nor compliance by the
Company with any of the provisions hereof, will (i) conflict with or result in
any breach of any provision of the charter or bylaws of the Company,
(ii) require any filing with, or consent of, a Governmental Authority, agency or
court or other Person or entity by the Company, (iii) (with or without the
giving or receipt of notice or passage of time or both) result in a violation or
breach of, or constitute a default or give rise to any right of termination,
amendment, cancellation or acceleration under, any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, lease, license, contract,
agreement or other instrument or obligation to which the Company is a party (or
becomes a party) or by which any of its properties or assets may be bound or
subject, other than such violations, breaches, defaults, terminations,
amendments, cancellations, or accelerations that would not reasonably be
expected to have a Material Adverse Effect, or (iv) violate any writ, injunction
or decree applicable to the Company or any of its properties or assets.

 

(d)           Compliance With Laws; Licenses.

 

(i)            To the knowledge of the Company (without independent
investigation or inquiry) and except for those matters that would not
individually or in the aggregate constitute a Material Adverse Effect, the
conduct of the operations of the Company has not violated, and as presently
conducted does not violate in any material respect any Laws, including, but not
limited to, any promulgation, interpretative advice or guidance of any court or
Governmental Authority or agency, including, but not limited to, the
Occupational Safety and Health Administration, the CMS or any medical industry
standards, nor has the Company received any notice of any such violation that
remains outstanding.

 

(ii)           To the knowledge of the Company (without independent
investigation or inquiry), the Company has all licenses, certificates, permits,
approvals, franchises, notices and authorizations (“Company Permits”) required
for the conduct of its operations as currently conducted, except for such
Company Permits which the failure to obtain would not reasonably be expected to
have a Material Adverse Effect.  To the Company’s knowledge (without independent
investigation or inquiry), all Company Permits are in full force and effect, the
Company has not engaged in any activity that would cause or permit revocation,
modification, cancellation or suspension of any such Company Permit, and no
action or proceeding looking to or contemplating the revocation, modification,
cancellation or suspension of any such Company Permit is pending or threatened. 
The Company has no knowledge of any default or claimed or purported or alleged
default or state of facts that, with or without the giving or receipt of notice
or the passage of time or both, would constitute a default by the Company

 

41

--------------------------------------------------------------------------------


 

under, or give rise to a right of revocation, modification, cancellation or
suspension of, any Company Permit.

 

(e)           Litigation; Investigations.  Except as provided in Schedule
6.2(e), and except for those matters that would not individually or in the
aggregate constitute a Material Adverse Effect, there are no suits, claims,
proceedings, investigations or reviews pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its directors or
officers (in their capacity as such) of the Company or any properties or assets
used by the Company in conducting its businesses.  To the knowledge of the
Company (without independent investigation or inquiry), no investigation or
review by any Governmental Authority, agency or court or other regulatory body
(including trade associations) with respect to the Company or any of its
employees is pending or threatened or probable of initiation, nor has any
Governmental Authority, agency or court or other regulatory body (including
trade associations) indicated to the Company an intention to conduct the same,
and, to the knowledge of the Company (without independent investigation or
inquiry), there is no action, suit or proceeding pending or threatened against
or affecting the Company or any of its employees, at Law or in equity, or before
any Governmental Authority or other regulatory body.

 

ARTICLE VII

OTHER OBLIGATIONS OF THE PARTIES

 

SECTION 7.1       Covenants of the Practice.  The Practice covenants and agrees
that for so long as this Agreement is in effect:

 

(a)           Certificates.  The Practice will provide, and will use its
reasonable best efforts to cause each Physician to provide, notice to the
Company if any representation or warranty contained herein becomes untrue in any
material respect, from and after the Effective Date because of subsequent events
and to provide from time-to-time, at the reasonable request of the Company, a
certificate stating that the representations and warranties contained herein are
true, or, if they are not true, specifying in reasonable detail the extent to
which they are not true.

 

(b)           Existence.  The Practice will preserve and keep in full force and
effect its corporate existence.

 

(c)           Change of Name, Locations, etc. The Practice shall not (i) change
its name, identity or corporate structure, (ii) change its chief executive
office from 316 South Stratford Ave., Suite C, Santa Maria, CA 93454 or
(iii) change the jurisdiction of its organization from California (whether by
merger or otherwise), unless, in each case, the Practice has given 20 days prior
written notice to the Company of its intention to do so.

 

(d)           Collateral.  The Practice will not grant any other Lien on or in,
or otherwise encumber, any of the Collateral; provided, however, the Company
acknowledges and agrees that the Practice shall have the right to pledge and
encumber all sums retained or due the Practice hereunder to obtain operational
lines of credit, but any and all Liens shall be subordinate to Liens on the
Collateral placed by the Company Lenders pursuant to the Senior Debt Documents.

 

42

--------------------------------------------------------------------------------


 

(e)           Records; Inspection.  Upon the reasonable request of the Company,
the Practice will add a conspicuous written notation or legend, in form and
manner reasonably satisfactory to the Company, onto such books, records and
materials evidencing or relating to the Collateral with an appropriate reference
to the fact that an interest in the Collateral has been assigned to the Company
and that the Company has a security interest therein. The Company shall have the
right to make test verifications of the Receivables in any reasonable manner and
through any reasonable medium, and the Practice agrees to furnish all such
reasonable assistance and information as the Company may reasonably require in
connection therewith.

 

(f)            Compliance with Law.  The Practice will comply, in all material
respects, with all Laws which it reasonably believes are applicable with respect
to the conduct of its businesses and its operations.

 

(g)           Standard of Care.  The Practice will consistently provide
Radiation Oncology Services in a manner that meets or exceeds the prevailing
community standard.

 

(h)           Physicians.  Each Physician will: (i) be duly licensed and
otherwise authorized to render Radiation Oncology Services, (ii) be duly
licensed to practice medicine in the State of California and shall maintain such
licenses in good standing, (iii) have, and will maintain in good standing,
unrestricted federal and state registrations authorizing them to prescribe
controlled substances in the State of California, as appropriate, and (iv) be
board certified or board eligible in radiation oncology, and shall maintain such
certifications in good standing.

 

(i)            Medicare/Medicaid Enrollment.  The Practice shall maintain
qualification and enrollment as a provider for outpatient radiation services in
the Medicare and Medicaid programs.

 

SECTION 7.2       Taxes.

 

(a)           The Company shall pay (i) all taxes (if any) assessed and levied
against the Company or the Company’s property and assets located within or
associated with the Cancer Centers, and (ii) all lawful claims that, if unpaid,
might become a Lien, including a Lien upon any of its properties or assets
located within or associated with the Cancer Centers; provided, however, that
the Company shall not be required to pay any such unsecured (or secured, only if
secured by operation of Law) tax, assessment, charge, levy or claim that is
being contested in good faith and by proper proceedings and as to which the
Company has maintained adequate reserves with respect thereto in accordance with
GAAP.  The Company shall be solely responsible for the payment of all such taxes
and claims (referred to as “Company Taxes”) that may be imposed on the Company
with respect to this Agreement.

 

(b)           The Practice shall pay (i) all taxes (if any) assessed and levied
against the Practice’s property and assets and (ii) all lawful claims that, if
unpaid, might become a Lien upon any of its properties or assets located within
or associated with the Cancer Centers (including, without limitation, the
Receivables); provided, however, that the Practice shall not be required to pay
any such unsecured (or secured, only if secured by operation of Law) tax,
assessment, charge, levy or claim that is being contested in good faith and by
proper proceedings and as to

 

43

--------------------------------------------------------------------------------


 

which the Practice has maintained adequate reserves with respect thereto in
accordance with GAAP.  The Practice shall be solely responsible for the payment
of all such taxes and claims (referred to as “Practice Taxes”) that may be
imposed on the Practice with respect to this Agreement.

 

SECTION 7.3       Covenants of the Company.  The Company covenants and agrees
for so long as this Agreement is in effect:

 

(a)           Certificates.  The Company shall provide notice to the Practice if
any representation or warranty contained herein becomes untrue as of a date
after the date hereof because of subsequent events and to provide from time to
time, at the reasonable request of the Practice, a certificate stating that the
representations and warranties contained herein are true or, if they are not
true, specifying in reasonable detail the extent to which they are not true.

 

(b)           Corporate Existence.  The Company shall preserve and keep in full
force and effect its corporate existence.

 

(c)           Compliance with Law.  The Company shall comply, in all material
respects, with all Laws that it reasonably believes are applicable to the
conduct of its businesses and its operations.

 

(d)           Standard of Care.  The Company shall consistently provide the
Management Services in a manner that meets or exceeds the prevailing business
standard.

 

(e)           Other Notice.  In addition to the other notice obligations of the
Company provided for elsewhere in this Agreement, the Company shall provide
notice to the Practice, within five Business Days of receipt of knowledge
thereof by the Company, of any notice from a Third-Party Payor that alleges a
default under or intention to terminate or not perform its obligations under, or
of any other material occurrence under, a managed care agreement.

 

ARTICLE VIII

INSURANCE AND INDEMNIFICATION

 

SECTION 8.1       Insurance Maintained by the Practice.  During the Term, the
Practice shall provide, or shall arrange for the provision of, and maintain
comprehensive professional liability insurance on the Practice and each
Physician in such reasonable amounts (and with such insurance companies) as are
agreed upon by the Parties, however, not less than a minimum coverage of $ 1.0
million per occurrence and $ 3.0 million in the aggregate annually.  Each such
insurance policy shall name the Company as an additional insured and by its
terms provide that it shall not be amended or modified without the prior written
consent of the Company and shall not be canceled or terminated unless 30 days’
prior notice thereof is given by the insurer to the Company.  All payments in
respect of the insurance described in this Section 8.1 shall be deemed
Operational Expenses.

 

SECTION 8.2       Insurance Maintained by the Company.  During the Term, the
Company shall provide, or shall arrange for the provision of, and maintain:
(a) comprehensive professional liability insurance for all Clinical Employees
providing services to the Practice pursuant to this Agreement in such reasonable
amounts (and with such insurance companies) as

 

44

--------------------------------------------------------------------------------


 

are agreed upon by the Parties, however, not less than a minimum coverage of $
1.0 million per occurrence and $ 3.0 million in the aggregate annually. and
(b) comprehensive general liability and property insurance covering the Cancer
Centers premises and operations in the minimum amount of $1.0 million per
occurrence and $3.0 million in the aggregate annually. Each such insurance
policy shall name the Practice as an additional insured and by its terms provide
that it shall not be amended or modified without the prior written consent of
the Practice and shall not be canceled or terminated unless 30 days’ prior
notice thereof is given by the insurer to the Practice.  All payments in respect
of the insurance described in this Section 8.2 shall be deemed Operational
Expenses.

 

SECTION 8.3       Requirements as to Insurance.  At all times during this
Agreement, each Party shall require its insurance carrier(s) to provide the
other Party with a current certificate of insurance evidencing the coverage
required by Sections 8.1 and 8.2. The obligations of each Party to be insured
for acts and occurrences during the Term shall be binding on the Parties and
shall survive the termination or expiration of this Agreement.  In the event any
such insurance is written on a “claims-made” rather than an “occurrence” basis,
any necessary reporting endorsements (“tail insurance”) shall be procured by the
responsible Party.

 

SECTION 8.4       Indemnification.  Except to the extent that this Section 8.4
may have the effect of reducing or eliminating any insurance coverage that would
otherwise be available to pay damages suffered by any Party, each of the Parties
shall have the following rights to indemnification.

 

(a)           Indemnification by the Practice.  The Practice shall indemnify and
hold the Company, its Affiliates and their respective permitted successors and
assigns and any of their respective officers, directors, employees,
representatives and agents (collectively, the “Company Indemnitees”) harmless
from and against any and all losses, obligations, liabilities, settlement
payments, awards, judgments, fines, penalties, damages, deficiencies, taxes and
reasonable expenses and costs, including reasonable attorneys’, accountants’ and
auditors’ fees (and any reasonable experts’ fees) and court costs (each referred
to individually as a “Loss”), incurred by the Company Indemnitees, arising out
of or in any way related to: (i) any material breach or default by the Practice
of any term, condition, representation or covenant contained in this Agreement;
(ii) any sexual harassment, discrimination, wrongful termination or other
similar claim against the Company as a result of actions taken by the Practice
or any Physician; (iii) any professional malpractice claim arising out of acts
committed or omitted by the Practice or the Physicians; (iv) any claim, arising
from any act prohibited under Medicare or Medicaid alleging that the Practice or
any Physician: (1) made a false statement or representation of a material fact
in any application for any benefit or payment; (2) made a false statement or
representation of a material fact for use in determining rights to any benefit
or payment; or (3) failed to disclose knowledge of the occurrence of an event
affecting the initial or continued right to any benefit or payment on its behalf
or on behalf of another, with intent to secure such benefit or payment
fraudulently; (v) any Practice Taxes; (vi) any act prohibited under any
healthcare Law that was committed or omitted by the Practice; or (vii) any
defects or dangerous conditions at the Cancer Centers or in any FF&E caused by
or which are the responsibility of the Practice, the Physicians or any of the
Practice’s authorized agents.  Notwithstanding the foregoing, in each case
above, to the extent such Loss arises out of or relates to the negligent,
reckless or wrongful acts or omissions of the Company Indemnitees, the Loss
shall be shared by the Parties in proportion to

 

45

--------------------------------------------------------------------------------

 

 

 

their relative contributions to its occurrence as determined by arbitration
pursuant to Article X. No Company Indemnitee shall be entitled to
indemnification under this Sections 8.4(a), unless and until the aggregate
amount of all Losses incurred by the Company Indemnitees exceeds $50,000,
whereupon, the Company Indemnitees shall be entitled to be indemnified for all
Losses on a dollar-for-dollar basis from the first dollar of Losses.

 

(b)                                 Indemnification by the Company.  The Company
shall indemnify and hold the Practice, its Affiliates and their respective
permitted successors and assigns and any of their officers, directors,
employees, independent contractors, representatives and agents, and the
Physicians (collectively, the “Practice Indemnitees”) harmless from and against
any Loss incurred by the Practice Indemnitees arising out of or in any way
related to: (i) any material breach or default by the Company of any term
condition, representation or covenant contained in this Agreement (including,
without limitation, the failure to provide the Practice with the space
reasonably necessary to conduct its professional medical services as required
under this Agreement); (ii) any sexual harassment, discrimination, wrongful
termination or other similar claim against the Practice or any Physician as a
result of actions taken by the Company or any of the Company’s authorized
agents; (iii) any claim, arising from any act prohibited under Medicare or
Medicaid alleging that the Company: (1) made a false statement or representation
of a material fact in any application for any benefit or payment; (2) made a
false statement or representation of a material fact for use in determining
rights to any benefit or payment; or (3) failed to disclose knowledge of the
occurrence of an event affecting the initial or continued right to any benefit
or payment on its behalf or on behalf of another, with intent to secure such
benefit or payment fraudulently; (iv) any Company Taxes; (v) any defects or
dangerous conditions at the Cancer Centers or in any FF&E caused by or which are
the responsibility of the Company; or (vi) any act prohibited under any
healthcare Law that was committed or omitted by the Company; (vii) any claim
with respect to the Leases as a result of a material breach of the Leases by
USCC or its Affiliates and having a Material Adverse Effect on the Practice. 
Notwithstanding the foregoing, in each case above, to the extent such Loss
arises out of or relate to the negligent, reckless or wrongful acts or omissions
of the Practice, the Physicians or any of the Practice’s agents, the Loss shall
be shared by the Parties in proportion to their relative contributions to its
occurrence as determined by arbitration pursuant to Article X. No Practice
Indemnitee shall be entitled to indemnification under this Sections 8.4(b),
unless and until the aggregate amount of all Losses incurred by the Practice
Indemnitees exceeds $50,000, whereupon, the Practice Indemnitees shall be
entitled to be indemnified for all Losses on a dollar-for-dollar basis from the
first dollar of Losses.

 

(c)                                  Survival.  The obligations of this
Section 8.4 shall survive for a period of 15 months following the expiration or
earlier termination of this Agreement, except for the obligations set forth in
Section 8.04 (a) (ii), (iii), (iv) or (v) or Section 8.04 (b) (ii), (iii) or
(iv) shall survive indefinitely (or if indefinite survival is not permitted by
Law, then for the maximum period permitted by applicable Law).

 

SECTION 8.5                     Indemnification Procedure.  Whenever any claim
shall arise for indemnification hereunder, the Party entitled to indemnification
(the “Indemnified Party”) shall provide written notice to the other Party (the
“Indemnifying Party”) within 10 days after becoming aware of any such claim to
indemnification, and shall state the facts constituting the basis for such
claim.  In connection with any claim for indemnification hereunder resulting
from

 

46

--------------------------------------------------------------------------------


 

or arising out of any claim or legal proceeding by a Person who is not a party
to this Agreement, the Indemnifying Party, at its sole cost and expense and upon
written notice to the Indemnified Party, may assume the defense of any such
claim or legal proceeding with counsel reasonably satisfactory to the
Indemnified Party, unless such assumption of defense by the Indemnifying Party
is not reasonable under the circumstances. The Indemnified Party shall be
entitled to participate in the defense of any such action, with its own counsel
and at its own expense. If the Indemnifying Party does not assume the defense of
any such claim or litigation resulting therefrom, the Indemnified Party may
defend against such claim or litigation in such manner as it may deem
appropriate, including, but not limited to, settling such claim or litigation,
after giving notice of the same to the Indemnifying Party, on such terms as the
Indemnified Party may deem appropriate but after consultation with the
Indemnifying Party; and no action taken by the Indemnified Party in accordance
with such defense and settlement shall relieve the Indemnifying Party of its
indemnification obligations herein provided with respect to any Loss resulting
therefrom.

 

ARTICLE IX
CONFIDENTIAL INFORMATION; ACCESS TO RECORDS

 

SECTION 9.1                     Confidential Information and Trade Secrets.  All
Confidential Information and Trade Secrets belong to and shall remain the
property of the Company and the Practice, as the case may be. Each Party
recognizes and acknowledges that the Confidential Information and Trade Secrets
of the other Party are proprietary to such Party and are valuable, special and
unique assets of such Party’s business. Each Party therefore covenants and
agrees that it will not (and it will ensure that each of its employees will
not), during or after the Term, disclose any of the other Party’s Confidential
Information or Trade Secrets to any Person or entity for any reason or purpose
whatsoever, without the written consent of the other Party, except (a) as
necessary in the proper performance of its obligations hereunder, (b) for any
such Confidential Information or Trade Secrets that becomes public through no
fault of the disclosing Party, or (c) as may be required by Law.  Each Party
hereby acknowledges that if it or any of its employees or agents engage in
activities within the limitations of this Section 9.1, money damages shall be an
inadequate remedy, and shall be entitled to obtain, in addition to any other
remedy provided by Law or equity, an injunction against the violation of such
Party’s obligation hereunder.

 

SECTION 9.2                     Books and Records.  Each Party shall maintain
and make available to the other Party accurate books, records, and accounts
relating to the services provided by such Party pursuant to this Agreement. Such
books and records shall be available at their place of keeping for inspection by
the other Party or its representative for the purpose of determining whether the
correct amounts have been retained and/or paid in accordance with the terms of
this Agreement and for any other valid purpose.  Each Party shall have the right
to conduct an audit (at such Party’s expense) upon fifteen (15) days advance
written notice, but not more frequently than twice each calendar year.

 

47

--------------------------------------------------------------------------------


 

ARTICLE X
ARBITRATION

 

SECTION 10.1              Arbitration.

 

(a)                                 In the event of any controversy or claim,
whether based on contract, tort, statute, or other legal or equitable theory
(including but not limited to any claim of fraud, misrepresentation, or
fraudulent inducement) arising out of or related to this Agreement (“dispute”)
arises and cannot be resolved by negotiation, the Parties agree to submit the
dispute to mediation by a mediator mutually selected by the Parties.  If the
Parties are unable to agree upon a mediator, then the mediator shall be
appointed by the American Arbitration Association.  In any event, the mediation
shall take place within thirty (30) days of the date that a Party gives the
other Party written notice of its desire to mediate the dispute.

 

(b)                                 If not thus resolved by mediation, the
dispute shall be resolved by arbitration pursuant to this Section 10.1 and the
then-current rules and supervision of the American Arbitration Association, and
shall be subject to binding arbitration in accordance with applicable sections
of the California Code of Civil Procedure.

 

(c)                                  The duties to mediate and arbitrate shall
extend to any director, officer, employee, shareholder, principal, agent trustee
in bankruptcy or otherwise, Affiliate, subsidiary, third-party beneficiary, or
guarantor of a Party making or defending any claim which would otherwise be
subject to this Section 10.1.

 

(d)                                 The arbitration shall be held in Santa
Barbara County, California, before a single arbitrator.  The arbitrator’s
decision and award shall be final and binding and may be entered in any court
having jurisdiction thereof.

 

(e)                                  In order to prevent irreparable harm, the
arbitrator may grant temporary or permanent injunctive or other equitable relief
for the protection of property rights.

 

(f)                                   Issues or arbitrability shall be
determined in accordance with substantive and procedural Laws relating to
arbitration, and all other aspects of the Agreement shall be interpreted in
accordance with and the arbitrator shall apply and be found to follow the
substantive Laws of the State of California.  The prevailing party in such
action, in addition to any other award made by the arbitrator, shall be entitled
to an award of reasonable attorneys’ fees and costs incurred in prosecuting such
action and the enforcement of any judgment entered in such action, all in the
amount to be determined by the arbitrator in accordance with the rules of the
American Arbitration Association.

 

(g)                                  If court proceedings to stay litigation or
compel arbitration are necessary, the Party who unsuccessfully opposes such
proceedings shall pay all associated costs, expenses, and attorney’s fees which
are reasonably incurred by the other Party.

 

(h)                                 The arbitrator may order the Parties to
exchange copies of nonrebuttal exhibits and copies of witness lists in advance
of the arbitration hearing.  However, the arbitrator shall have no other power
to order discovery or depositions unless and then only to the extent that all
Parties otherwise agree in writing.

 

(i)                                     Neither a Party, a witness, nor the
arbitrator may disclose the facts of the underlying dispute or the contents or
results of any negotiation, mediation, or arbitration hereunder without prior
written consent of all Parties, unless and then only to the extent required

 

48

--------------------------------------------------------------------------------


 

to enforce or challenge the negotiated agreement or the arbitration award, as
required by Law, or as necessary for financial and tax reports and audits.

 

(j)                                    Notwithstanding anything to the contrary
in this Section 10.1, in the event of alleged violation of a Party’s property or
equitable rights (including but not limited to unauthorized disclosure of
confidential information), that Party may seek temporary injunctive relief from
any court of competent jurisdiction pending appointment of an arbitrator.  The
Party requesting such relief shall simultaneously file a demand for mediation
and arbitration of the dispute, and shall request the American Arbitration
Association to proceed under its rules of expedited procedures.  In no event
shall any such court-ordered temporary injunctive relief continue for more than
thirty (30) days.

 

(k)                                 If any part of this Section 10.1 is held to
be unenforceable, it shall be severed and shall not affect either the duties to
mediate and arbitrate hereunder or any other part of this Section 10.1.

 

ARTICLE XI
GENERAL PROVISIONS

 

SECTION 11.1              Changes in the Law.  This Agreement shall be subject
to all applicable Laws and all changes and amendments thereto.  Any provision of
Law that invalidates, or is otherwise inconsistent with, the terms of this
Agreement, or which would cause one of the Parties to be in violation of Law,
shall automatically supersede the terms of this Agreement; provided, however,
the Parties shall exercise their best efforts to negotiate an appropriate
modification to the terms and conditions of this Agreement to accommodate such
provisions of Law and to effectuate the existing terms and intent of this
Agreement to the greatest possible extent consistent with the requirements of
such Law. In the event that there shall be a change in the Medicare or Medicaid
(or the general instructions relating thereto), or in other Laws (or the
application thereof), or the adoption of new legislation, or a change in any
Third-Party Payor reimbursement system applicable to the provision of Radiation
Oncology Services, any of which materially and adversely affects the
compensation that the Company may receive for the services furnished to the
Practice or if there is any other material change in the facts, circumstances or
assumptions of the Parties that substantially alters the allocation of risks and
rewards intended to be accomplished herein, the Party so affected may by notice
propose to the other Party a new basis for compensation hereunder or other
modification of this Agreement and the Parties shall negotiate in good faith an
equitable amendment to this Agreement.  If such notice is given and if the
Parties are unable within 60 days to agree upon such amendment, the Parties
shall submit such matter to binding arbitration in accordance with Article X.

 

SECTION 11.2              Independent Contractors.  The relationship between the
Company and the Practice is that of independent contractors, and none of the
provisions of this Agreement is intended to create, nor shall be construed to
create a partnership, joint venture or employment relationship between the
Parties.  Neither Party, nor any of its respective officers, members, employees
or independent contractors, shall, except as otherwise expressly provided in
this Agreement, be deemed to be the employee or representative of the other
Party by virtue of this Agreement.

 

49

--------------------------------------------------------------------------------


 

SECTION 11.3              Force Majeure.  Neither Party shall be liable to the
other for failure to perform any of the services, duties or obligations required
of such Party herein in the event of strikes, lockouts, calamities, acts of God,
unavailability of supplies or other events over which such Party has no control
for so long as such event continues and for a reasonable period of time
thereafter; provided, however, that each Party agrees to use reasonably diligent
efforts to perform such services, duties and obligations required of such Party
herein notwithstanding such events and shall be liable to the other for the
failure to use such reasonable diligent efforts.

 

SECTION 11.4              Notices and Addresses.  Any notice, demand, request,
waiver, or other communication under this Agreement shall be in writing and
shall be deemed to have been duly given on the date of service, if personally
served or sent by facsimile; on the Business Day after notice is delivered to a
courier or mailed by express mail, if sent by courier delivery service or
express mail for next day delivery; and on the third day after mailing, if
mailed to the Party to whom notice is to be given, by first class mail,
registered, return receipt requested, postage prepaid and addressed as follows:

 

To Company:                                                                  
OnCURE Medical Corp.
610 Newport Center Drive, Suite 350
Newport Beach, CA 92660
Attn:  Jeffrey A. Goffman, President
Fax:                       (949) 721-6541

 

With a copy to:                                                           
Dechert, LLP
30 Rockefeller Plaza
New York, NY  10112
Attn:  Scott M. Zimmerman, Esq.

Fax:                       (212) 891-9598

 

To
Practice:                                                                              
Coastal Radiation Oncology Medical Group, Inc.

316 South Stratford Ave., Suite C

Santa Maria, CA 93454

Attn:  Jonathan Stella, MD. President

Fax: (805) 541-1653

 

With a copy to:                                                           
Andre, Morris & Buttery
1102 Laurel Lane

San Luis Obispo, CA 93401
Attn:  J. Todd Mirolla, Esq.
Fax: (805) 543-0752

 

SECTION 11.5              Entire Agreement.  This Agreement, including the
exhibits and schedules hereto, sets forth the entire understanding and agreement
and supersedes any and all other understandings, negotiations or agreements
between the Parties.

 

SECTION 11.6              Physician Rights.  The Parties acknowledge and agree
that the Physicians are third-party beneficiaries of this Agreement and have
standing to enforce their rights hereunder. In addition, the Practice shall
require that each Physician acknowledges and

 

50

--------------------------------------------------------------------------------


 

agrees to be bound by all representations, warranties and covenants expressly
applicable to him in this Agreement.

 

SECTION 11.7              Governing Law.  This Agreement shall be governed by,
and construed and enforced in accordance with, the Laws of the State of
California.

 

SECTION 11.8              Captions.  The captions or headings in this Agreement
are made for convenience and general reference only and shall not be construed
to describe, define or limit the scope or intent of the provisions of this
Agreement.

 

SECTION 11.9              Severability.  The provisions of this Agreement shall
be deemed severable and if any portion shall be held invalid, illegal or
unenforceable for any reason, the remainder of this Agreement shall be effective
and binding upon the parties.

 

SECTION 11.10       Waiver.  Any term or condition of this Agreement may be
waived at any time by the Party that is entitled to the benefit thereof, but no
such waiver shall be effective unless set forth in a written instrument duly
executed by or on behalf of the Party waiving such term or condition.  No waiver
by any Party of any term or condition of this Agreement, in any one or more
instances, shall be deemed to be or construed as a waiver of the same or any
other term or condition of this Agreement on any future occasion.  All remedies,
either under this Agreement or by Law or otherwise afforded, will be cumulative
and not alternative.

 

SECTION 11.11       Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party, it being understood that all
parties need not sign the same counterpart.  Delivery of a copy of this
Agreement bearing an original signature by facsimile transmission or by
electronic mail in “portable document format” shall have the same effect as
physical delivery of the paper document bearing the original signature.

 

SECTION 11.12       Medical Advisory Board.  Each Physician providing Radiation
Oncology Services at the Cancer Centers shall have the right to be a member of
the Medical Advisory Board.  The Medical Advisory Board shall not have any
members other than physicians who are owners or employees of a medical practice
providing radiation oncology services at a center owned or managed by the
Company or an Affiliate of the Company.

 

SECTION 11.13       Amendment and Modification.  This Agreement may be amended
or modified only by written agreement executed by all of the Parties hereto.

 

SECTION 11.14       Assignment and Delegation.

 

(a)                                 The Company shall have the right to assign
its rights hereunder to (i) any Affiliate of the Company, provided the net worth
of the proposed assignee equals or exceeds the greater of the Company’s net
worth at the Effective Date or Company’s net worth immediately prior to the
proposed assignment, or (ii) to any Company Lender for security purposes as
collateral pursuant to the Senior Debt Documents.  Upon an assignment pursuant
to clause (i) of the preceding sentence, the Company shall deliver written
notice of the proposed assignment to the Practice at least sixty (60) days in
advance of the effective date.  Such notice shall include the

 

51

--------------------------------------------------------------------------------


 

name and legal composition of the proposed assignee and (1) a current financial
statement of the proposed assignee, (2) financial statements of the proposed
assignee covering the preceding three years, if they exist, and, (3) if
available, an audited financial statement of the proposed assignee for a period
ending not more than one (1) year prior to the proposed effective date of the
transfer.

 

(b)                                 Except as set forth in Section 11.14(a),
neither the Company nor the Practice shall have the right to assign their
respective rights and obligations hereunder without the written consent of the
other party.  Neither the Company nor the Practice may delegate any of its
duties hereunder, except as expressly contemplated herein; provided, however,
that the Company may delegate some or all of its duties and obligations
hereunder to an Affiliate of Company and the Practice may delegate (to the
extent permitted by Law) some or all of its duties and obligations hereunder to
an Affiliate of the Practice, provided, in each case, that any assignor shall
remain responsible for its obligations hereunder and the assigning party obtains
the prior written consent of the remaining Party (which consent shall not be
unreasonably withheld, delayed or conditioned).

 

SECTION 11.15       Open Records.  Upon the written request of the Secretary of
Health and Human Services or the Comptroller General or any of their duly
authorized representatives, the Company shall make available to the Secretary of
Health and Human Services the contract, books, documents and records that are
necessary to verify the nature and extent of the cost of providing the
Management Services.  No applicable attorney-client, accountant-client or other
legal privilege shall be deemed waived by virtue of this Agreement.

 

SECTION 11.16       Binding Effect.  Subject to Section 11.14, this Agreement
shall be binding on and shall inure to the benefit of the Parties, and their
successors and permitted assigns.

 

SECTION 11.17       Further Actions.  Each of the Parties agrees (and the
Practice agrees to use its reasonable best efforts to cause the Physicians) to
execute and deliver such further instruments, and do such further acts and
things, as may be reasonably required or useful to carry out the intent and
purpose of this Agreement and as are not inconsistent with the terms hereof.  In
addition, the Parties agree to cooperate with one another in the fulfillment of
their respective obligations under this Agreement.  Furthermore, each of the
Parties agrees (and the Practice agrees to use its reasonable best efforts to
cause the Physicians) to cooperate with the other Party and to assist it in
obtaining all necessary licenses, certificates of need, and other approvals from
regulatory agencies and accrediting bodies.

 

SECTION 11.18       No Prejudice.  This Agreement has been jointly prepared by
the Parties hereto and the terms hereof shall not be construed in favor of or
against any Party on account of its participation in such preparation.

 

52

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereby execute this Agreement as of the
Effective Date.

 

 

US CANCER CARE, INC.

 

 

 

 

 

By:

/s/ Jeffrey A. Goffman

 

Name:

Jeffrey A. Goffman

 

Title:

President

 

 

 

 

COASTAL RADIATION ONCOLOGY
MEDICAL GROUP, INC.

 

 

 

 

By:

/s/ Jonathan Stella

 

 

Jonathan Stella, M.D.

 

 

President

 

COASTAL RADIATION ONCOLOGY
MEDICAL GROUP, INC.

 

53

--------------------------------------------------------------------------------

 

EXHIBIT “A”

 

MEDICAL ADVISORY BOARD

 

CHARTER

 

[g250164la13i001.jpg]

 

1

--------------------------------------------------------------------------------


 

Revised May 2005

 

MEDICAL ADVISORY BOARD

 

I.                                        PURPOSE:

 

The purpose of the Medical Advisory Board (“MAB”) is to provide all OnCURE
Medical Corp. or its affiliated entities (“OnCURE”) physicians a liaison to the
OnCURE Board of Directors (“BOD”) and to the Administration (CEO, President &
CFO).

 

II.                                   MEMBERSHIP:

 

The MAB will be compromised all active physicians providing radiation oncology
services at centers operated by OnCURE.  Each physician providing radiation
oncology services at the OnCURE centers on a full time basis shall be entitled
to be a voting member of the MAB.  The Chairman will be appointed by the Board
of Directors.

 

III.                              DUTIES:

 

1.              The MAB will meet at least bi-annually with attendance open to
all members, once on the east coast and once on the west coast of the United
States. It will also meet telephonically whenever any issues require its
attention at the request of any physicians, CEO, President or BOD.

 

2.              All issues relating to clinical care including policies &
procedures will be formulated by the MAB.

 

2

--------------------------------------------------------------------------------


 

3.              All major technical upgrades including medical equipment and its
appropriate use will be reviewed by the MAB.

 

4.              All OnCURE Compliance programs, policies and procedures will be
implemented with the assistance of the MAB.

 

5.              Develop & Administer a Quality Assurance Plan.

 

6.              Assist in the Development and Acquisition of new Centers,
including due diligence on any targets.

 

7.              Serve as a Resource for Clinical Expertise in Aiding Physicians
in Clinical Care.

 

8.              Develop and Implement Clinical Protocols for Research.

 

9.              Report to the BOD & Administration any significant medical
issue.

 

10.       Administer the appropriate Committees to perform all of the necessary
duties (see Committee section).

 

11.       All official meetings with actions will have minutes which will be
reported to the BOD.

 

3

--------------------------------------------------------------------------------


 

CHAIRMAN OF MEDICAL ADVISORY BOARD

 

I.                                        SELECTION: The OnCURE Medical Director
will serve as Chairman as appointed by the BOD.

 

II.                                   DUTIES:

 

1.              Organize & Conduct On-going Meetings with All OnCURE physicians.

 

2.              Help Determine Appropriate Use of New Technologies for each
center.

 

3.              Serve as a Resource to Introduce & Implement New Technologies.

 

4.              Develop Policies & Procedures for Major Clinical Areas.

 

5.              Develop a Quality Assurance Plan for the Company.

 

6.              Help Identify, Develop, and Acquire New or Existing Centers.

 

7.              Assist any practice that requests, to recruit New Physicians for
OnCURE Centers for that practice.

 

4

--------------------------------------------------------------------------------


 

8.              Develop a Network of Medical Resources and Clinical Expertise
for the Centers.

 

9.              Facilitate development and deployment of Clinical Protocols for
New Treatments.

 

10.       Report to Administration & the Board all Significant Medical Issues.

 

11.       Act as liaison for any and all Physician issues.

 

5

--------------------------------------------------------------------------------


 

COMMITTTEES

OF THE MEDICAL ADVISORY BOARD

 

I.                                        COMMITTEES: The Chairman will appoint
all necessary committees and the members. There will be six standing committees
which will be the Executive, Clinical Protocols, Quality Assurance, New
Technologies, Acquisition & Recruitment, and Appeals Committees. The Committees
will meet at the request of the Chairman of the MAB. In addition, the Chairman
may appoint an ad hoc committee at any time that a specific issue requires
appropriate action.

 

II.                                   EXCEUTIVE COMMITTEE: The Executive
Committee will be composed of the Chairman of the MAB and Regional Medical
Directors. It will meet as needed to address any clinical or physician issues
and report to the MAB.

 

III.                              CLINICAL PROTOCOLS: All clinical protocols
utilized will be reviewed by this committee for use by the OnCURE physicians. It
will also facilitate any Center’s participation in any open national study. All
follow-up data will also be tracked and reported to the MAB as necessary.

 

6

--------------------------------------------------------------------------------


 

IV.                               QUALITY ASSURANCE: The Q/A committee will be
responsible for policies and procedures relating to all centers. A plan for
regular Q/A review will be developed for each center. Any issues relating to
quality will be referred to this committee.

 

V.                                    NEW TECHNOLOGIES: Any new technology or
clinical procedure will be researched and reviewed by this Committee and
reported to the MAB for action. The clinical efficacy as well as cost benefit
aspects will be explored in detail.

 

VI.                               ACQUISITIONS & RECRUITMENT: This Committee
will identify, contact, and help develop any new centers. It will also assist in
recruiting new physician and clinical staff for any new or existing centers.
Last, it will assist in due diligence on any target acquisitions or
developments.

 

VII.                          APPEALS: Any clinical or professional issue
relating to any physician will be referred to this Committee at the request of
such physician or Chairman. A specific review of the issue will be conducted and
reported to the MAB. Any action recommended by the MAB will be referred to the
BOD.

 

7

--------------------------------------------------------------------------------


 

ONCURE ORGANIZATIONAL CHART

 

[g250164la13i002.jpg]

 

8

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

2006 ANNUAL BUDGET

 

9

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

PAYOR INSTRUCTION LETTER

 

[DATE]

 

[Name of Payor]
[Address of Payor]

 

 

Re:

WOODHOUSE & KARON, A MEDICAL CORPORATION

 

 

Federal Tax Identification Number:

 

 

Medicare Provider Number:

 

 

Medicaid Provider Number:

 

 

Unique Provider Identification Number:

 

To Whom It May Concern:

 

You are directed to make:

 

 

(1)

All wire transfers directly to the following account:

 

 

 

 

 

[NAME OF DEPOSITORY BANK]
                                                            
                                                            
ABA #                                                
Account #                                             (Sweeping Account)

 

 

 

 

(2)

All explanation of benefits, remittance advises, and other forms of payment,
including checks, to the following address:

 

 

 

 

 

[DEPOSITORY BANK] as Company Lockbox Bank
P.O. Box            (Practice Lockbox)
                                                                      
                                                                      
Reference:                                                    
Account #                                         (Sweeping Account)

 

Thank you for your cooperation in this matter.

 

 

 

 

Name:

 

Title:

 

10

--------------------------------------------------------------------------------

 

Coastal MSA Amend 1

 

AMENDMENT NO. 1 TO MANAGEMENT SERVICES AGREEMENT

 

THIS AMENDMENT NO.1 TO MANAGEMENT SERVICES AGREEMENT (this “Amendment”), dated
as of December 1, 2011 (the “Amendment Effective Date”), is by and between U. S.
Cancer Care, Inc., a Delaware corporation (the “Company”) and Coastal Radiation
Oncology Medical Group, Inc., a California professional corporation (the
“Practice”).

 

RECITALS

 

A.                                            The Practice is a medical practice
that provides Radiation Oncology Services in the State of California.

 

B.                                            The Company is in the business of
providing certain administrative and support services to medical practices, and
in providing administrative and clinical staff, space, equipment, furnishings,
supplies and inventory to medical practices in connection therewith.

 

C.                                            The Practice and the Company have
previously entered into that certain Management Services Agreement dated as of
September 15, 2005 (the “Agreement”).

 

D.                                            The Practice and the Company
desire to amend the Agreement to: (1) remove from management under the Agreement
as of the Amendment Effective Date the Cancer Center currently located at 2985
North Sycamore Drive, Simi Valley, California 93065 (the “Simi Valley Cancer
Center”); (2) provide for an exception to the restrictive covenant applicable to
the Company in the Agreement and/or any other provision in the Agreement with
similar effect in order to allow for the management of the Simi Valley Cancer
Center under a separate and distinct management services agreement (the “Simi
Valley MSA”) by and between the Practice and a newly formed Affiliate of the
Company, Simi Valley Cancer Center Management LLC (“Simi Valley LLC”); and
(3) make other conforming changes to effectuate the desire of the Parties
contained in this recital.

 

E.                                             Terms not defined in this
Amendment shall have the meanings ascribed to them in the Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and undertakings hereunder and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
intending to be legally bound, the parties hereto do hereby agree as follows:

 

1.                                              Amendment. The Agreement shall
be amended as follows:

 

Section 1.1 Definitions. The definitions for the following terms shall be
amended by deleting in the entirety the original definition for each such term
in the Agreement and replacing such definition with the following:

 

Coastal MSA Amendment No. 1

 

1

--------------------------------------------------------------------------------


 

“Cancer Centers” shall mean: (i) the cancer centers located at: (a) 1069 Los
Palos Drive, Salinas, CA 93901, (b) 314 S. Stratford Ave., Santa Maria, CA
93454, (c) 274 Heather Court, Suite A, Templeton, CA 93465, (d) 1240 Westlake
Blvd., Suite 103, Westlake, CA 91361, (e) 2230 Lynn Road, Suite 103, Thousand
Oaks, CA 91360, (f) 2841 Cabrillo Drive, Ventura, CA 93003, (g) 100 Casa Street,
Suite C, San Luis Obispo, CA 93405 and (ii) any future cancer center owned or
operated by the Company that is located in the Communities, or upon which the
Parties mutually agree.

 

“Communities” shall mean the cities of Salinas, Santa Maria, Templeton,
Westlake, Thousand Oaks, Ventura, and San Luis Obispo, and the counties of
Monterey, San Luis Obispo, Santa Barbara and Ventura, each located in the State
of California.

 

“Company Lender” shall mean any Person that makes funds available to the Company
or any Affiliate of the Company to borrow (including, without limitation,
General Electric Capital Corporation).

 

“Depository Bank” shall mean Wells Fargo Bank, National Association or other
institution designated by the Company.

 

“Minimum Retained Amount” shall have the meaning set forth in Section 4.2(b).

 

Section 2.13 “Restrictive Covenants of the Company” shall be amended by adding
the following sentences at the end of subsection (a).

 

“Notwithstanding any restriction to the contrary contained in this Section 2.13
or elsewhere in the Agreement, the Practice consents to the Company’s formation
of the Simi Valley LLC and acknowledges that the Practice will enter into the
Simi Valley MSA as of the given date herewith making the Simi Valley LLC the
exclusive manager of the Simi Valley Cancer Center on behalf of the Practice.”

 

Section 4.2 “Retained Amount” shall be amended by adding a new subsection (e) as
follows:

 

“(e) For purposes of making calculations under this Section 4.2 to determine the
Retained Amount and Minimum Retained Amount, the Parties acknowledge and agree
that the EBITDA generated by the Practice pursuant to the Simi Valley MSA for
any applicable time period as well as the Practice Revenues generated by the
Practice pursuant to the Simi Valley MSA shall be added to the EBITDA and
Practice Revenues generated under this Agreement during the corresponding time
periods.”

 

2

--------------------------------------------------------------------------------


 

Section 11.4 “Notices and Addresses” shall be amended to reflect the following
addresses for the Company and the Practice:

 

To Company:

U.S. Cancer Care, Inc.

 

c/o Oncure Medical Corp.

 

188 Inverness Dr. West, Ste. 650

 

Englewood, CO 80112-5205

 

Attn: President and CEO

 

Fax:        (303) 643-6560

 

 

With a copy to:

Oncure Medical Corp.

 

18100 Von Karman Ave., Ste. 450

 

Irvine, CA 92612

 

Att: General Counsel

 

Fax:        (949) 863-8835

 

 

To Practice:

Coastal Radiation Oncology Medical Group, Inc.

 

316 South Stratford Ave., Suite C

 

Santa Maria, CA 93454

 

Attn: President

 

Fax:        (805) 541-1653

 

 

and

Coastal Radiation Oncology Medical Group, Inc.

 

100 Casa Street, Suite C

 

San Luis Obispo, CA 93405

 

Attn: President

 

Fax:        (805) 925-2182

 

 

With a copy to:

Andre, Morris & Buttery, P.C.

 

1102 Laurel Lane

 

San Luis Obispo, CA 93401

 

Attn: J. Todd Mirolla, Esq.

 

Fax:        (805) 543-0752

 

2.                                              General Provisions.

 

Reference to and Effect on the Agreement. This Amendment modifies the Agreement
to the extent set forth herein, is hereby incorporated by reference into the
Agreement and made a part thereof. Except as specifically amended by this
Amendment, the Agreement shall remain in full force and effect and is hereby
ratified and confirmed. The execution, delivery and performance of this
Amendment shall not constitute a waiver of any provision of, or operate as a
waiver of any right, power or remedy of the parties to the Agreement.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereby execute this Amendment as of the
Amendment Effective Date.

 

 

U.S. CANCER CARE, INC.

 

 

 

 

 

By:

/s/ Russell D. Phillips, Jr.

 

Name:

RUSSELL D. PHILLIPS, JR.

 

Title:

EXECUTIVE VICE PRESIDENT

 

 

GENERAL COUNSEL’ SECRETARY

 

 

 

COASTAL RADIATION ONCOLOGY

 

MEDICAL GROUP, INC.

 

 

 

 

By:

/s/ Jeffrey M. Rudnick

 

Name:

Jeffrey M. Rudnick

 

Title:

President M.D.

 

4

--------------------------------------------------------------------------------


 

AMENDMENT NO. 2 TO MANAGEMENT SERVICES AGREEMENT

 

THIS AMENDMENT NO. 2 TO MANAGEMENT SERVICES AGREEMENT (this “Amendment”), dated
as of March 6, 2012 (the “Execution Date”), is by and between U. S. Cancer
Care, Inc., a Delaware corporation (the “Company”) and Coastal Radiation
Oncology Medical Group, Inc., a California professional corporation (the
“Practice”) to be effective as of the Amendment Effective Date (as defined
herein).

 

RECITALS

 

A.                                    The Practice is a medical practice that
provides Radiation Oncology Services in the State of California.

 

B.                                    The Company is in the business of
providing certain administrative and support services to medical practices, and
in providing administrative and clinical staff, space, equipment, furnishings,
supplies and inventory to medical practices in connection therewith.

 

C.                                    The Parties have previously entered into
that certain Management Services Agreement dated as of September 15, 2005, as
amended (the “Agreement”).

 

D.                                    The Parties believe it is in their best
interests for the Company to enter into a management services agreement (the
“CCMO MSA”) with Central Coast Medical Oncology Corp. (“CCMO”) wherein: (1) the
Company would provide CCMO with management services related to Radiation
Oncology Services at the cancer center being constructed at 1325 E. Church
Street, Santa Maria, California 93454 (the “CCMO Cancer Center”): and (2) the
Practice would be the exclusive provider of professional Radiation Oncology
Services for the CCMO Cancer Center.

 

E.                                     The Parties desire to amend the Agreement
to: (1) remove from management under the Agreement the Cancer Center currently
located at 314 S. Stratford Avenue, Santa Maria, California 93454 (the “Santa
Maria Cancer Center”) as of the date the Practice ceases to provide Radiation
Oncology Services to Patients at the Santa Maria Cancer Center; (2) provide for
an exception to the restrictive covenants contained in Sections 2.13 and 3.4 of
the Agreement and any other provisions in the Agreement with similar effect in
order to allow for the Parties to provide the services noted above to CCMO at
the CCMO Cancer Center; and (3) make other conforming changes to effectuate the
desire of the Parties contained in these recitals.

 

F.                                      Terms not otherwise defined in this
Amendment shall have the meanings ascribed to them in the Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and undertakings hereunder and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
intending to be legally bound, the parties hereto do hereby agree as follows:

 

Coastal MSA Amendment No. 2

 

1

--------------------------------------------------------------------------------


 

1.              Amendment. The Agreement shall be amended as follows:

 

Section 1.1 Definitions.

 

(a)                                         New definitions shall be added to
the Agreement as follows:

 

“Adjusted Distribution Pool” shall mean the Distribution Pool (as defined in the
CCMO MSA) plus: (1) the amount charged to CCMO with respect to the Company’s
cost of capital; (2) the amount charged to CCMO with respect to the Company’s
provision of the billing and collection services; and (3) the amount charged to
CCMO with respect to physics and dosimetry services and administrative
management services to the extent such amount exceeds the amount that would have
been charged to the Practice under this Agreement for the same services under
the methodology in place prior to the Effective Date.

 

“Amendment Effective Date” shall mean the date which is the Effective Date (as
defined in the CCMO MSA) of the CCMO MSA.

 

(b)                                         The definition for the following
term shall be amended by deleting in the entirety the original definition for
such term in the Agreement and replacing such definition with the following:

 

“Cancer Centers” shall mean as of the date Radiation Oncology Services are no
longer provided to Patients at the Santa Maria Cancer Center: (i) the cancer
centers located at: (a) 1069 Los Palos Drive, Salinas, CA 93901, (b) 274 Heather
Court, Suite A, Templeton, CA 93465, (c) 1240 Westlake Blvd., Suite 103,
Westlake, CA 91361, (d) 2230 Lynn Road, Suite 103, Thousand Oaks, CA 91360,
(e) 2841 Cabrillo Drive, Ventura, CA 93003, (f) 100 Casa Street, Suite C, San
Luis Obispo, CA 93405 and (ii) any future cancer center owned or operated by the
Company that is located in the Communities, or upon which the Parties mutually
agree.

 

(c)                                          A new subsection (k) shall be added
to the definition of “Operational Expenses” effective as of the six-month
anniversary date of the Amendment Effective Date to read as follows:

 

“(k)                                   obligations of the Company under the
leases for the facilities located at 314 S. Stratford Avenue and 316 S.
Stratford Avenue, Santa Maria, California 93454 (net of any rent from subtenants
or assignees that agree to occupy all or a part of such facilities after the
Amendment Effective Date.”

 

Section 2.13 “Restrictive Covenants of the Company.” shall be amended by adding
the following sentences at the end of subsection (a).

 

“Notwithstanding any restriction to the contrary contained in this Section 2.13
or elsewhere in the Agreement, the Practice consents to the Company providing
management services to CCMO for so long as the Practice is the exclusive
provider of Radiation Oncology Services to CCMO and acknowledges that the
Company will enter into the CCMO MSA as of the even date herewith making the
Company the exclusive manager of the Radiation Oncology Services provided at the
CCMO Cancer Center on behalf of CCMO.”

 

2

--------------------------------------------------------------------------------


 

Section 3.3 “Physician Powers of Attorney.” Shall be amended by adding the
following sentence at the end of Section 3.3.

 

“The Practice and its Physicians providing Professional Radiation Oncology
Services at the CCMO Cancer Center shall take all necessary actions such as:
providing CCMO with executed powers of attorney, reasonably satisfactory to the
Company; completing CMS Form 855R for the reassignment of benefits to CCMO; and
amending or terminating any existing documents that would prevent CCMO from
billing for the Professional Radiation Oncology Services provided by the
Practice at the CCMO Cancer Center.

 

Section 3.4 “Restrictive Covenants of the Practice.” shall be amended by adding
the following sentence at the end of subsection (h).”

 

“Notwithstanding any restriction to the contrary contained in this Section 3.4
or elsewhere in the Agreement, the Company consents to the Practice providing
professional Radiation Oncology Services on behalf of CCMO at the CCMO Cancer
Center.”

 

Section 3.16 “Required Services of the Practice with Respect to CCMO.” shall be
added to the Agreement to read as follows:

 

“The Practice shall provide CCMO with one or more Physicians to provide
Radiation Oncology Services and cause such Physicians to take reasonable actions
to promptly fulfill CCMO’s obligations with respect to Radiation Oncology
Services under Article III of the CCMO MSA attached hereto as Exhibit A.

 

Section 4.1 “Management Fees.” shall be amended by deleting in its entirety
subsection (a)(i) and replacing such subsection as follows:

 

“(i) a monthly fee for the billing and collection services set forth in
Section 2.4(k) at the Cancer Centers (the “Billing and Collection Fees”) equal
to $42,900.00. All such costs shall be consistent with the Annual Budget and
shall be Operational Expenses; and”

 

Section 4.2 “Retained Amount” shall be amended by deleting the first sentence of
subsection (a) and replacing it as follows:

 

“(a) Throughout the Term, the Practice shall retain an annual amount equal to
40% of the EBITDA plus 40% of the Adjusted Distribution Pool or the Minimum
Retained Amount (as defined in Section 4.2(b), below), whichever is greater (the
“Retained Amount”).”

 

Section 4.2 “Retained Amount.” shall be further amended by adding a new
subsection (f) as follows:

 

“(f) For purposes of making calculations under this Section 4.2 to determine the
Retained Amount and Minimum Retained Amount, the Parties acknowledge and agree
that forty percent (40%) of the Adjusted Distribution Pool for any applicable
time period as well as the CCMO Practice Revenues (as defined in the CCMO MSA)
shall be added to the EBITDA and Practice Revenues generated under this
Agreement during the corresponding time periods. Within thirty (30) days of the
end of the immediately

 

3

--------------------------------------------------------------------------------


 

preceding quarter, the Company shall provide the Practice with an accounting for
the preceding quarter of the Practice Revenues and Operating Expenses used to
calculate the Distribution Pool under the CCMO MSA as well as an accounting of
the adjustments applied to the Distribution Pool to derive the Adjusted
Distribution Pool,” all in a form and manner reasonably acceptable to the
Practice.

 

2                 General Provisions.

 

Reference to and Effect on the Agreement. This Amendment modifies the Agreement
to the extent set forth herein, is hereby incorporated by reference into the
Agreement and made a part thereof. Except as specifically amended by this
Amendment, the Agreement shall remain in full force and effect and is hereby
ratified and confirmed. The execution, delivery and performance of this
Amendment shall not constitute a waiver of any provision of, or operate as a
waiver of any right, power or remedy of the Parties to the Agreement.

 

(Remainder of page intentionally left blank)

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereby execute this Amendment as of the
Execution Date.

 

 

U.S. CANCER CARE, INC.

 

 

 

 

 

By:

/s/ George P. McGinn

 

Name:

George P. McGinn

 

Title:

President and CEO

 

 

 

 

 

 

 

COASTAL RADIATION ONCOLOGY

 

MEDICAL GROUP, INC.

 

 

 

 

By:

/s/ Jeffrey M. Rudnick

 

Name:

Jeffrey M. Rudnick

 

Title:

President – Coastal

 

5

--------------------------------------------------------------------------------

 

Exhibit A

 

CCMO MSA

 

1

--------------------------------------------------------------------------------


 

MANAGEMENT SERVICES AGREEMENT

 

BY AND BETWEEN

 

U.S. CANCER CARE, INC.

 

AND

 

CENTRAL COAST MEDICAL ONCOLOGY CORP.

 

DATED AS OF FEBRUARY 17, 2012

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

ARTICLE I

DEFINITIONS AND RULES OF CONSTRUCTION

2

 

 

SECTION 1.1

Definitions

2

SECTION 1.2

Rules of Construction

10

 

 

ARTICLE II

OBLIGATIONS OF THE COMPANY

11

 

 

SECTION 2.1

Management Services

11

SECTION 2.2

Furniture, Fixtures, Equipment and Supplies

11

SECTION 2.3

Financial Planning and Goals

12

SECTION 2.4

Business Office Services

12

SECTION 2.5

Financial Statements

15

SECTION 2.6

Personnel

15

SECTION 2.7

Cancer Center

16

SECTION 2.8

Files and Records

17

SECTION 2.9

Recruitment of New Physicians

17

SECTION 2.10

Expansion of the Practice

17

SECTION 2.11

Practice Assessment and Consulting Services

17

SECTION 2.12

Managed Care Contracting

18

SECTION 2.13

Restrictive Covenants of the Company

18

SECTION 2.14

Payment of Operational Expenses

19

SECTION 2.15

Company Expenses

19

 

 

ARTICLE III

OBLIGATIONS OF THE PRACTICE

19

 

 

SECTION 3.1

Required Services and Service Hours

19

SECTION 3.2

Professional Standards

20

SECTION 3.3

Physician Powers of Attorney

21

SECTION 3.4

Restrictive Covenants of the Practice

21

SECTION 3.5

Continuing Professional Education

23

SECTION 3.6

Initial Physician

23

SECTION 3.7

Additional Physicians

23

SECTION 3.8

Removal of Physicians

23

SECTION 3.9

Cooperation

23

 

Santa Maria MSA (final)

 

i

--------------------------------------------------------------------------------


 

SECTION 3.10

Radiation Oncology Division Billing Information and Collection Policy

24

SECTION 3.11

Quality and Utilization Management

24

SECTION 3.12

Peer Review

24

SECTION 3.13

Practice operational Authority

25

SECTION 3.14

Other Obligations of the Practice

25

SECTION 3.15

Practice Expenses

26

SECTION 3.16

Managed Care Contracting

26

 

 

ARTICLE IV

RESPONSIBILITIES OF JOINT GOVERNING BOARD

26

 

 

SECTION 4.1

Operations of Joint Governing Board

26

SECTION 4.2

Duties and Responsibilities of Joint Governing Board

26

SECTION 4.3

Medical Decisions

28

 

 

ARTICLE V

FINANCIAL ARRANGEMENT

28

 

 

SECTION 5.1

Allocations

28

SECTION 5.2

Retained Amount

29

SECTION 5.3

Payments

29

SECTION 5.4

Reconciliation

29

SECTION 5.5

Review of Financial Arrangements by the Practice

29

SECTION 5.6

Collateral Security

30

SECTION 5.7

Deposit of Radiation Oncology Division Receivables

34

SECTION 5.8

Termination of Security Interest

35

 

 

ARTICLE VI

TERM AND TERMINATION

35

 

 

SECTION 6.1

Term; Renewal Terms

35

SECTION 6.2

Termination by the Company

35

SECTION 6.3

Termination by the Practice

37

SECTION 6.4

Duties And Remedies Upon Expiration Or Termination

38

 

 

ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF THE PRACTICE

39

 

 

SECTION 7.1

Representations and Warranties of the Practice

39

SECTION 7.2

Representations and Warranties of the Company

42

 

 

ARTICLE VIII

OTHER OBLIGATIONS OF THE PARTIES

44

 

 

SECTION 8.1

Covenants of the Practice

44

SECTION 8.2

Taxes

45

SECTION 8.3

Covenants of the Company

45

 

ii

--------------------------------------------------------------------------------


 

ARTICLE IX

INSURANCE AND INDEMNIFICATION

46

 

 

SECTION 9.1

Insurance Maintained by the Practice

46

SECTION 9.2

Insurance Maintained by the Company

46

SECTION 9.3

Requirements as to Insurance

47

SECTION 9.4

Indemnification

47

SECTION 9.5

Indemnification Procedure

48

 

 

ARTICLE X

CONFIDENTIAL INFORMATION; ACCESS TO RECORDS

49

 

 

SECTION 10.1

Confidential Information and Trade Secrets

49

SECTION 10.2

Books and Records

49

 

 

ARTICLE XI

ARBITRATION

49

 

 

SECTION 11.1

Arbitration

49

 

 

ARTICLE XII

GENERAL PROVISIONS

51

 

 

SECTION 12.1

Changes in the Law

51

SECTION 12.2

Independent Contractors

51

SECTION 12.3

Force Majeure

51

SECTION 12.4

Notices and Addresses

52

SECTION 12.5

Entire Agreement

53

SECTION 12.6

Physician Rights

53

SECTION 12.7

Governing Law

53

SECTION 12.8

Captions

54

SECTION 12.9

Severability

54

SECTION 12.10

Waiver

54

SECTION 12.11

Counterparts

54

SECTION 12.12

Amendment and Modification

54

SECTION 12.13

Assignment and Delegation

54

SECTION 12.14

Open Records

55

SECTION 12.15

Binding Effect

55

SECTION 12.16

Further Actions

55

SECTION 12.17

No Prejudice

55

 

iii

--------------------------------------------------------------------------------


 

MANAGEMENT SERVICES AGREEMENT

 

THIS MANAGEMENT SERVICES AGREEMENT (this “Agreement”), dated as of February 17,
2012 (the “Execution Date”), is by and between U.S. Cancer Care, Inc., a
Delaware corporation (the “Company”), and Central Coast Medical Oncology Corp.,
a California professional corporation (the “Practice”).

 

RECITALS

 

A.               The Practice is a medical practice that currently provides
medical oncology services in the State of California and will provide on or
prior to the Effective Date Radiation Oncology Services (as defined herein) in
the State of California.

 

B.               The Company is in the business of providing certain
administrative and support services to radiation oncology medical practices, and
in providing administrative and clinical staff, space, equipment, furnishings,
supplies and inventory to radiation oncology medical practices in connection
therewith.

 

C.               The Company and Coastal Radiation Oncology Medical Group, Inc.
(“Coastal”), a radiation oncology medical practice, are parties to the certain
Management Services Agreement dated as of September 17, 2006 (the “Coastal MSA”)
pursuant to which the Company provides radiation oncology medical practice
management services to Coastal at cancer centers located in various California
communities including Santa Maria.

 

D.               It is the desire of the Practice to have the Cancer Center (as
defined herein) offer to the residents of the Santa Maria area a center for
complete oncology services, providing modern equipment and the full spectrum of
treatment modalities to serve patient needs. The Company concurs with this
objective and wishes to participate in making the Cancer Center a center of
medical excellence.

 

E.               The Practice desires to retain the Company to provide, on an
exclusive basis, administrative and support services to the Practice for the
Cancer Center (as defined herein), and administrative and clinical staff, space,
equipment, furnishings, supplies and inventory to the Practice, but solely for
Radiation Oncology Services, so as to permit the Practice to devote its efforts
to the rendering of Radiation Oncology Services at the Cancer Center (as defined
herein).

 

F.               The Practice also desires to retain the Company to arrange for
Coastal to exclusively provide Professional Radiation Oncology Services to the
Practice for the Cancer Center.

 

G.               It is understood and agreed that the Practice involves the
provision of medical oncology services in addition to Radiation Oncology
Services. This Agreement is for the exclusive purpose of setting forth the terms
and conditions under which the Company will provide the services described
herein for the radiation oncology portion of the Practice. This Agreement does
not contemplate the Company providing any of the services described herein for
the medical oncology portion of the Practice.

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and undertakings hereunder and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
intending to be legally bound, the parties hereto do hereby agree as follows:

 

ARTICLE I

DEFINITIONS AND RULES OF CONSTRUCTION

 

SECTION 1.1 Definitions.    As used in this Agreement, the following terms have
the meanings set forth below.

 

“ACCC” shall mean the Association of Community Cancer Centers.

 

“Accountants” shall have the meaning set forth in Section 5.5.

 

“ACR” shall mean the American College of Radiology.

 

“Administrative Employees” shall have the meaning in Section 2.6(a).

 

“Affiliate” shall mean (a) with respect to an individual, any member of such
individual’s family residing in the same household; (b) with respect to an
entity: (i) any executive officer, manager, director, partner or Person that
owns ten percent (10%) or more of the outstanding Capital Stock of or in such
entity, or (ii) any brother, sister, brother-in-law, sister-in-law, lineal
descendant or ancestor of any executive officer, manager, director, partner or
Person that owns ten percent (10%) or more of the outstanding Capital Stock of
or in such entity; and (c) with respect to a Person, any Person which directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with such Person or entity. For purposes of this
definition, “control” (including with correlative meanings, the terms
“controlling”, “controlled by” and under “common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise. For the purposes of
this Agreement, neither the Practice nor any of the Physicians shall be deemed
Affiliates of the Company.

 

“Agreement” shall mean this Agreement, as amended, modified or supplemented from
time to time in accordance with the terms hereof, together with any exhibits,
schedules or other attachments thereto.

 

“Annual Budget” shall have the meaning set forth in Section 2.3.

 

“Business Day” shall mean a day (other than a Saturday or Sunday), on which
commercial banks are open for business in Los Angeles, California.

 

“Business Office Services” shall have the meaning set forth in Section 2.4.

 

“Cancer Center” shall mean the Mission Hope Cancer Center located at 1325 E.
Church Street, Santa Maria, CA 93454 and any future cancer center owned or
operated by the Company that is located in the Community, or upon which the
Parties mutually agree. For

 

2

--------------------------------------------------------------------------------


 

purposes of this Agreement, the term “Cancer Center” shall be limited to those
portions of the Cancer Center located at 1325 E. Church Street, Santa Maria, CA
93454, in which Radiation Oncology Services are provided.

 

“Clinical Employees” shall have the meaning set forth in Section 2.6(a).

 

“CMS” shall mean the Centers for Medicare and Medicaid Services, an agency of
the United States Department of Health and Human Services, and any successor
thereto.

 

“Coastal” shall have the meaning set forth in the recitals.

 

“Coastal MSA” shall have the meaning set forth in the recitals.

 

“Collateral” shall have the meaning set forth in Section 5.6(a).

 

“Community” shall mean the city of Santa Maria, California.

 

“Company” shall mean U.S. Cancer Care, Inc., a Delaware corporation.

 

“Company Account” shall have the meaning set forth in Section 5.7.

 

“Company Expense” shall mean any expense of the Company which is not an
Operational Expense or a Practice Expense. Company Expense shall include,
without limitation, the following:

 

(a)              all costs and expenses that the Company incurs in connection
with assisting the Practice with the Practice’s efforts related to the Cancer
Center to comply with all appropriate rules and regulations imposed by managed
care programs, Third-Party Payors, governmental agencies and accreditation
bodies, including without limitation, TJC, ACR and ACCC;

 

(b)              salaries, benefits (including any deferred compensation) and
other costs relating to the employment or engagement by the Company of any
director or executive officer of the Company (or Person serving in a similar
capacity); and

 

(c)               such other costs and expenses expressly set forth in the
Annual Budget as Company Expenses.

 

For purposes of this definition, the term “Company” shall mean, collectively,
the Company and its Affiliates.

 

“Company Indemnitees” shall have the meaning set forth in Section 9.4(a).

 

“Company Lender” shall mean any Person that makes funds available to the Company
or any Affiliate of the Company to borrow (including, without limitation,
General Electric Capital Corporation).

 

3

--------------------------------------------------------------------------------


 

“Company Lender Loan” shall mean any loan agreement between the Company or any
Affiliates and a Company Lender.

 

“Company Permits” shall have the meaning set forth in Section 7.2(d).

 

“Company Representatives” shall have the meaning set forth in Section 4.1.

 

“Company Taxes” shall have the meaning set forth in Section 8.2(a).

 

“Confidential Information and Trade Secrets” shall mean (a) the material terms
of this Agreement or any other written agreement between the Parties, and
(b) any confidential or secret information concerning (i) any trade secrets, new
product developments, special or unique processes or methods of the Company or
any of its Affiliates or of the Practice or any of its Affiliates, as the case
may be, (ii) any sales, advertising or other concepts or plans of the Company or
any of its Affiliates or of the Practice or any of its Affiliates, as the case
may be, (c) records (other than patient medical records), patient lists, reports
and other documents pertaining to the Management Services, (d) the systems,
protocols, policies, procedures, manuals, reports, data bases, documents,
instruments and other materials used by the Company or any of its Affiliates or
by the Practice or any of its Affiliates, as the case may be, (e) all other
professional or business information developed by or on behalf of the Company or
any of its Affiliates or by the Practice or any of its Affiliates, as the case
may be, including items produced by the Physicians, and (f) all financial
statements and reports produced by the Company or any of its Affiliates or by
the Practice or any of its Affiliates in connection with this Agreement.

 

“Depository Bank” shall mean Wells Fargo Bank, National Association or other
institution designated by the Company.

 

“Distribution Pool” shall mean Practice Revenues minus Operational Expenses.

 

“Division” shall mean a division within the Practice as existing from time to
time in accordance with the Bylaws of the Practice which, as of the Execution
Date, consist of the following: the Medical Oncology Division and the Radiation
Oncology Division.

 

“Division Physicians” shall mean the Physicians assigned to each Division from
time to time.

 

“Effective Date” shall mean the earliest practicable date after: (a) the Cancer
Center’s linear accelerator has been commissioned for use by the State of
California; (b) CMS has approved reassignment of payment to the Practice
pursuant to CMS Form 855R for the Coastal Physicians providing Radiation
Oncology Services at the Cancer Center; and (c) the Practice qualifies as a
“group practice” as defined in the federal physician self referral laws at 42
USC Section 1395nn and applicable regulations and any similar laws of the State
of California.

 

“Event of Default” shall have the meaning set forth in Section 6.2.

 

“Execution Date” shall have the meaning set forth in the preamble.

 

“FF&E” shall have the meaning set forth in Section 2.2(a).

 

4

--------------------------------------------------------------------------------


 

“GAAP” shall mean U.S. generally accepted accounting principles and practices
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a majority of the
accounting profession that are applicable to the circumstances as of the date of
determination.

 

“General Management Services Fee” shall have the meaning set forth in
Section 5.1(a).

 

“Government Receivables” shall mean all accounts receivable generated from
services rendered to beneficiaries under the Medicare, Medicaid and other state
and federal programs, which services are reimbursable under any of such
programs.

 

“Governmental Authority” shall mean any (a) federal, state, city, local or
municipal government (or any political subdivision of any thereof), or
(b) governmental or quasi-governmental authority exercising any statutory,
administrative, arbitral, judicial, legislative, police, regulatory, or taxing
authority or power.

 

“HIPAA” shall mean the Health Insurance Portability and Accountability Act of
1996, as amended.

 

“Indemnified Party” shall have the meaning set forth in Section 9.5.

 

“Indemnifying Party” shall have the meaning set forth in Section 9.5.

 

“Joint Governing Board” shall have the meaning set forth in Section 4.1.

 

“Law” shall mean any statute, ordinance, code, rule, regulation or court order
enacted, adopted or promulgated by any Governmental Authority.

 

“Lien” shall mean any security agreement, financing statement (whether or not
filed), mortgage, lien (statutory or otherwise), charge, pledge, hypothecation,
conditional sales agreement, adverse claim, title retention agreement or other
security interest, encumbrance, lien, charge, restrictive agreement, mortgage,
deed of trust, indenture, pledge, option, limitation, exception to or other
title defect in or on any interest or title of any vendor, lessor, lender or
other secured party to or of such Person under any conditional sale, lease,
consignment, or bailment given for security purposes, trust receipt or other
title retention agreement with respect to any property or asset of such Person,
whether direct, indirect, accrued or contingent.

 

“Lockbox Account Agreement” shall have the meaning set forth in Section 5.7.

 

“Loss” shall have the meaning set forth in Section 9.4(a).

 

“Management Services” shall have the meaning set forth in Section 2.1.

 

“Material Adverse Effect” shall mean any event, circumstance or condition that,
individually or when aggregated with all other similar events, circumstances or
conditions could

 

5

--------------------------------------------------------------------------------

 

reasonably be expected to have, or has had, a material adverse effect on (a) the
business, property, operations, condition (financial or otherwise), results of
operations or prospects of the Company or the Practice, as applicable; or
(b) the validity or enforceability of (i) this Agreement or (ii) the rights and
remedies of the parties hereunder. For purposes of this Agreement, a Material
Adverse Effect shall not include: (A) any change or effect that results from
conditions, events or circumstances generally affecting the industries in which
the Company or the Practice operates or the economy in general; (B) any action
or change specifically permitted or required by the provisions of this
Agreement; or (C) the transactions contemplated by this Agreement or the
performance hereof.

 

“Medicaid” shall mean, collectively, the healthcare assistance program
established by Title XIX of the Social Security Act and any statutes succeeding
thereto, and all Laws pertaining to such program including (a) all federal
statutes (whether set forth in Title XIX of the Social Security Act or
elsewhere) affecting such program; (b) all state statutes and plans for medical
assistance enacted in connection with such program and federal rules and
regulations promulgated in connection with such program; and (c) all applicable
provisions of all rules, regulations, manuals, orders and requirements of all
Government Authorities promulgated in connection with such program (whether or
not having the force of Law), in each case as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Medical Oncology Division” shall mean that portion of the Cancer Center
providing medical oncology services.

 

“Medicare” shall mean, collectively, the health insurance program for the aged
and disabled established by Title XVIII of the Social Security Act and any
statutes succeeding thereto, and all Laws pertaining to such program including
(a) all federal statutes (whether set forth in Title XVIII of the Social
Security Act or elsewhere) affecting such program; and (b) all applicable
provisions of all rules, regulations, manuals, orders and requirements of all
Governmental Authorities promulgated in connection with such program (whether or
not having the force of Law), in each case as the same may be amended,
supplemented or otherwise modified from time to time.

 

“New Physician” shall have the meaning set forth in Section 3.7.

 

“Operational Expenses” shall mean, for any fiscal period, all of the following
expenses and costs (other than the Company Expenses and the Practice Expenses)
incurred by the Company in connection with the provision of Management Services
to the Practice for the Cancer Center pursuant to this Agreement, determined on
an accrual basis of accounting in accordance with GAAP:

 

(a)         salaries, benefits (including, without limitation, any deferred
compensation) and other costs (including, without limitation, costs pertaining
to training and education) relating to the employment or engagement by the
Company of all Personnel;

 

(b)         obligations of the Company under the Santa Maria Sublease;

 

6

--------------------------------------------------------------------------------


 

(c)          obligations of the Company under the lease agreements related to
314 S. Stratford Avenue, Santa Maria, CA 93454 and 316 S. Stratford Avenue,
Santa Maria, CA 93454 until the earlier of termination of such lease(s) or six
(6) months from the Effective Date of this Agreement;

 

(d)         medical and office supply expenses;

 

(e)            utility expenses and all other costs relating to the Cancer
Center, including, without limitation, costs of repairs, maintenance, telephone,
janitorial services and refuse disposal;

 

(f)             the cost and expense of FF&E, Required Improvements and all
costs and expenses associated therewith;

 

(g)            the Company’s cost of capital (which shall be equal to the
average cost of borrowing as reflected in the most recent published financial
statements of OnCure Holdings, Inc.) relating the purchase of FF&E;

 

(h)         insurance premiums and deductibles for the insurance described in
Sections 9.1 and 9.2; provided, however, insurance premiums and deductibles for
professional liability insurance required to be carried by the Practice pursuant
to Section 9.1 will be considered an Operational Expense only to the extent they
relate to Radiation Oncology Services;

 

(i)             cost of all liability insurance;

 

(j)            the Company’s cost to provide the Business Office Services;

 

(k)         the Company’s cost to provide physics and dosimetry services for the
Cancer Center;

 

(l)           depreciation expense with respect to any capital assets used in
the operation of the Cancer Center all determined in accordance with GAAP; and

 

(m)     such other costs and expenses expressly set forth in the Annual Budget
as Operational Expenses.

 

“Patients” shall mean all individuals seeking Radiation Oncology Services from
the Practice or any Physician in the Community.

 

“Parties” shall mean the Company and the Practice collectively.

 

“Party” shall mean any party to this Agreement.

 

“Payor Instruction Letter” shall have the meaning set forth in Section 5.7.

 

“Permits” shall have the meaning set forth in Section 7.1(d)(ii).

 

7

--------------------------------------------------------------------------------


 

“Person” shall mean any individual, entity or group, including, without
limitation, any corporation, limited liability company, limited or general
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, or government or any agency or political
subdivision thereof.

 

“Personnel” shall mean collectively the Clinical Employees and the
Administrative Employees.

 

“Physician” shall mean each individual who (a) is duly licensed to practice
medicine in the State of California and (b) provides Radiation Oncology Services
under the direction of the Practice at or on behalf of the Cancer Center.

 

“Practice” shall have the meaning set forth in the preamble.

 

“Practice Area” shall mean that area within a thirty (30) mile radius of the
Cancer Center.

 

“Practice Expense” shall mean any cost or expense of the Practice which is not
an Operational Expense or a Company Expense including, without limitation, the
following:

 

(a)         all salaries, benefits (including deferred compensation and health
insurance) and other costs relating to the employment or engagement of a
physician (including physician independent contractors providing medical
oncology services at the Cancer Center);

 

(b)         all federal, state or local income and employment taxes of the
Practice and the costs of preparing its federal, state or local income and
employment tax returns;

 

(c)          all costs of membership in professional associations and continuing
professional education expenses, including subscriptions, for the physicians
providing medical oncology services at the Cancer Center;

 

(d)         all liability judgments (including, without limitation, in
connection with a medical malpractice claim) assessed against the Practice (to
the extent not covered by insurance);

 

(e)          all personal expenses of physicians providing medical oncology
services at the Cancer Center, including travel and entertainment expenses;

 

(f)           licensure fees and board certification fees for providing medical
oncology services at the Cancer Center;

 

(g)          all dues and fees for hospital and medical staff memberships of the
physicians providing medical oncology services at the Cancer Center;

 

(h)         the cost and expense to retain qualified locum tenums to provide
medical oncology services to all Patients seeking such treatment at the Cancer
Center;

 

8

--------------------------------------------------------------------------------


 

(i)             the Practice Review Expense, subject to the provisions of
Section 5.5; and

 

(j)            such other costs and expenses expressly set forth in the Annual
Budget as Practice Expenses.

 

“Practice Indemnitees” shall have the meaning set forth in Section 9.4(b).

 

“Practice Lockbox Account” shall have the meaning set forth in Section 5.7.

 

“Practice Representatives” shall have the meaning set forth in Section 4.1.

 

“Practice Revenues” shall mean, for any fiscal period, (a) all cash received
(net of adjustments, refunds, recoupment claims, repayments, fines, penalties,
assessments, levies, disgorgements, restitutions or other payments or allowances
made to any federal, state or local governmental agency or other payor, and
contractual allowances) by or on behalf of the Practice or the Professional
Staff as a result of the provision of Radiation Oncology Services subsequent to
the Effective Date and (b) all cash received (net of adjustments, refunds,
recoupment claims, repayments, fines, penalties, assessments, levies,
disgorgements, restitutions or other payments or allowances made to any federal,
state or local governmental agency or other payor, and contractual allowances)
by the Practice or the Professional Staff in their capacity as employees of the
Practice and rendered incident to this Agreement subsequent to the Effective
Date, whether received in an inpatient or outpatient setting and whether
rendered to health maintenance organizations, preferred provider organizations,
Medicare, Medicaid or Patients, including, but not limited to, payments received
under any capitation arrangement.

 

“Practice Review Expense” shall have the meaning set forth in Section 5.5.

 

“Practice Taxes” shall have the meaning set forth in Section 8.2(b).

 

“Professional Staff” shall mean the Physicians arranged by the Company from
Coastal together with the Clinical Employees.

 

“Radiation Oncology Division” shall have the meaning set forth in Section 2.1.

 

“Radiation Oncology Services” shall mean all radiation oncology services, of a
routine and emergency nature, presently or hereafter provided by Coastal on
behalf of the Practice or the Professional Staff at or on behalf of the Cancer
Center and the performance of all services ancillary thereto.

 

“Receivable” shall mean, as of any date of determination thereof, with respect
to the Practice, all accounts and any and all rights to payment of money or
other forms of consideration of any kind now owned or hereafter acquired
(whether classified under the Uniform Commercial Code as accounts, chattel
paper, general intangibles or otherwise) arising out of the sale or lease of
goods or the provision of Radiation Oncology Services including, but not limited
to, accounts receivable, proceeds of any letters of credit naming the Practice
or the Physicians as beneficiary, chattel paper, insurance proceeds, contract
rights, notes, drafts, instruments, documents, acceptances and all other debts,
obligations and liabilities in whatever form from any other Person. Rights to
payment, accounts and other forms of consideration

 

9

--------------------------------------------------------------------------------


 

relating to the performance of medical oncology services are not “Receivables”
for the purpose of this Agreement.

 

“Required Improvements” shall mean all servicing, repair, cleaning and
maintenance and repairs of the FF&E to ensure it is in good condition and repair
and adequate for the provision of Radiation Oncology Services by the Practice;
including, but not limited to, maintenance of all radiation equipment by
adequately trained and licensed professionals in accordance, in all material
respects, with all Laws pertaining to hazardous materials.

 

“Retained Amount” shall have the meaning set forth in Section 5.2.

 

“Santa Maria Sublease” shall mean that certain Sublease Agreement entered into
as of February 17, 2012, by and between the Company and the Practice, as the
same may be amended, modified or supplemented from time to time, regarding the
sublease of the facility located at 1325 E. Church Street, Santa Maria, CA
93454.

 

“Secured Obligations” shall have the meaning set forth in Section 5.6(a).

 

“Term” shall have the meaning set forth in Section 6.1.

 

“Third-Party Payors” shall mean any governmental entity, insurance company,
health maintenance organization, preferred provider organization employer or
other Person or similar entity that is obligated to make payments with respect
to a Receivable.

 

“TJC” shall mean The Joint Commission, which accredits hospitals and other
health care organizations.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
be in effect from time to time in the State of California; provided that if, by
reason of applicable Law, the validity or perfection of any security interest in
any Collateral granted under this Agreement is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than California, then as to
the validity or perfection, as the case may be, of such security interest,
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in such other jurisdiction.

 

SECTION 1.2        Rules of Construction. Unless the context otherwise requires:

 

(a)         “or” is not exclusive;

 

(b)         words in the singular include the plural, and words in the plural
include the singular;

 

(c)          the words “include” and “including” shall be deemed to mean
“include, without limitation,” and “including, without limitation”;

 

(d)         “herein,” “hereof,” “hereto,” “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular article,
section, paragraph or clause where such terms may appear;

 

10

--------------------------------------------------------------------------------


 

(e)          references to sections mean references to such section in this
Agreement, unless stated otherwise; and

 

(f)           the use of any gender shall be applicable to all genders.

 

ARTICLE II

OBLIGATIONS OF THE COMPANY

 

SECTION 2.1                     Management Services. Nothwithstanding
Article IV, the Company shall provide to the Practice the management services,
Personnel, office space, equipment and supplies for the Radiation Oncology
Services provided at the Cancer Center as set out in this Article II (referred
to collectively as the “Management Services”). However, only the Practice and
Coastal (through Coastal radiation oncologists in their capacity as a Physician
performing Radiation Oncology Services in the Cancer Center), will perform the
medical functions associated with the Cancer Center, including the provision of
Radiation Oncology Services. . The Company will have no authority, directly or
indirectly, to perform any management services for the Medical Oncology Division
of the Practice. The Company will have no authority, directly or indirectly, to
perform, and will not perform, any medical function. The Company may, however,
advise the Practice and Coastal (through its operation of the Radiation Oncology
Division (the “Radiation Oncology Division”) of the Cancer Center) as to the
relationship (if any) between its performance of medical functions and the
overall administrative and business functioning of the Cancer Center. To the
extent that any of the Clinical Employees assist the Practice and the Coastal
radiation oncologists in performing medical functions, such Clinical Employees
shall be subject to the professional direction and supervision of the Practice
(for the Medical Oncology Division) and the Coastal radiation oncologists (for
the Radiation Oncology Division) of the Cancer Center and in the performance of
such medical functions, shall not be subject to any direction or control by, or
create any liability on behalf of the Company, except as may be specifically
authorized in writing by the Company.

 

SECTION 2.2                     Furniture, Fixtures, Equipment and Supplies.

 

(a)                                 The Company agrees to provide to the
Practice those supplies and items of furniture, fixtures and equipment as are
sufficient in nature, quality and quantity for the proper delivery of Radiation
Oncology Services to Patients at the Cancer Center and which are necessary
and/or appropriate for the Practice’s operations at the Cancer Center during the
Term, or as are reasonably requested by the Practice, and in each case as are
contemplated by the Annual Budget (all such items of furniture, fixtures,
equipment and supplies are collectively referred to hereinafter as the “FF&E”).
Title to the existing, additional and replacement FF&E shall be in the name of
the Company, any Affiliate of the Company, or any of their respective nominees
or a leasing company. The Company shall be responsible for ensuring that all
(x) Required Improvements and (y) capital improvements to the FF&E that are
contemplated by the Annual Budget, are promptly made as may be necessary to
maintain the FF&E in good working condition and repair. The cost and expense of
such Required Improvements shall be deemed an Operational Expense.

 

11

--------------------------------------------------------------------------------


 

(b)                                 The Practice shall not, and each Physician
in its Divisions will agree not to, make any changes, alterations or additions
to the FF&E without the prior written consent of the Company, which consent
shall not be unreasonably withheld, conditioned or delayed.

 

SECTION 2.3                     Financial Planning and Goals. At least thirty
(30) days before the beginning of each calendar year during the Term beginning
with 2013, the Company will prepare, in consultation with the Practice an annual
budget (the “Annual Budget”) for the Radiation Oncology Services provided at the
Cancer Center. The Annual Budget shall set forth an estimate of the Practice’s
revenues and Operational Expenses related to the Radiation Oncology Services
provided at the Cancer Center for the upcoming fiscal year. The Practice shall
review the proposed Annual Budget and either approve the proposed Annual Budget
or request any changes within fifteen (15) days after receiving the proposed
Annual Budget. The parties shall work diligently to finalize the Annual Budget
before the beginning of the next fiscal year after taking into account such
requested changes. The revised and approved Annual Budget shall be adopted by
the Practice and thereafter may be revised or modified only in consultation with
the Company. The parties acknowledge and agree that the initial Annual Budget
commencing on the Effective Date and ending on December 31, 2012 is attached
hereto as Exhibit A. Each Annual Budget thereafter shall be subject to review
and approval of the Practice. In the event that the Company and the Practice are
unable to approve any Annual Budget within fifteen (15) days before the
beginning of the calendar year to which such Annual Budget relates, such dispute
shall be settled by the Joint Governing Board and the Annual Budget in respect
of the preceding calendar year shall be annualized, if necessary, and deemed the
Annual Budget for such new calendar year pending the determination of the Joint
Governing Board. Neither Party shall be permitted to make any expenditure that
is: (a) not included in the Annual Budget if such expenditure is greater than
$100,000 individually or in the aggregate with all other expenditures that were
not included in the Annual Budget and all other expenditures that exceed their
identified amount in the Annual Budget (but only to the extent of such excess);
or (b) set forth in the Annual Budget if such expenditure is greater than
$100,000 of the amount approved for such expenditure in the Annual Budget
individually or in the aggregate with all other expenditures that exceed their
identified amount in the Annual Budget (but only to the extent of such excess)
and all other expenditures that where not included in the Annual Budget. The
Annual Budget for any fiscal year or other time period may be amended or
modified only by a written agreement executed by each of the Parties.

 

SECTION 2.4                     Business Office Services. Provided that the
Practice will at all times be responsible for the medical care of Patients, the
Practice appoints the Company as its sole and exclusive manager and
administrator of all business functions and services related to the operation
of, and the Radiation Oncology Services provided at, the Cancer Center during
the Term, including, but not limited to, all computer, bookkeeping, billing and
collection services, accounts receivable and accounts payable management
services, janitorial and cleaning services and other management services listed
below in this Section (collectively, the “Business Office Services”). The
Company hereby is expressly authorized to perform the Business Office Services
on behalf of the Practice and shall perform such Business Office Services in a
reasonably competent, professional and ethical manner, as necessary, to meet the
day-to-day requirements of the non-medical business and non-medical Radiation
Oncology Services functions of the Cancer Center; provided, that the costs
associated with providing such services

 

12

--------------------------------------------------------------------------------


 

are consistent with the Annual Budget. Without limiting the generality of the
foregoing, the Company shall perform the following functions:

 

(a)                                 Accounting, bookkeeping and accounts payable
processing.

 

(b)                                 Materials management, including purchase and
stocking of office and medical supplies at levels reasonably necessary for the
provision of Radiation Oncology Services.

 

(c)                                  Human resources management, including
recruitment of any necessary additional Clinical Employees and Administrative
Employees that are contemplated by the Annual Budget or as mutually agreed by
the Parties.

 

(d)                                 Provide qualified support sufficient to
assure the proper and efficient functioning of all hardware and software
components of the information systems, and medical equipment utilized in
connection with the Cancer Center.

 

(e)                                  Provide financial auditing services
reasonably necessary for billing purposes and for compliance with Medicare and
Medicaid, managed care contracts, and other federal, state, or private payor
reimbursement programs or plans.

 

(f)                                   Evaluate, negotiate and administer all
managed care contracts and other third-party payor contracts on behalf of the
Practice, all such contracts being subject to approval by the Practice.

 

(g)                                  Provide ongoing assessment of business
activity, including patient satisfaction.

 

(h)                                 Order and purchase all medical and office
supplies required in the day-to-day operation of the Practice at the Cancer
Center and contemplated by the Annual Budget or as mutually agreed by the
Parties.

 

(i)                                     Provide a computer management
information system, including on-site and off-site computer hardware and
software license and support costs, for the provision of Billing and Collection
Services.

 

(j)                                    Provide such other services as are
reasonably necessary for the Practice to assure the efficient delivery of
Radiation Oncology Services.

 

(k)                                 Recognizing the Practice will be responsible
for the ultimate decisions regarding coding and billing procedures, bill and
collect all global fees for services furnished to Patients. The Practice hereby
irrevocably appoints the Company its lawful attorney-in-fact, with full
authority in the place and stead of the Practice and in the name of the
Practice, the Company or otherwise, and with full power of substitution in the
premises (which power of attorney, being coupled with an interest, is
irrevocable for so long as this Agreement shall be in effect), for the following
purposes:

 

13

--------------------------------------------------------------------------------


 

(i)                               to bill patients for Radiation Oncology
Services on behalf of the Practice in the name of the Cancer Center and/or the
Practice, and in the name of and on behalf of any Physician;

 

(ii)                            to bill for Radiation Oncology Services on
behalf of the Practice in the name of the Cancer Center and/or the Practice, and
in the name of and behalf of any Physician, all claims for reimbursement or
indemnification from insurance companies, Medicare and Medicaid, and all other
Third-Party Payors or fiscal intermediaries for all goods and services provided
by the Practice or the Professional Staff;

 

(iii)                         to collect Receivables on behalf of the Practice
in the name of the Cancer Center and/or the Practice, and in the name of and on
behalf of any Physician, (provided that collecting such Receivables is not
prohibited by Law);

 

(iv)                        to settle, compromise or release in whole or in part
any amounts owing on the Receivables;

 

(v)                           to receive, on behalf of the Cancer Center, the
Practice and any Physician, payments from patients, insurance companies and all
other payors with respect to Radiation Oncology Services rendered by the
Practice and Professional Staff, and the Practice shall forward any such
payments received by it or any Physician to the Company for deposit;

 

(vi)                        other than with respect to Government Receivables
where applicable, to take possession of and endorse, in the name of the Cancer
Center, the Practice or any Physician, any notes, checks, money orders,
insurance payments and any other instruments received as payment of such
Receivable;

 

(vii)                     to direct all Third-Party Payors, other than Medicare
or Medicaid, to deposit all payments with respect to Receivables in the Company
Account by wire transfer;

 

(viii)                  to initiate (subject to the approval of the Practice)
and pursue legal proceedings in the name of the Cancer Center and Practice, to
collect any accounts and moneys owed to the Cancer Center and Practice or any
Physician, to enforce the rights of the Cancer Center and Practice as creditor
under any contract or in connection with the rendering of any service, and to
contest adjustments and denials by Governmental Agencies (or their fiscal
intermediaries) as third-party payors; and

 

(ix)                        to cooperate with and exchange all financial
information with the Medical Oncology Division of the Practice.

 

14

--------------------------------------------------------------------------------


 

SECTION 2.5                     Financial Statements. The Company shall promptly
prepare in accordance with GAAP, and deliver to the Practice monthly financial
statements, within forty-five (45) days after the end of each month and year-end
financial statements within ninety (90) days after the end of each fiscal year,
which fully and accurately reflect, in all material respects, the business
operations of the Radiation Oncology Division of the Cancer Center, including
but not limited to Practice Revenues, Operational Expenses and Distribution Pool
for such period. Such year-end financial statements shall be prepared in
accordance with GAAP. The Practice shall be entitled to audit such financial
reports and any and all supporting documentation at any time, at its own cost;
provided, however, in the event that the audit reveals a discrepancy of five
percent (5%) or more in any amounts payable under this Agreement, the Company
shall pay the Practice’s expenses in connection with such audit. The Company
shall also prepare and deliver with such financial statements, a report setting
forth: (i) Receivables and aging reports; (ii) billings and census reports; and
(iii) such other financial information as shall be mutually agreed to by the
Practice and the Company.

 

SECTION 2.6                     Personnel.

 

(a)                                 Subject to the provisions of
Section 2.6(d) below, the Company shall employ and provide to the Cancer Center
and the Practice all personnel (other than the Physicians which shall remain
employees of Coastal) (i) as are sufficient in number and ability for the proper
operation of the Radiation Oncology Division of the Cancer Center and (ii) whose
salaries, benefits (including deferred compensation) and other costs of
employment are contemplated by the Annual Budget, including, without limitation:
(1) all nurses, therapists, physicists, medical records personnel and other
medical support personnel (referred to collectively as the “Clinical
Employees”); and (2) all business office personnel (i.e., clerical, secretarial,
bookkeeping and revenue collection personnel) as are necessary for the
maintenance of patient records, scheduling of Radiation Oncology Services,
collection of Receivables and maintenance of the financial records of the Cancer
Center to the extent directly related to the provision of Radiation Oncology
Services at the Cancer Center (referred to collectively as the “Administrative
Employees”). The Company shall not unreasonably withhold, condition or delay its
consent to requests by Physicians of the Radiation Oncology Division for
additional Personnel in the Radiation Oncology Division. The Company shall
determine the salaries and fringe benefits of all such Personnel provided under
this section consistent with the Annual Budget.

 

(i)                               The Clinical Employees shall constitute and be
treated as leased employees of the Practice under Chapter 15, Section 60.1(B) of
the Medicare Benefits Policy Manual (CMS Pub. 100-2), as amended from time to
time, and the Practice shall have, and agrees to exercise, such supervision and
control over the Clinical Employees as may be required by CMS (including without
limitation by the provisions of Section 2050.1C of the Medicare Carriers Manual,
as amended from time to time) so that the Practice may bill Medicare for the
services of the Clinical Employees under the Physicians’ or the Practice’s, as
the case may be, Medicare provider number(s).

 

(ii)                            The Company shall use all commercially
reasonable efforts to ensure that, at all times during the Term, each Clinical
Employee

 

15

--------------------------------------------------------------------------------

 

shall be (1) appropriately licensed, certified or registered, as the case may
be, by the State of California or, as appropriate, to assist the Physicians in
the provision of Radiation Oncology Services; (2) qualified by virtue of their
training and/or experience to assist the Physicians in the provision of
Radiation Oncology Services; and (3) if the Practice reasonably determines,
individually credentialed by one or more hospitals in the Community.

 

(b)                                 The Company shall be responsible for the
assignment of all such Personnel to perform services at the Cancer Center;
provided, however, that the Company shall, at the Practice’s or a Physician’s
reasonable request, reassign or replace any Personnel who are not, in the
Practice’s or a Physician’s judgment, adequately performing the required
services or in the event the Practice or Physician determines, reasonably and in
good faith, that such individual should no longer work on behalf of the Practice
and Physician. Neither the Practice, Physicians, nor the Company shall
discriminate against such Personnel on the basis of race, religion, age, sex,
disability or national origin in violation of any applicable Law.

 

(c)                                  Notwithstanding anything to the contrary
contained herein, at all times during the Term, the Personnel shall be deemed
employees or independent contractors of the Company and not the Practice.

 

(d)                                 The Practice, all Physicians and the Company
shall mutually agree upon the hiring and termination of the Personnel. The
Company shall seek the advice and input of the Practice and all Physicians on an
ongoing basis (in no event less than annually) concerning the disciplining and
performance of, and the determination of salary increases and/or bonuses for,
the Personnel, and the Company shall respect the opinion of the Practice and all
Physicians as to all such matters whenever possible, recognizing that the
efficient operation of the Practice depends in large part upon the close
relationship of the Physicians and the Personnel.

 

(e)                                  The Company or an Affiliate thereof shall
be responsible for the provision of all record keeping, payroll accounting,
payroll taxes, workers compensation insurance, unemployment insurance,
retirement plans, group insurance benefits, and any other payroll or benefit
program provided to the Personnel.

 

SECTION 2.7                     Cancer Center. The Company hereby grants the
Practice an exclusive license, in conjunction with the Company and Coastal,
during the Term, to use the Cancer Center, subject to the terms and conditions
of the Santa Maria Sublease, for the provision of Radiation Oncology Services.
The Company covenants that it will use all commercially reasonable efforts not
to default in any material respect under the Santa Maria Sublease. The Practice
shall not make any changes, alterations or additions to the Cancer Center
without the prior written consent of the Company, which shall not be
unreasonably withheld, conditioned or delayed. The Practice shall use and occupy
the Cancer Center (a) subject to the terms and conditions of the Santa Maria
Sublease, (b) exclusively for the provision of Radiation Oncology Services and
ancillary services, such as imaging, laboratory, cyclotron, and support services
through Coastal, and (c) in compliance, in all material respects with all
applicable Laws. It is expressly acknowledged by the Parties that the medical
practice or practices conducted at the Cancer Center shall be conducted solely
by Physicians associated with Coastal, and no other

 

16

--------------------------------------------------------------------------------


 

physician or medical practitioner shall be permitted to use or occupy the Cancer
Center without the prior written consent of the Company and Coastal, which
consent shall not be unreasonably withheld, conditioned or delayed. The license
granted under this Section 2.7 shall terminate with respect to the Cancer Center
on the date that the Santa Maria Sublease has expired or been terminated, or
this Agreement has expired or been terminated.

 

SECTION 2.8                     Files and Records.

 

(a)                                 Subject to the succeeding paragraph, the
Company shall maintain all files and records relating to the operation of the
Cancer Center and Radiation Oncology Division of the Practice, including, but
not limited to, customary financial records and Patient files. The Company shall
use its best efforts to manage all files and records in material compliance with
all applicable Laws (including state and federal laws concerning confidentiality
of such records), which files and records shall be located so that they are
readily accessible for Patient care, consistent with ordinary records management
practices. The Practice and all Physicians shall have full access to such
records during the Term. Upon termination or expiration of this Agreement, if
the Practice or a Physician shall request copies of medical files and records
relating to Patients, the Company shall promptly furnish a copy of such files
and records if still maintained by and available to the Company.

 

(b)                                 The Practice, through Coastal, shall
supervise the preparation of, and direct the contents of, Patient medical
records, all of which shall be and remain confidential and the property of the
Practice. The Practice shall establish and enforce reasonable procedures to
ensure that the Professional Staff properly prepare and complete medical records
for all Patients in material compliance with all applicable Laws, the medical
staff bylaws, rules and regulations of the Company, and the rules and
regulations of any Third-Party Payors with which the Company may contract or
affiliate from time to time. All such Patient records shall be maintained for
the periods required by, and in material compliance with, applicable Laws. The
Company shall have reasonable access to such records and, subject to applicable
Laws and accreditation policies, the Company shall be permitted to retain true
and complete copies of such records.

 

SECTION 2.9                     Recruitment of New Physicians. At the reasonable
request of Coastal on behalf of the Practice, the Company shall perform
administrative services relating to the recruitment of physicians to be engaged
by Coastal for the provisions of Radiation Oncology Services on behalf of the
Practice at the Cancer Center.

 

SECTION 2.10              Expansion of the Practice. The Company shall assist
the Practice in evaluating and adding additional office space, new Cancer
Centers, new office-based procedures and services, and new or additional
ancillary or other professional services, as provided for in the Annual Budget
or otherwise approved by the Company and the Practice.

 

SECTION 2.11              practice Assessment and Consulting Services. The
Company shall assess the Practice’s and Physician’s performance as they relate
to Radiation Oncology Services including patient satisfaction. The Company shall
develop systems to track revenues, expenses, utilization, quality improvement,
Practice and Physician productivity and patient satisfaction. The Company shall
arrange for or provide business and financial management consultation and

 

17

--------------------------------------------------------------------------------


 

advice reasonably requested by the Practice or Physician and directly related to
the operations of the Cancer Center pursuant to this Agreement.

 

SECTION 2.12              Managed Care Contracting.

 

(a)                                 The Company shall review all proposed
managed care contracts and provide recommendations to the Practice and the
Physicians regarding whether the participation in such managed care contracts is
consistent with the Annual Budget. The Company shall meet and confer with the
Practice and Physicians regarding proposed managed care contracts for Radiation
Oncology Services. The Practice shall execute only such managed care contracts
as may be consistent with the Annual Budget (unless otherwise approved by the
Company) and shall (and shall cause the Professional Staff to) abide by the
terms of any such contract. Notwithstanding the foregoing, no Party shall
execute a managed care contract pertaining to Radiation Oncology Services to be
provided at the Cancer Center without the other Party’s and Coastal’s prior
written consent (which consent shall not be unreasonably withheld, conditioned
or delayed). The Company agrees to provide all ancillary and supportive
services, equipment, and personnel which may be required of the Practice, the
Physician(s) and the Cancer Center from time to time by any of the Practice’s
managed care contracts, payors, and accreditation bodies; provided, however,
that the cost of the foregoing shall be deemed an Operational Expense.

 

SECTION 2.13              Restrictive Covenants of the Company.

 

(a)                                 Neither the Company nor any of its
Affiliates shall provide space, furnishings, facilities, equipment, supplies,
services or personnel similar to those provided to the Practice under this
Agreement, directly or indirectly, to any Person or entity (other than the
Practice and Coastal) in connection with the provision of Radiation Oncology
Services to patients in the Practice Area or the Community, without providing
the Practice with appropriate prior written notice and the opportunity to
provide such Radiation Oncology Services on terms no less favorable than those
proposed to be offered to such Person. In the event the Practice elects to
provide Radiation Oncology Services at any such new medical facility, then such
facility shall be deemed a Cancer Center hereunder.

 

(b)                                 The Company shall not take any action to
disparage or criticize the Physicians, the Practice or any of its employees,
officers, directors, owners or patients.

 

(c)                                  Each Party hereby agrees that the
provisions of this Section 2.13 are independent of all other covenants or
agreements between the Parties and shall remain enforceable regardless of any
claim or determination with respect to, or breach of, any other agreement
between the Parties.

 

(d)                                 Each Party hereby acknowledges that in the
event of any breach or threatened breach by the Company of any of the provisions
of this Section 2.13, the Practice would not have an adequate remedy at Law and
could suffer substantial and irreparable damage. Accordingly, the Company hereby
agrees that, in such event, the Practice shall be entitled, and notwithstanding
any election by the Practice to claim damages, to obtain a temporary and/or
permanent injunction (without proving a breach therefor) to restrain any such
breach or

 

18

--------------------------------------------------------------------------------


 

threatened breach or to obtain specific performance of any such provisions, all
without prejudice to any and all other remedies that the Practice may have at
Law or in equity. The Company hereby waives any requirement that the Practice
post a bond in connection with any claim for relief under this Section 2.13.

 

(e)                                  Any term or provision of this Section 2.13
that is invalid or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Section 2.13 or affecting the validity or enforceability
of any of the terms and provisions of this Section 2.13 in any other
jurisdiction. Each of the Parties hereby agrees that the provisions set forth in
this Section 2.13 are reasonable under the circumstances, and further agrees
that, if in the opinion of any court of competent jurisdiction any provision
herein is determined to be excessively broad as to duration, activity, subject
or otherwise incompatible with applicable Law, said court is authorized and
requested to modify such provision so as to cause it to be not excessively broad
or incompatible with applicable Law, and to enforce such provision as modified.

 

(f)                                   For purposes of this Section 2.13, the
term “Practice” shall mean, collectively, the Practice and its Affiliates.

 

SECTION 2.14              Payment of Operational Expenses. As more fully set
forth in Article V, each Operational Expense shall be paid out of Practice
Revenues and the Company shall have the authority to pay each such Operational
Expense from the Company Account.

 

SECTION 2.15              Company Expenses. The Company shall be solely
responsible for the payment of all Company Expenses.

 

ARTICLE III

OBLIGATIONS OF THE PRACTICE

 

SECTION 3.1                     Required Services and Service Hours.

 

(a)                                 Unless otherwise agreed to by each of the
Parties, at all times during the Term, the Practice shall ensure that: (i) a
Physician is readily available to provide comprehensive Radiation Oncology
Services at the Cancer Center during normal business hours, as reasonably
established by agreement of the Practice and the Physician(s) (the Practice may
retain, at its sole cost and expense, qualified locum tenens to provide such
services in the event of the unavailability of a Coastal radiation oncologist);
(ii) each Patient seeking Radiation Oncology Services at the Cancer Center is
treated in a timely manner; and (iii) a Physician shall be readily available at
the Cancer Center, at all times, when a Patient is being treated.

 

(b)                                 To perform medical education services on
behalf of the residents of the Practice Area including outreach services and
developing communication programs.

 

(c)                                  To conduct medical research benefitting the
residents of the Practice Area.

 

(d)                                 The Practice shall organize and conduct a
tumor board for the Practice Area.

 

19

--------------------------------------------------------------------------------


 

(e)                                  The Practice shall organize and conduct a
Cancer Committee to oversee and advise on the operations of the Cancer Center.

 

(f)                                   The Practice shall seek to obtain national
certification for the Cancer Center from the American College of Surgeons.

 

(g)                                  The Practice shall establish an affiliation
with the University of California Los Angeles School of Medicine Tori Program,
and other programs, for the purpose of performing clinical trials in the
Practice Area.

 

(h)                                 The Practice shall establish a program of
quality management/quality control for the operations of the Cancer Center.

 

(i)                                     The Practice shall work with local
agencies and institutions to facilitate the treatment of indigent and
underinsured/uninsured patients in need of the services offered at the Cancer
Center.

 

(j)                                    The Practice shall participate in cancer
screening initiatives for patients of the Practice Area.

 

(k)                                 The Practice shall develop, coordinate and
perform physician education initiatives in the Practice Area.

 

(l)                                     The Practice shall coordinate the Cancer
Center Support Services program for the benefit of all Cancer Center patients.
The Support Services program will include the services of Nurse Navigators,
dieticians, social workers, palliative care providers and volunteers.

 

(m)                             The Practice will provide input to public and
private strategic planning initiatives relating to development of health
services for the Practice Area as the health care industry undergoes changes
during the term of this Agreement.

 

SECTION 3.2                     Professional Standards.

 

(a)                                 The professional Radiation Oncology Services
provided by the Practice and the Professional Staff shall be performed solely by
or under the supervision of a Physician licensed to practice medicine in the
State of California or, as appropriate, and shall at all times be provided in a
professional and ethical manner, in accordance with prevailing standards of
medical practice, and in compliance with all Laws governing the practice of
medicine or the provision of Radiation Oncology Services at the Cancer Center.
The Practice and Physicians shall, with the assistance of the Company if so
requested, resolve in a reasonable manner any utilization management or quality
improvement issues (as described more fully in Section 3.11) which may arise in
connection with the provision of Radiation Oncology Services of the Cancer
Center.

 

(b)                                 If any disciplinary actions or professional
liability actions are initiated against the Practice, any Physician or any
Professional Staff, the Practice or Physician (as applicable) shall promptly
inform the Company of such action and the underlying facts and circumstances and
provide the Company with copies of all documents received by the Practice,

 

20

--------------------------------------------------------------------------------


 

Physician(s) or any Professional Staff with respect to any such action, within
five (5) Business Days of receipt thereof. The Company shall similarly inform
the Practice and all Physicians of any such disciplinary actions or professional
liability actions initiated against the Practice, the Physician(s) or any
Professional Staff, of which it first becomes aware and provide the Practice,
promptly and Physician(s) upon receipt thereof but in any event within five
(5) Business Days, with copies of all documents received by the Company with
respect to any such action.

 

(c)                                  The Practice and Coastal shall establish
and maintain reasonable procedures to assure the consistency and quality of all
professional medical services provided by Physicians in the Cancer Center and
the Company shall render administrative assistance to the Practice and the
Physicians as requested in furtherance thereof. The Practice, the Physicians and
the Company shall in good faith cooperate with inspections and on-site surveys
of the Practice or the Cancer Center as may be conducted by any Governmental
Authority, accrediting organization or other Third-Party Payor.

 

SECTION 3.3                     Physician Powers of Attorney. The Practice shall
require all Physicians to execute and deliver to the Practice powers of
attorney, reasonably satisfactory in form and substance to the Company,
appointing the Practice as attorney-in-fact for each such Physician for the
purposes set forth in Section 2.4(k).

 

SECTION 3.4                     Restrictive Covenants of the Practice.

 

(a)                                 The Practice acknowledges and agrees that
the services to be provided by the Company hereunder are feasible only if the
Practice operates a viable medical practice to which the Physicians devote their
full time, attention and reasonable best efforts. Accordingly, the Practice
agrees that it shall not, without the prior written consent of the Company,
during the Term and for a period of one year following the termination of this
Agreement (except as a result of a termination by the Practice pursuant to
Section 6.3(a) through (g)), other than pursuant to this Agreement, on its
behalf or on behalf of any other Person, directly or indirectly,

 

(i)                                solicit, recruit or employ any Person who has
been employed or otherwise retained by the Company at any time during the twelve
(12) months immediately preceding such solicitation or recruitment or cause or
seek to cause such Person to leave the employ of the Company, or

 

(ii)                             solicit any supplier, lender, lessor or any
other Person which has a business relationship with the Company with a view to
cause, or seek to cause, such Person to take action which is intended to or
could reasonably likely adversely affect the Company’s relationship with such
Person.

 

(b)                                 The Practice shall not take any action to
disparage or criticize the Company or, as applicable, any of its employees,
officers, directors, or owners.

 

(c)                                  The Practice shall use its reasonable best
efforts to cause each Physician (other than any locum tenens engaged by the
Practice) to enter into an agreement concerning the restrictions set forth in
this Section 3.4; provided, however, that notwithstanding the foregoing,

 

21

--------------------------------------------------------------------------------


 

no Physician shall be prohibited from employing any Person who has been employed
or otherwise retained by the Company to physically work in an area outside of
the Practice Area or the Community if such Person requested to be employed by
such Physician and was not solicited or recruited by such Physician.

 

(d)                                 Each Party hereby agrees that the provisions
of this Section 3.4 are independent of any and all other covenants or agreements
by and among such Parties and shall remain enforceable regardless of any claim
or determination with respect to, or breach of, any other agreement between such
Parties.

 

(e)                                  Each Party hereby acknowledges that in the
event of any breach or threatened breach by the Practice of any of the
provisions of this Section 3.4, the Company would not have an adequate remedy at
Law and could suffer substantial and irreparable damage. Accordingly, the
Practice hereby agrees that, in such event, the Company shall be entitled, and
notwithstanding any election by the Company to claim damages, to obtain a
temporary and/or permanent injunction (without proving a breach therefor) to
restrain any such breach or threatened breach or to obtain specific performance
of any such provisions, all without prejudice to any and all other remedies
which the Company may have at Law or in equity. The Practice hereby waives any
requirement that the Company post a bond in connection with any claim for relief
under this Section 3.4

 

(f)                                   Any term or provision of this Section 3.4
which is invalid or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Section 3.4 or affecting the validity or enforceability
of any of the terms and provisions of this Section 3.4 in any other
jurisdiction. Each of the Parties hereby agrees that the provisions set forth in
this Section 3.4 are reasonable under the circumstances, and further agrees that
if in the opinion of any court of competent jurisdiction any provision herein is
determined to be excessively broad as to duration, activity, subject or
otherwise incompatible with applicable Law, said court is authorized and
requested to modify such provision so as to cause it to be not excessively broad
or incompatible with applicable Law, and to enforce such provision as modified.

 

(g)                                  For purposes of this Section 3.4, the term
“Company” shall mean, collectively, the Company and its Affiliates.

 

(h)                                 Notwithstanding the generality of the
foregoing, the Practice agrees not to provide any oncology services within the
Practice Area other than service provided at 1325 E. Church Street, Santa Maria,
CA 93454 or on the inpatient services of licensed acute care hospitals without
the prior written consent of the Company. The meaning of “inpatient” shall have
that meaning as set forth in Title 22 California Code of Regulations
Section 70053(a)(1). The Practice shall also cause each full-time Physician
involved in the Radiation Oncology Division (other than locum tenens engaged by
the Practice) to agree (i) to provide Radiation Oncology Services exclusively
for the Company at the Cancer Center, (ii) not to provide any Radiation Oncology
Services at any outpatient treatment facility that is not owned or operated by
the Company, and (c) not to compete with the Cancer Center, within the Practice
Area, unless with the prior written consent of the Company. Notwithstanding the
foregoing, nothing in this

 

22

--------------------------------------------------------------------------------


 

Agreement shall prohibit or restrict the Practice or the Physicians from
providing medical services, including but not limited to Radiation Oncology
Services, (1) outside the Practice Area; or (2) under the Coastal MSA. All such
services shall not be governed by this Agreement, and any revenue arising from
such services shall not be included in the calculation of Practice Revenues for
purposes of this Agreement.

 

SECTION 3.5                     Continuing Professional Education. Each
Physician shall ensure that he/she maintains competence in, and remains
currently well-informed as to recent developments about, radiation oncology
clinical protocols. Accordingly, subject to the Cancer Center at all times
having sufficient Physicians to care for the needs of Patients, the Physicians
shall undertake all reasonable activities, including attending seminars, keeping
current with journals and other reasonable measures, to remain proficient in the
practice of radiation oncology. All seminars necessary to maintain licensure or
competence shall be reported to the Practice by the Physician(s). At a minimum,
each Physician shall participate in such continuing medical education as is
necessary for the Physician to remain licensed.

 

SECTION 3.6                     Initial Physician. The initial Physician of the
Radiation Oncology Division of the Practice at the Cancer Center shall be
Dr. Case Ketting, who shall provide Radiation Oncology Services at the Cancer
Center. Another Coastal physician may replace Dr. Ketting at the Cancer Center
upon reasonable notice to the Company.

 

SECTION 3.7                     Additional Physicians. The decision to staff
additional Physician(s) in the Radiation Oncology Division (“New Physician”)
shall be made by Coastal (after consultation with the Practice and the Company)
and the terms of any employment contract or similar agreement between Coastal
and such New Physician shall be determined by Coastal.

 

SECTION 3.8                     Removal of Physicians. The Practice shall
consult with the Joint Governing Board prior to requesting that a Physician be
removed from performing Radiation Oncology Services for the Radiation Oncology
Division of the Practice; provided, however, that all decisions with respect to
removing Physicians shall be made by Coastal, in its sole and absolute
discretion. Each Physician’s right to treat Patients or otherwise provide
services at the Cancer Center shall automatically terminate upon the termination
of such Physician’s employment or engagement with the Practice and/or Coastal.

 

SECTION 3.9                     Cooperation. The Practice shall, and shall
request the Physician(s) to, cooperate with and assist the Company to control
all costs and expenses relating to the operation of the Cancer Center without
sacrificing professional standards or patient care. The Practice shall, and
shall request the Physician(s) to, exercise due care to ensure that, when being
used by the Physician(s), medical equipment utilized by the Physician(s) on
behalf of the Practice is being used in a safe and efficient manner, and shall
timely report any unsafe or unsatisfactory equipment of which the Practice, or
any of the Physicians, is aware. The Parties acknowledge that the
Physician(s) and the Practice retains full authority and responsibility for
patient care and that the Company’s policies and procedures referenced herein
are not to interfere with the Practice’s and each Physician’s authority with
respect to patient care issues. The Practice and Physician also agree to
cooperate with, and participate in, any patient satisfaction surveys or

 

23

--------------------------------------------------------------------------------


 

programs instituted or implemented by the Company as reasonable in the medical
industry, subject to prior approval by the Practice and each Physician (such
approval not to be unreasonably withheld or delayed). In the event that the
Practice or a Physician reasonably objects to any policy or procedure
implemented by the Company, such objection shall be referred to the Joint
Governing Board, the decision of which shall be advisory only and not binding on
any Party. In the event that the Joint Governing Board shall be unable to
resolve any such dispute, such dispute shall be submitted to arbitration in
accordance with Article XI.

 

SECTION 3.10              Radiation Oncology Division Billing Information and
Collection Policy.

 

(a)                                 The Practice shall promptly provide the
Company with all billing information requested by the Company (including, but
not limited to, appropriate provider numbers, the names of the Radiation
Oncology Division patients, the date of service, and the nature and extent of
services provided) and any supporting medical information necessary to enable
the Company to bill and collect the Cancer Center’s and Practice’s charges
pursuant hereto. The Practice shall cause each Physician to provide the Company
with billing codes and complete descriptions supporting all procedures performed
by such Physician, and shall comply with all reasonable requests by the Company
to supplement such coding or descriptions for billing purposes.

 

(b)                                 All professional fee schedules for Radiation
Oncology Services shall be mutually agreed to by the Practice, the
Physician(s) and the Company.

 

SECTION3.1l                     Quality and Utilization Management. The Practice
acknowledges and agrees that a quality and utilization management program for
determining the medical necessity and appropriateness of care rendered by the
Practice and the Physician(s) provides controls and protections that help
prevent potential overutilization with any fee-for-service arrangement
including, but not limited to, those reimbursable under federal health insurance
programs and also provides essential data to the Practice, the Physician(s) and
the Company for the purposes of managing the Cancer Center and negotiating,
administering and maintaining Third-Party Payor contracts. The Practice, the
Physician(s) and the Company agree to develop and implement a quality and
utilization management program in accordance with recommendations made by the
Company, the Practice, the Physician(s) or the Joint Governing Board or as
required under Third-Party Payor contracts. The Company is authorized by the
Practice to prepare and distribute, after review and approval by Practice and
the Physician(s) (which approval shall not be unreasonably withheld,
conditioned, or delayed), reports of such program activities to employees of,
and consultants to the Practice, the Physician(s) and the Company, to
Third-Party Payors, and to such other Persons as are appropriate for the Company
to carry out its obligations hereunder.

 

SECTION 3.12              Peer Review. The Practice, the Physician(s) and the
Company shall cooperate to develop, from time-to-time, peer review procedures
for the Professional Staff

 

24

--------------------------------------------------------------------------------


 

providing Radiation Oncology Services to the Patients. The Practice and/or the
Physician(s) shall provide the Company with prompt notice of any material
quality of care concerns relating to the Physicians providing services on behalf
of the Practice. The Practice shall implement such corrective actions that the
Practice, after consultation with the Joint Governing Board, determines are
necessary or appropriate to comply with the then current peer review procedures,
community standards, and Laws. The Practice and the Physicians will also comply
with, and participate in, peer review programs reasonably required by the
Company, and any entity with whom the Company and the Practice contracts with
respect to the provision of Radiation Oncology Services at the Cancer Center,
including, but not limited to, Third-Party Payors.

 

SECTION 3.13              Practice Operational Authority. The Practice through
the Physician(s) shall have exclusive authority and control over day-to-day
operations and Cancer Center staff decisions subject to the requirement that the
Practice and the Physician(s) shall, at all times use their respective
reasonable efforts to comply with and follow: (a) the human resources policies
of the Company and its Affiliates, (b) all employment Laws, (c) the Annual
Budget, (d) all reimbursement rules of Medicare and all other Third-Party Payors
and (e) all Laws as to which non-compliance would be materially detrimental to
the Company, its Affiliates and/or the Practice.

 

SECTION 3.14              Other Obligations of the Practice. At all times during
the Term, the Practice, through Coastal, shall also be responsible for: (a) the
scheduling of Physician coverage to ensure that coverage is being provided at
the Cancer Center during reasonable business hours; (b) maintaining an adequate
internal mechanism for selecting, disciplining and removing Physicians (with the
prior agreement of Coastal); (c) assisting the Company in interviewing,
screening, selecting, reviewing and disciplining the Clinical Employees;
(d) exerting its reasonable best efforts to effectively and efficiently resolve
(with the cooperation of the Company) any complaints or problems of Patients or
Professional Staff concerning the provision of Radiation Oncology Services;
(e) cooperating with the reasonable efforts of the Company to obtain and/or
maintain accreditations by ACR and TJC, as well as all appropriate and necessary
federal and state licenses and certifications, provided that the Parties
mutually agree to obtain or maintain such accreditations; (f) assisting the
Company in the development and implementation of all marketing plans and efforts
in connection with the Cancer Center, and causing the Physicians to be available
on a reasonable basis to support these marketing activities (which may include,
for example, speaking engagements at cancer conferences, public forums, support
groups, participation on tumor boards, and meetings with referring physicians);
(g) maintaining a number of Physicians sufficient for the Practice to be able to
accept and treat all new Patients equally, without regard to any factors other
than medical condition (including, without limitation, Patients of Medicare and
Medicaid, as well as insured and uninsured Patients); (h) providing a reasonable
amount of indigent care in the Community; (i) monitoring that the
Physician(s) maintain staff privileges at major hospitals and health plans in
the Community; and (j) ensuring that the Professional Staff are familiar and
comply with (k) all Laws governing the practice of medicine or the provision of
Radiation Oncology Services, (ii) all policies, rules and regulations and bylaws
of those hospitals where they have staff privileges, (iii) all applicable
professional standards, including, without limitation, the standards of the
American Medical Association and (iv) all requirements of Medicare, Medicaid,
HIPAA, managed care contracts, and any other federal, state or private payor
reimbursement programs and plans participated in by the Cancer Center.

 

25

--------------------------------------------------------------------------------

 

SECTION 3.15              Practice Expenses. The Practice shall be solely
responsible for the payment of all Practice Expenses.

 

SECTION 3.16              Managed Care Contracting. The Practice, through
Coastal, shall ensure that: (i) each Physician participates (without
interruption or suspension) in Medicare, Medicaid, TRICARE, workers’
compensation, other federal and state reimbursement programs, and the payment
plan of any commercial insurer, health maintenance organization, preferred
provider organization, or other health benefit plan or program with which the
Practice may contract or affiliate from time to time and (ii) the Professional
Staff complies with appropriate utilization control and review mechanisms and
quality improvement policies implemented by the Company or by appropriate
managed care programs, Third-Party Payors, governmental agencies and
accreditation bodies, including without limitation, TJC, ACR and ACCC.

 

ARTICLE IV

RESPONSIBILITIES OF JOINT GOVERNING BOARD

 

SECTION 4.1                     Operation of the Joint Governing Board. Subject
to Article II, the Joint Governing Board (the “Joint Governing Board”) shall be
responsible for developing and implementing management and administrative
policies for the overall operation of the Radiation Oncology Services provided
at the Cancer Center that enhance the ability to serve the health care market
more efficiently, improves the quality of the health care services and supports
the delivery of new and existing products as desired in the market place. The
Company shall designate, in its sole discretion, its members of the Joint
Governing Board (the “Company Representatives”). The Company Representatives to
the Joint Governing Board shall include one or more representatives from
Coastal. The Practice shall designate, in its sole discretion, Practice members
of the Joint Governing Board (the “Practice Representatives”). Although the
number of the Practice Representatives need not be equal to the number of the
Company Representatives, the number of total votes to be cast shall be equal as
between the Practice Representatives and the Company Representatives. The
Practice Representatives shall vote as one voting block with the majority of
votes constituting the vote for the Practice Representatives, and the Company
Representatives shall vote as a voting block with the majority of votes
constituting the vote for the Company. The act of both voting blocks shall be
the act of the Joint Governing Board.

 

SECTION 4.2                     Duties and Responsibilities of the Joint
Governing Board.

 

(a)              Duties and Responsibilities of the Joint Governing Board. The
Joint Governing Board shall establish the overall strategic objectives of the
Radiation Oncology Division of the Practice as they relate to this Agreement and
the general guidelines for achieving those objectives. In order to ensure
consistency with the overall objectives and plans of the Practice, the Joint
Governing Board shall develop policies and procedures to direct the Radiation
Oncology Division in its activities and shall periodically review the Radiation
Oncology Division’s activities to determine the degree of compliance with those
policies.

 

(1)                                 Marketing and Advertising. Approval of all
marketing and other advertising of the Radiology Oncology Services performed at
the Cancer Center.

 

26

--------------------------------------------------------------------------------


 

(2)                                 Patient Fees; Collection Policies. Approval
of the Radiation Oncology Services fee schedule and collection policies.

 

(3)                                 Ancillary Services. Approval of the
Practice-provided ancillary services based upon the pricing, access to and
quality of such services.

 

(4)                                 Provider and Payor Relationships. Approval
of the establishment or maintenance of relationships with institutional health
care providers and third party payors and discounted fee schedules, including
capitated fee arrangements.

 

(5)                                 Strategic Planning. Development of long-term
strategic planning objectives of the Practice as they relate to this Agreement.

 

(6)                                 Budget. Allocation of revenues and expenses
attributable to the Radiology Oncology Division and common revenue and expenses
(if any) of the Practice.

 

(7)                                 Capital Expenditures. Determination of the
priority of major capital expenditures incurred for the benefit of the Practice.

 

(8)                                 Grievance Referrals. Recommendations to the
Practice regarding grievances pertaining to matters not specifically addressed
in this Agreement as referred to it by the Practice’s Board of Directors.

 

(9)                                 Physician Hiring and Expansion.
Recommendations to the number and type of Physician(s) required to be provided
by Coastal for the efficient operation of the Cancer Center; adoption of minimum
credentials for Physician(s); and approval of decisions to staff additional
Physician(s) where such additions represent an expansion into different services
by the Practice; however, the Practice’s Medical Oncology Division shall make
all decisions relating to physician hiring and termination for the Medical
Oncology Division.

 

(b)                                 The Company and the Practice, through
Coastal, shall manage and oversee the operations of the Cancer Center both on a
day-to-day and an ongoing basis to assure compliance with this Agreement and the
policies and procedures from time to time adopted by the Joint Governing Board
or the Practice’s Board of Directors. As such, all duties and responsibilities
that are not granted to the Joint Governing Board pursuant to
Section 4.2(a) above or to the Practice’s Board of Directors pursuant to
Section 4.3 below or to any other body or person pursuant to this Agreement
shall be the responsibility of the Practice and the Company. Any person
questioning whether the action or actions of any Physician complies with the
terms of this Agreement shall notify each member of the Joint Governing Board in
writing of such person’s concern and the Joint Governing Board shall promptly
determine whether such action or actions are outside the scope of the duties and
responsibilities of such Physician.

 

(c)                                  The Joint Governing Board meetings shall be
held as mutually agreed, but at least quarterly, in the Santa Maria, California
area. Meetings shall be open to any Physician in the Practice, except that the
Joint Governing Board may require Physicians who are not members of the Joint
Governing Board Representatives to leave a meeting if the Joint Governing Board

 

27

--------------------------------------------------------------------------------


 

wishes to discuss sensitive matters including matters relating to the potential
transfer of Physician(s) away from the Cancer Center.

 

SECTION 4.3                     Medical Decisions.  Notwithstanding the Joint
Governing Board activities described above, all medical decisions shall be made
solely by the Physicians, the Practice’s Board of Directors. The Practice shall
review and resolve, in accordance with its governing documents, issues relating
to:

 

(a)                   types and levels of medical services to be provided;

 

(b)                   Staffing of Physician(s) at the Cancer Center, including
the specific qualifications and specialties of recruited physicians;

 

(c)                    acquisition of, affiliation with, or merger with any
other medical practices in California;

 

(d)                   fee schedules; and

 

(e)                    any other function or decision that the parties agree is
related to the practice of medicine.

 

ARTICLE V

FINANCIAL ARRANGEMENT

 

SECTION 5.1                     Allocations.

 

(a)                     The amount of the Distribution Pool retained by the
Practice (the “Retained Amount”) shall be 30% until such time that the
Distribution Pool reaches $2.8 million on an annual basis and 36% to the extent
the Distribution Pool exceeds $2.8 million on an annual basis. Subject to
Section 5.3, the amount of the Distribution Pool retained by the Company for the
provision of the Management Services (the “General Management Services Fee”)
shall be 70% until such time that the Distribution Pool reaches $2.8 million on
an annual basis and 64% to the extent the amount of the Distribution Pool
exceeds $2.8 million on an annual basis.

 

(b)                     The amounts to be paid to the Company pursuant to the
General Management Services Fee shall be prorated and payable monthly during the
Term of this Agreement within twenty (20) days after the end of each calendar
month.

 

(c)                      Payment of the General Management Services Fee is not
intended to permit the Company to share in the Practice’s fees, but is
acknowledged as the Parties’ negotiated agreement as to the reasonable fair
market value of the equipment, support services, Personnel, office space,
management, administration and other items and services furnished by Company
pursuant to this Agreement, considering the nature and volume of the services
required and the respective risks assumed by the Company and the Practice.
Payment of the General Management Services Fee is not intended to be, and shall
not be interpreted to constitute, the payment of remuneration for referrals.

 

28

--------------------------------------------------------------------------------


 

SECTION 5.2                     Retained Amount. The Retained Amount is payable
in monthly installments within twenty (20) days after the end of each calendar
month, and shall be paid from the Company Account. The Retained Amount for any
partial period shall be prorated.

 

SECTION 5.3                     Payments.

 

(a)                            The Company shall deliver the Financial
Statements which shall support the calculation of the payments to be made
pursuant to Section 5.1 and 5.2; provided, however, that the payments shall be
paid monthly based on estimates set forth in the Annual Budget. The Company and
the Practice may, from time to time by their mutual agreement, modify the
estimate of Practice Revenues and expenses on a monthly basis in accordance with
the Annual Budget, and adjust the actual results on a quarterly basis.

 

(b)                            All Operational Expenses shall be paid in full
prior to the payment of the Retained Amount and the General Management Services
Fee. Thereafter the priority of payments shall be as follows: (1) the Retained
Amount; and (2) the General Management Services Fee.

 

(c)                             Any amounts due to the Practice under this
Agreement that are not paid within ten (10) days of when such payment is due
will have an one and one-half percent (1 ½%) per month finance charge assessed
against the unpaid balance from the date due until the date of payment.

 

SECTION 5.4                     Reconciliation. Adjustments to any payments made
to the Company or the Practice pursuant to this Agreement shall be made to
reconcile actual amounts due under this Agreement within ninety (90) days after
the end of each calendar year (pro-rated for any year for which this Agreement
has been in effect less than the entire year) or earlier in accordance with the
provisions of Section 5.3(a) above. At such intervals, the Company shall
determine the actual amounts due to each Party pursuant to this Agreement for
such period and shall notify the Practice of the amount of payments, if any,
owed by or due to each Party as a result of the reconciliation. If payment is
owed by any Party, such amount shall be paid to such Party within ten
(10) Business Days of such notification.

 

SECTION 5.5                     Review of Financial Arrangements by the
Practice. The Practice shall have the right, at its own cost and expense, to
review the Company’s calculations of all payments, fees and expenses owed by or
due to any Party or a third party under this Agreement (such costs and expenses
to review the Company’s calculations are referred to herein as the “Practice
Review Expense”); provided, however, that in the event the audit reveals a
discrepancy of five percent (5%) or more in any amounts payable under this
Agreement, Company shall pay the Practice Review Expense. Upon reasonable notice
to the Company, the Practice shall have the right to review the Company’s
calculations or allocation of any such payments, fees or expenses and the
Company shall provide the Practice, with all documents, reports, records and
supporting materials used in determining such amounts. Such documents shall be
delivered to the Practice within a reasonable period of time after such request,
but in any event within fifteen (15) Business Days. Not later than twenty (20)
Business Days following the delivery of such documents to the Practice, the
Practice may furnish the Company with written notification of any

 

29

--------------------------------------------------------------------------------


 

dispute concerning any items shown thereon or omitted therefrom, together with a
detailed explanation in support of the Practice’s position in respect thereof.
The Company and the Practice shall consult to resolve any dispute for a period
of fifteen (15) Business Days following such notification to the Company. If
such fifteen (15) Business Day consultation period expires and the dispute has
not been fully resolved, the matter shall be referred to any accounting firm
which has not provided accounting services to any Party or its Affiliates within
the prior three years and is chosen by the Joint Governing Board (the
“Accountants”), which shall resolve the dispute and render its decision
(together with a brief explanation of the basis therefor) to the Practice and
the Company not later than twenty (20) Business Days following submission of the
dispute to it. The decision of such Accountants shall be a final determination
of such amounts. In the event that the Accountants resolve all disputes
presented to it in the manner proposed by one of the Parties, the fees and
expenses of the Accountants relating to the resolution of such dispute shall be
paid by the other Party. In all other events, the fees and expenses of the
Accountants shall be shared in the same proportion that the Company’s position,
on the one hand, and the Practices’ position, on the other, initially presented
to the Accountants bears to the final resolution as determined by the
Accountants.

 

SECTION 5.6                     Collateral Security.

 

(a)                     Grant of Security Interest. To the extent permitted by
applicable Law, as collateral security for the prompt and complete payment when
due of all (i) Operational Expenses (including, without limitation, Operational
Expenses advanced or paid by the Company), and (ii) the General Management
Services Fees (referred to herein collectively as, the “Secured Obligations”),
the Practice hereby sells, assigns, mortgages, hypothecates, conveys and
transfers to the Company, and hereby grants to the Company a continuing security
interest (subordinate only to any security interest of Third Party Payors in
Receivables owed by such payor) in all of the Practice’s rights, title and
interest in, to and under the Receivables, as defined in this Agreement, (other
than the Governmental Receivables) which may be created or arise during the
Term, together with any and all proceeds (as defined in the Uniform Commercial
Code) and products thereof, accessions thereto and substitutions and additions
therefor, regardless of the manner in which the entitlement to payment for such
Receivables shall exist, whether as accounts, accounts receivable, notes
receivable or other evidence of entitlement to the Receivables, and all of the
Practice’s rights, title and interest (including its right to control the same),
if any, in, to and under the Practice Lockbox Account and the sums on deposit
therein (referred to collectively as the “Collateral”).

 

(b)                     Remedies. If an Event of Default shall have occurred and
be continuing, the Company shall be entitled to exercise in respect of the
Collateral all of its rights, powers and remedies provided for herein or
otherwise available to it by Law, in equity or otherwise, including all rights
and remedies of a secured party under the Uniform Commercial Code, and shall be
entitled in particular, but without limitation of the foregoing, to exercise the
following rights, which the Practice agrees to be commercially reasonable: to
sell, resell, assign and deliver, in its sole discretion, all or any of the
Collateral, at public or private sale, at the Company’s main office or
elsewhere, for cash, upon credit or for future delivery, at such time or times
and at such price or prices and upon such other terms as the Company may deem
satisfactory. If any of the Collateral is sold by the Company upon credit or for
future delivery, the Company shall not be liable for the failure of the
purchaser to purchase or pay for the same

 

30

--------------------------------------------------------------------------------


 

and, in the event of any such failure, the Company may resell such Collateral.
In no event shall the Practice be credited with any part of the proceeds of sale
of any Collateral until and to the extent cash payment in respect thereof has
actually been received by the Company. Each purchaser at any such sale shall
hold the property sold absolutely, free from any claim or right of whatsoever
kind, including any equity or right of redemption of the Practice, and the
Practice hereby expressly waives all rights of redemption, stay or appraisal,
and all rights to require the Company to marshal any assets in favor of the
Practice or any other party or against or in payment of any or all of the
Secured Obligations, that it has or may have under any rule of Law now existing
or hereafter adopted. No demand, presentment, protest, advertisement or notice
of any kind (except any notice required by Law, as referred to below), all of
which are hereby expressly waived by the Practice, shall be required in
connection with any sale or other disposition of any part of the Collateral. If
any notice of a proposed sale or other disposition of any part of the Collateral
shall be required under applicable Law, the Company shall give the Practice at
least ten (10) Business Days’ prior notice of the time and place of any public
sale and of the time after which any private sale or other disposition is to be
made. The Company shall not be obligated to make any sale of Collateral if it
shall determine not to do so, regardless of the fact that notice of sale may
have been given. The Company may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. Upon each public sale and, to the extent permitted by applicable Law,
upon each private sale, the Company may purchase all or any of the Collateral
being sold, free from any equity, right of redemption or other claim or demand,
and may make payment therefor by endorsement and application (without recourse)
of the Secured Obligations in lieu of cash as a credit on account of the
purchase price for such Collateral.

 

(c)                      Application of Proceeds. All proceeds collected by the
Company upon any sale, other disposition of or realization upon any of the
Collateral, together with all other moneys received by the Company hereunder,
shall be applied as follows: (i) first, to the payment of all reasonable and
necessary costs and expenses of such sale, disposition or other realization,
including the reasonable costs and expenses of the Company and the reasonable
fees and expenses of its agents and counsel and all amounts advanced by the
Company for the account of the Practice; (ii) second, after payment in full of
the amounts specified in clause (i) above, to the ratable payment of all other
Secured Obligations owing to the Company; and (iii) third, after payment in full
of the amounts specified in clauses (i) and (ii) above, and following the
termination of this Agreement, to the Practice or any other Person lawfully
entitled to receive such surplus. The Practice shall remain liable to the extent
of any deficiency between the amount of all proceeds realized upon sale or other
disposition of the Collateral pursuant to this Agreement and the aggregate
amount of the sums referred to in clauses (i) and (ii) above. Upon any sale of
any Collateral hereunder by the Company (whether by virtue of the power of sale
herein granted, pursuant to judicial proceeding, or otherwise), the receipt of
the Company or the officer making the sale shall be a sufficient discharge to
the purchaser or purchasers of the Collateral so sold, and such purchaser or
purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to the Company or such officer or be answerable in any
way for the misapplication thereof.

 

31

--------------------------------------------------------------------------------


 

(d)                     Waivers. The Practice, to the greatest extent not
prohibited by applicable Law, hereby (i) agrees that it will not invoke, claim
or assert the benefit of any rule of Law now or hereafter in effect (including,
without limitation, any right to prior notice or judicial hearing in connection
with the Company’s possession, custody or disposition of any Collateral or any
appraisal, valuation, stay, extension, moratorium or redemption Law), or take or
omit to take any other action, that would or could reasonably be expected to
have the effect of delaying, impeding or preventing the exercise of any rights
and remedies in respect of the Collateral, the absolute sale of any of the
Collateral or the possession thereof by any purchaser at any sale thereof, and
waives the benefit of all such Laws and further agrees that it will not hinder,
delay or impede the execution of any power granted hereunder to the Company, but
that it will permit the execution of every such power as though no such Laws
were in effect, (ii) waives all rights that it has or may have under any rule of
Law now existing or hereafter adopted to require the Company to marshal any
Collateral or other assets in favor of the Practice or any other party or
against or in payment of any or all of the Secured Obligations, and (iii) waives
all rights that it has or may have under any rule of Law now existing or
hereafter adopted to demand, presentment, protest advertisement or notice of any
kind (except notices expressly provided for herein); provided, however, at no
time shall the Practice be required to undertake any action that endangers the
health or safety of its Patients.

 

(e)                      The Company; Standard of Care. The Company will hold
all items of the Collateral at any time received under this Agreement in
accordance with the provisions hereof. The obligations of the Company as holder
of the Collateral and interests therein and with respect to the disposition
thereof, and otherwise under this Agreement, are only those expressly set forth
in this Agreement. The powers conferred on the Company hereunder are solely to
protect its interest in the Collateral, and shall not impose any duty upon it to
exercise such powers. Except for treatment of the Collateral in its possession
in a manner substantially equivalent to that which the Company accords its own
property of a similar nature, and the accounting for money actually received by
it hereunder, the Company shall have no duty as to any Collateral or as to the
taking of any necessary steps to preserve rights against prior parties or any
other rights pertaining to the Collateral. The Company shall not be liable to
the Practice (i) for any loss or damage sustained by the Practice as a result of
the Company’s lawful exercise of its remedies against the Collateral, or
(ii) for any loss, damage, depreciation or other diminution in the value of any
of the Collateral that may occur as a result of or in connection with or that is
in any way related to any exercise by the Company of any right or remedy under
this Agreement, any failure to demand, collect or realize upon any of the
Collateral or any delay in doing so, or any other act or failure to act on the
part of the Company, except to the extent that the same is caused by its own
gross negligence or willful misconduct.

 

(f)                       Further Assurances; Attorney-in-Fact. The Practice
agrees that it will join with the Company to execute and, at the Company’s
expense, file and refile under the Uniform Commercial Code such financing
statements, continuation statements and other documents and instruments in such
offices as the Company may reasonably deem necessary or appropriate, and
wherever required or permitted by Law, in order to perfect and preserve the
Company’s security interest in the Collateral, and hereby authorizes the Company
to file financing statements and amendments thereto relating to all or any part
of the Collateral without the signature of the Practice where permitted by Law,
and agrees to do such further acts and things (including, without limitation,
making any notice filings with state tax or revenue authorities required to be

 

32

--------------------------------------------------------------------------------


 

made by account creditors in order to enforce any Receivables) and to execute
and deliver to the Company such additional conveyances, assignments, agreements
and instruments as the Company may reasonably require or deem advisable to
perfect, establish, confirm and maintain the security interest and Lien provided
for herein, to carry out the purposes of this Agreement or to further assure and
confirm unto the Company its rights, powers and remedies hereunder.

 

In addition to the powers set forth in Section 2.4(k), the Practice hereby
irrevocably appoints the Company its lawful attorney-in-fact, with full
authority in the place and stead of the Practice and in the name of the
Practice, the Company or otherwise, and with full power of substitution in the
premises (which power of attorney, being coupled with an interest, is
irrevocable for so long as this Agreement shall be in effect), from time to time
in the Company’s discretion after the occurrence and during the continuance of
an Event of Default (except for the actions described in clause (i) below, which
may be taken by the Company without regard to whether any such a default has
occurred) to take any action and to execute any instruments that the Company may
deem necessary or advisable to accomplish the purpose of carrying out the
provisions of the Company’s security interest in the Receivables, including,
without limitation: (i) to sign the name of the Practice on any financing
statement, continuation statement, notice or other similar document that, in the
Company’s opinion, should be made or filed in order to perfect or continue
perfected the security interest granted under this Agreement; (ii) to ask,
demand, collect, sue for, recover, compound, receive and give acquittance and
receipts for moneys due and to become due under or in respect of any of the
Collateral; (iii) to receive, endorse and collect any checks, drafts,
instruments, chattel paper and other orders for the payment of money made
payable to the Practice representing any interest or other amount payable in
respect of any of the Collateral and to give full discharge for the same;
(iv) to pay or discharge taxes, Liens or other encumbrances levied or placed on
or threatened against the Collateral, the legality or validity thereof and the
amounts necessary to discharge the same to be determined by the Company in its
sole discretion, any such payments made by the Company to become Secured
Obligations of the Practice to the Company, due and payable immediately and
without demand; (v) to file any claims or take any action or institute any
proceedings that the Company may deem necessary or advisable for the collection
of any of the Collateral or otherwise to enforce the rights of the Company with
respect to any of the Collateral; and (vi) to use, sell, assign, transfer,
pledge, make any agreement with respect to or otherwise deal with any and all of
the Collateral as fully and completely as though the Company were the absolute
owner of the Collateral for all purposes, and to do from time to time, at the
Company’s option and the Practices’ expense, all other acts and things deemed
necessary by the Company to protect, preserve or realize upon the Collateral and
to more completely carry out the purposes of this Agreement.

 

If the Practice fails to perform any covenant or agreement contained in this
Agreement after written request to do so by the Company (provided that no such
request shall be necessary at any time after the occurrence and during the
continuance of an Event of Default), the Company may itself perform, or cause
the performance of, such covenant or agreement and may take any other action
that it deems necessary and appropriate for the maintenance and preservation of
the Collateral or its security interest therein, and the reasonable expenses so
incurred in connection therewith shall be payable by the Practice.

 

33

--------------------------------------------------------------------------------


 

(g)                      Expenses of the Company. All reasonable expenses
(including, without limitation, attorneys’ fees and disbursements) incurred by
the Company in connection with the failure by the Practice to perform or observe
any provision of this Section 5.6, and the exercise or enforcement of any rights
of the Company under this Section 5.6, or any other action taken by the Company
hereunder shall be deemed an obligation of the Practice and constitute a Secured
Obligation and the Company may apply the Collateral to the payment of or
reimbursement of itself for such liability.

 

(h)                     Company Lender Loans. Notwithstanding anything to the
contrary contained in this Section 5.6, to the extent that any Company Lender
Loan may be outstanding, then the Company’s security interest in the Collateral
granted hereby may be subordinate to, and only to, any security interest of such
Company Lender in such Collateral.

 

(i)                         Assignment. To the extent permitted by applicable
Law, the Company may assign all of its rights and interests under this Agreement
as security for loans and other financing arrangements obtained by the Company
from any other Person or entity, whether now existing or hereafter arising. Any
such assignee shall have all of the Company’s rights and remedies, but none of
the Company’s obligations, under this Agreement. The Practice shall cooperate
with the Company and execute all necessary documents in connection with the
assignment of the Collateral to the Company or, at the Company’s option, any
assignee.

 

SECTION 5.7                     Deposit of Radiation Oncology Division
Receivables. Promptly upon the request of the Company, the Practice shall
provide the Company with an accurate and complete list of all Third-Party
Payors. The Company shall have the right (but not the obligation) to deliver a
letter, substantially in the form as attached hereto as Exhibit B, to all
Third-Party Payors (the “Payor Instruction Letter”) or otherwise notify such
Third-Party Payors of the contents thereof. The Payor Instruction Letter shall
direct payments on the Receivables to be deposited into a bank account at the
Depository Bank designated by the Company, (the “Company Account”). For
Receivables for services rendered to patients who participate in the Medicare
program, the Medicaid program, other government health care programs, and any
other Third Party Payors that will not allow the Practice’s Receivables to be
deposited into the Company Account, the Practice shall establish a bank account
at the Depository Bank (the “Practice Lockbox Account”) and the Practice shall
enter into an agreement with the Depository Bank that sets forth a standing
order from the Practice to transfer or remit all cash proceeds, if any, on a
daily basis from the Practice Lockbox Account to the Company Account (the
“Lockbox Account Agreement”). To the extent that the Practice receives any
payments contrary to the terms of the Payor Instruction Letter or receives any
payments directly (including, without limitation, any amounts received directly
from Patients at the time medical services are rendered or otherwise), the
Practice agrees to deposit all such payments received by the Practice into the
Practice Lockbox Account. The Company is hereby granted full power and authority
to pay and shall pay in a timely manner, out of the funds in the Company
Account, the Retained Amount, the General Management Services Fee, all
Operational Expenses, and all other disbursements described in
Section 5.6(a) and to reimburse itself, out of the funds in the Company Account,
for all Operational Expenses advanced or paid by it. The instructions set forth
in the Payor Instruction Letter and the Lockbox Account Agreement shall be
revocable by the Practice; provided, however, that if the Practice revokes such
instructions or agreement during the Term, such revocation shall constitute an
Event of Default on the part of the Practice and the Company

 

34

--------------------------------------------------------------------------------


 

shall be entitled to seek an order from a court of competent jurisdiction for
specific performance to “sweep” the Practice Lockbox pursuant to this Agreement;
provided, however, in the event the Company takes the foregoing actions, the
Practice shall still be entitled to retain the amounts to which it is entitled
under this Agreement. Following termination or expiration of the Term, the
Company shall immediately take all action and execute all instruments as the
Practice may reasonably request in order to notify the Third-Party Payors of
such termination. The Practice shall not: (a) close the Practice Lockbox Account
or establish a replacement account or (b) amend, modify, supplement, extend,
renew, restate, replace or terminate the Lockbox Account Agreement, in each
case, without the prior written consent of the Company (which consent shall not
be unreasonably withheld, conditioned or delayed).

 

The Company will receive payments from Payors for Radiation Oncology Services
and medical oncology services. The Company will use its best efforts to identify
payments received by it which are for medical oncology services and shall remit
such amounts to the Medical Oncology Division of the Practice as soon as it is
practicable to do so.

 

SECTION 5.8                     Termination of Security Interest.
Notwithstanding anything to the contrary contained herein, in the event that
this Agreement is terminated by the Practice pursuant to Section 6.3 (a) through
(g), then the Practice shall have the right to revoke the instructions in any
Payor Instruction Letter regarding the remittance of funds into the Company
Account and revoke or modify any instructions to the Depository Bank regarding
the transfer or remittance of funds to the Company Account; in each case to
ensure that all Receivables are remitted directly to the Practice. For the
avoidance of doubt, in the event that the Practice takes any of the foregoing
actions, the Practice shall still be obligated to pay to the Company the amounts
to which the Company is entitled under this Agreement.

 

ARTICLE VI

TERM AND TERMINATION

 

SECTION 6.1                     Term; Renewal Terms. This Agreement shall
commence on the Effective Date and shall expire on the fifteenth (15th)
anniversary of the Effective Date, unless earlier terminated as provided for in
Sections 6.2 and 6.3 hereof (“Term”).

 

SECTION 6.2                     Termination by the Company. Upon written notice
to the Practice, the Company may terminate this Agreement and have no further
liability or obligation hereunder (except as expressly provided herein) upon the
occurrence of any of the following events (each an “Event of Default”):

 

(a)                     The Practice is involuntarily suspended, excluded or
terminated (or involuntarily withdraws) from participation in the Medicare or
Medicaid programs or the Practice voluntarily withdraws from any such program as
a result of a regulatory investigation, so long as such suspension, exclusion,
termination or involuntary withdrawal is not the result of actions or omissions
of the Company.

 

(b)                     The Practice is excluded from entering into healthcare
provider agreements with any material portion of the managed care or healthcare
insurance industry and

 

35

--------------------------------------------------------------------------------

 

such exclusion has a material adverse impact (financial or otherwise) on the
operations at the Cancer Center.

 

(c)                                         The Company reasonably determines
that the Practice or any Physician has materially breached professional
standards in a way that compromises the health or safety of any Patient or
employee engaged to work at the Cancer Center and the Practice fails, after
sixty (60) days notice from the Company, to take action which the Company
reasonably deems acceptable and is consistent with applicable community
standards.

 

(d)                                        If the Practice shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar Law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall take any corporate action to authorize any of
the foregoing.

 

(e)                                         An involuntary case or other
proceeding shall be commenced against the Practice seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar Law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of forty-five (45) days; or an order for relief shall be entered against
the Practice under the federal bankruptcy Laws as now or hereafter in effect.

 

(f)                                          The Practice ceases to perform its
duties and responsibilities hereunder or breaches any material term or condition
of this Agreement (including, without limitation, Section 3.4) and, in the
reasonable opinion of the Company, such cessation or breach remains uncured for
a period of sixty (60) days after the Practice’s receipt of a written notice
specifying such breach; except to the extent such cessation or breach reasonably
requires longer than sixty (60) days to cure, and the Practice has commenced a
cure within sixty (60) days, and thereafter continues to diligently proceed to
complete said cure.

 

(g)                                         The Practice revokes any
instructions to a Third Party Payor related to the Payor Instruction Letter or
revokes or modifies any instructions to the Depository Bank in connection with
the Practice Lockbox Agreement as set forth in Section 5.7, except as
specifically permitted by the provisions of Section 5.7.

 

(h)                                        The Practice ceases to engage or
employ at least one Physician to provide Radiation Oncology Services at the
Cancer Center in accordance with Section 3.1 of this Agreement.

 

(i)                                            Any representation and warranties
made by the Practice in this Agreement prove to be untrue or incorrect in any
material respect as of the date of this Agreement or any representations or
warranties of a continuing nature made by the Practice cease to be true and
correct at any future date in any material respect and, in each case, the
Company has notified the

 

36

--------------------------------------------------------------------------------


 

Practice of the breach, and the breach has continued without cure for a period
of thirty (30) days after such notice.

 

SECTION 6.3                     Termination by the Practice. Upon written notice
to the Company, the Practice may terminate this Agreement and have no further
liability or obligation hereunder (except as expressly provided herein) upon the
occurrence of any of the following events:

 

(a)                                        If the Company shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar Law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall take any corporate action to authorize any of
the foregoing.

 

(b)                                        An involuntary case or other
proceeding shall be commenced against the Company seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar Law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of forty-five (45) days; or an order for relief shall be entered against
the Company under the federal bankruptcy Laws as now or hereafter in effect.

 

(c)                                         The Company fails to make two
(2) consecutive payments (or any two (2) payments in a twelve (12) month period)
within ten (10) days of when such payments are due to the Practice hereunder and
such failure continues for more than five (5) days after the Company’s receipt
of a written notice specifying such breach.

 

(d)                                        Except as provided in Section 6.3(c),
the Company ceases to perform its duties and responsibilities hereunder or
breaches any material term or condition of this Agreement (including, without
limitation, Section 2.13 or the Company fails to provide the Practice with the
space reasonably necessary to conduct its professional medical services as
required under this Agreement) and, in the reasonable opinion of the Practice,
such cessation or breach remains uncured for a period of sixty (60) days after
the Company’s receipt of a written notice specifying such breach; except to the
extent such cessation or breach reasonably requires longer than sixty (60) days
to cure, and the Company has commenced a cure within sixty (60) days, and
thereafter continues to diligently proceed to complete said cure.

 

(e)                                         The Company is involuntarily
suspended, excluded or terminated (or involuntarily withdraws) from
participation in the Medicare or Medicaid programs or the Company voluntarily
withdraws from any such program as a result of a regulatory investigation, so
long as such suspension, exclusion, termination or withdrawal is not the result
of actions or omissions of the Practice.

 

(f)                                          The Company is excluded from
entering into healthcare provider agreements with a material portion of the
managed care or healthcare insurance industry and

 

37

--------------------------------------------------------------------------------


 

such exclusion has a material adverse impact (financial or otherwise) on the
operations at the Cancer Center.

 

(g)                                         Any lender (including, without
limitation, any Company Lender or lender under any Company Lender Loan) to which
the Company has pledged all or any material portion of the Accounts Receivable
or Practice Revenues (i) accelerates the indebtedness under its loan agreement
with the Company after such lender has exhausted the cure period set forth in
such loan agreement (if any) and such acceleration has a material adverse impact
(financial or otherwise) on the operations at the Cancer Center; or (ii) takes
any action against the FF&E or the Accounts Receivable or Practice Revenues,
other than collecting the Accounts Receivable and Practice Revenues in the
ordinary course of business and applying the proceeds thereof to the payment of
the indebtedness under the loan agreement, and such action has a material
adverse impact (financial or otherwise) on the operations at the Cancer Center.

 

(h)                                        Any representation and warranties
made by the Company in this Agreement prove to be untrue or incorrect in any
material respect as of the date of this Agreement or any representations or
warranties of a continuing nature made by the Company cease to be true and
correct at any future date in any material respect and, in each case, the
Practice has notified the Company of the breach, and the breach has continued
without cure for a period of thirty (30) days after such notice.

 

(i)                                            The Company breaches any material
term or condition of any Lease causing a material default to occur and such
default is not cured by the Company within thirty (30) days; except to the
extent such breach reasonably requires longer than thirty (30) days to cure, and
the Company has commenced a cure within thirty (30) days, and thereafter
continues to diligently proceed to complete said cure.

 

(j)                                           The Company breaches any material
term or condition of any Company Lender Loan that is secured by the FF&E or the
Collateral, which breach causes a default that has a material adverse impact
(financial or otherwise) on the operations at the Cancer Center, provided that
such default is not cured within thirty (30) days, except in the event such
breach reasonably requires longer than thirty (30) days to cure, and the Company
has commenced a cure within 30 days and thereafter continues to diligently
proceed to complete said cure.

 

SECTION 6.4                     Duties And Remedies Upon Expiration Or
Termination.

 

(a)                                        Except as necessary to provide care
to any Patient undergoing treatment at the Cancer Center at the time of the
expiration or earlier termination of this Agreement, upon the expiration or
earlier termination of this Agreement, the Practice and the Company hereby agree
to perform, in addition to their obligations provided for elsewhere in this
Agreement and continuing after such expiration or termination of this Agreement,
such steps as are otherwise customarily and reasonably required to wind up their
relationship under this Agreement in as orderly a manner as possible. Except as
specifically set forth herein, upon the expiration or earlier termination of
this Agreement, neither Party shall have any further obligation hereunder with
the exception of obligations accruing prior to the date of such expiration or
earlier termination and obligations, promises and covenants contained herein
which extend beyond the terms hereof including, without limitation, any
indemnities, restrictive covenants and access to

 

38

--------------------------------------------------------------------------------


 

books and records. Upon the expiration or earlier termination of this Agreement,
the financial arrangements set forth in Article V shall be pro-rated between the
Parties to reflect any partial fiscal year and the Practice and the Company
shall be paid any amounts owed to them from and to the extent of available funds
(if any) in the Company Account, the Practice Lockbox and from collections of
Receivables. From and after any expiration or earlier termination, each Party
shall provide the other with reasonable access to books and records then owned
or controlled by it to permit such requesting Party to satisfy legal reporting
and contractual obligations which may be required of it.

 

(b)                                        In addition to the foregoing, upon
termination of this Agreement by the Company pursuant to Section 6.2, the
Practice shall immediately (i) quit and surrender the Cancer Center in as good
condition as reasonable use and wear thereof will permit and (ii) remove from
the Cancer Center all personal property of the Practice and of any Physician and
shall, at its own expense, repair any damage caused to the Cancer Center by
reason of such removal. If the Practice shall fail to do so, the Company may,
without notice and without prejudice to any other remedy available, enter and
take possession of the Cancer Center and remove such personal property without
being liable to prosecution or any claim for damage suffered by the Practice or
the Physicians.

 

(c)                                         Upon termination of this Agreement
by the Practice pursuant to Section 6.3(a) through (g), the Company shall
immediately (i) quit and surrender the Cancer Center in as good condition as
reasonable use and wear thereof will permit and (ii) remove from the Cancer
Center all personal property of the Company and shall, at its own expense,
repair any damage caused to the Cancer Center by reason of such removal. If the
Company shall fail to do so, the Practice may, without notice and without
prejudice to any other remedy available, enter and take possession of the Cancer
Center and remove such personal property without being liable to prosecution or
any claim for damage suffered by the Company. If the Company remains in
possession or control of the Cancer Center beyond the expiration or termination
of this Agreement in violation of this Section 6. 4(c), without the written
consent of the Practice, such possession or control shall not be deemed to
create any rights whatsoever in the Company.

 

(d)                                        If a Party remains in possession or
control of the Cancer Center beyond the expiration or termination of this
Agreement, without the written consent of the remaining Party, such possession
or control shall not be deemed to create any rights whatsoever in the Cancer
Center.

 

ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF THE PRACTICE

 

SECTION 7.1                     Representations and Warranties of the Practice.
The Practice hereby represents and warrants to the Company as follows:

 

(a)                                        Organization and Qualification. The
Practice is a corporation duly organized, validly existing and in good standing
under the Laws of the State of California, and has all corporate power and
authority to own, lease and operate its properties and assets and to carry on
its business as currently being conducted and as proposed to be conducted.

 

39

--------------------------------------------------------------------------------


 

(b)                                        Authority. The Practice has the
requisite corporate power and authority to execute and deliver this Agreement
and all other instruments or agreements to be executed in connection herewith,
and to consummate the transactions contemplated hereby. The execution, delivery
and performance of this Agreement, and the consummation of the transactions
contemplated hereby, have been duly authorized by all necessary action on the
part of the Practice, and no other proceedings on the part of the Practice are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly executed and delivered by the
Practice and, assuming this Agreement constitutes a valid and binding obligation
of the Company, constitutes a valid and binding obligation of the Practice
enforceable against it in accordance with its terms.

 

(c)                                         Consents and Approvals; No
Violations. Neither the execution, delivery or performance of this Agreement by
the Practice, nor the consummation by the Practice of the transactions
contemplated hereby nor compliance by the Practice with any of the provisions
hereof will (i) conflict with or result in any breach of any provision of the
organizational documents of the Practice, (ii) require any filing with, or
consent of a Governmental Authority, agency or court or other Person or entity
by the Practice, (iii) (with or without the giving or receipt of notice or
passage of time or both) result in a violation or breach of, or constitute a
default or give rise to any right of termination, amendment, cancellation or
acceleration under, any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, lease, license, contract, agreement or other
instrument or obligation to which the Practice is a party (or becomes a party)
or by which any of its properties or assets may be bound or subject, other than
such violations, breaches, defaults, terminations, amendments, cancellations, or
accelerations that would not reasonably be expected to have a Material Adverse
Effect, or (iv) violate any writ, injunction or decree applicable to the
Practice or any of its properties or assets.

 

(d)                                        Compliance With Laws; Licenses.

 

(i)                                Except for those matters that would not
individually or in the aggregate constitute a Material Adverse Effect, the
conduct of the operations of the Practice (including the conduct of any
Physician or any other Practice employee) has not violated, and as presently
conducted does not violate, in any material respect any Laws, including, but not
limited to, the Clinical Laboratories Improvements Act of 1988, or any other
promulgations of any court or Governmental Authority or agency, including, but
not limited to, the Occupational Safety and Health Administration, the CMS or
any medical industry standards, nor has the Practice received any notice of any
such violation which remains outstanding.

 

(ii)                              The Practice has all licenses, certificates,
permits, approvals, franchises, notices and authorizations (“Permits”) which are
reasonably necessary for the conduct of its operations as currently conducted
and as proposed to be conducted (including, without limitation, accreditations
and certifications as a provider of healthcare services eligible to receive
payment and compensation

 

40

--------------------------------------------------------------------------------


 

and to participate under Medicare and Medicaid), except for Permits that the
failure to hold would not have a Material Adverse Effect. All of such Permits
are in full force and effect, the Practice has not engaged in any activity which
would cause or permit revocation, modification, cancellation or suspension of
any such Permit, and no action or proceeding looking to or contemplating the
revocation, modification, cancellation or suspension of any such Permit is
pending or threatened. The Practice has no knowledge of any default or claimed
or purported or alleged default or state of facts which, with or without the
giving or receipt of notice or the passage of time or both, would constitute a
default by the Practice under, or give rise to a right of revocation,
modification, cancellation or suspension of, any such Permit.

 

(iii)                              The Practice qualifies as (and will continue
to qualify during the Term as) a “group practice” as defined in the federal
physician self referral law at 42 USC § 1395nn, the applicable regulations and
any similar state laws.

 

(e)                                         Litigation; Investigations. Except
for those matters that would not individually or in the aggregate constitute a
Material Adverse Effect, (i) there are no suits, claims, proceedings,
investigations or reviews which are pending or, to the knowledge of the
Practice, threatened against or affecting the Practice, any Physician, any
director or officer (in their capacity as such) of the Practice or any
properties or assets used by the Practice in conducting its businesses; (ii) no
investigation or review by any Governmental Authority, agency or court or other
regulatory body with respect to either the Practice or any Physician or other
practice employee is pending, nor has any Governmental Authority, agency or
court or other regulatory body (including trade associations) indicated to the
Practice an intention to conduct the same; and (iii) there is no action, suit or
proceeding pending or to the knowledge of the Practice threatened against or
affecting the Practice or any Physician or other Practice employee, at Law or in
equity, or before any Governmental Authority or other regulatory body.

 

(f)                                          Professional Liability. No
Physician or other employee of the Practice has (i) ever had his or her license
to practice medicine or other profession in any state or his or her Drug
Enforcement Agency Number suspended, relinquished, terminated, restricted or
revoked; (ii) ever been reprimanded, sanctioned or disciplined by any licensing
board, or any federal, state or local society or agency, Governmental Authority
or specialty board; (iii) within the past three years had entered against him or
her final judgment in, or settled without judgment, a malpractice or similar
action for an aggregate award or amount to the plaintiff in excess of $25,000;
or (iv) within the past three years had his or her medical staff privileges at
any hospital or medical facility suspended, involuntarily terminated, restricted
or revoked.

 

(g)                                         Ownership of Collateral. The
Practice owns, or has valid rights with respect to, all Collateral purported to
be pledged by it hereunder, free and clear of any Liens except for Liens granted
to the Company pursuant to this Agreement. No security agreement, financing
statement or other public notice with respect to all or any part of the
Collateral is on file or of record in any government or public office, and the
Practice has not filed or consented to

 

41

--------------------------------------------------------------------------------


 

the fling of any such statement or notice, except Uniform Commercial Code
financing statements naming the Company as secured party.

 

(h)                                        Security Interests; Filings. This
Agreement, together with the filing of duly completed and executed Uniform
Commercial Code financing statements naming the Practice as debtor, the Company
as secured party, and describing the Collateral, in the State of California,
which have been duly executed and delivered by the Practice and delivered to the
Company for filing, creates, and at all times shall constitute, a valid and
perfected security interest in and Lien upon the Collateral in favor of the
Company to the extent a security interest therein can be perfected by such
filings or possession, as applicable, superior and prior to the rights of all
other Persons therein, and no other or additional filings, registrations,
recordings or actions are or shall be necessary or appropriate in order to
maintain the perfection and priority of such Lien and security interest, other
than actions required with respect to Collateral of the types excluded from
Article 9 of the Uniform Commercial Code or from the filing requirements under
such Article 9 by reason of Section 9-104 or 9-302 of the Uniform Commercial
Code and other than continuation statements required under the Uniform
Commercial Code.

 

(i)                                            Receivables. Each Receivable is,
or at the time it arises will be, a bona fide, valid and legally enforceable
indebtedness of the account debtor according to its terms, arising out of or in
connection with the sale, lease or performance of goods or services by the
Practice.

 

SECTION 7.2                     Representations and Warranties of the Company.
The Company hereby represents and warrants to the Practice as follows:

 

(a)                                        Organization and Qualification. The
Company is a corporation duly organized, validly existing and in good standing
under the Laws of the jurisdiction in which it is organized, and has all
corporate power and authority to own, lease and operate its properties and
assets and to carry on its business as currently being conducted and as proposed
to be conducted.

 

(b)                                        Authority. The Company has the
requisite corporate power and authority to execute and deliver this Agreement
and all other instruments or agreements to be executed in connection herewith,
and to consummate the transactions contemplated hereby. The execution, delivery
and performance of this Agreement, and the consummation of the transactions
contemplated hereby, have been duly authorized by all necessary corporate action
on the part of the Company, and no other proceedings on the part of the Company
are necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly executed and delivered by the
Company and, assuming this Agreement constitutes a valid and binding obligation
of the Practice, constitutes a valid and binding obligation of the Company
enforceable against it in accordance with its terms.

 

(c)                                         Consents and Approvals; No
Violations. Neither the execution, delivery or performance of this Agreement by
the Company, nor the consummation by the Company of the transactions
contemplated hereby nor compliance by the Company with any of the provisions
hereof, will (i) conflict with or result in any breach of any provision of the
Articles of Incorporation of the Company, (ii) require any filing with, or
consent of, a Governmental Authority, agency or court or other Person or entity
by the Company, (iii) (with or without the

 

42

--------------------------------------------------------------------------------


 

giving or receipt of notice or passage of time or both) result in a violation or
breach of, or constitute a default or give rise to any right of termination,
amendment, cancellation or acceleration under, any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, lease, license, contract,
agreement or other instrument or obligation to which the Company is a party (or
becomes a party) or by which any of its properties or assets may be bound or
subject, other than such violations, breaches, defaults, terminations,
amendments, cancellations, or accelerations that would not reasonably be
expected to have a Material Adverse Effect, or (iv) violate any writ, injunction
or decree applicable to the Company or any of its properties or assets.

 

(d)                                        Compliance With Laws; Licenses.

 

(i)                                  Except for those matters that would not
individually or in the aggregate constitute a Material Adverse Effect, the
conduct of the operations of the Company has not violated, and as presently
conducted does not violate in any material respect any Laws, including, but not
limited to, any promulgation, interpretative advice or guidance of any court or
Governmental Authority or agency, including, but not limited to, the
Occupational Safety and Health Administration, the CMS or any medical industry
standards, nor has the Company received any notice of any such violation that
remains outstanding.

 

(ii)                               The Company has all licenses, certificates,
permits, approvals, franchises, notices and authorizations (“Company Permits”)
required for the conduct of its operations as currently conducted, except for
such Company Permits which the failure to obtain would not reasonably be
expected to have a Material Adverse Effect. All Company Permits are in full
force and effect, the Company has not engaged in any activity that would cause
or permit revocation, modification, cancellation or suspension of any such
Company Permit, and no action or proceeding looking to or contemplating the
revocation, modification, cancellation or suspension of any such Company Permit
is pending or threatened. The Company has no knowledge of any default or claimed
or purported or alleged default or state of facts that, with or without the
giving or receipt of notice or the passage of time or both, would constitute a
default by the Company under, or give rise to a right of revocation,
modification, cancellation or suspension of, any Company Permit.

 

(e)                                         Litigation; Investigations. Except
for those matters that would not individually or in the aggregate constitute a
Material Adverse Effect, there are no suits, claims, proceedings, investigations
or reviews pending or, to the knowledge of the Company, threatened against or
affecting the Company or any of its directors or officers (in their capacity as
such) of the Company or any properties or assets used by the Company in
conducting its businesses. No investigation or review by any Governmental
Authority, agency or court or other regulatory body

 

43

--------------------------------------------------------------------------------


 

(including trade associations) with respect to the Company or any of its
employees is pending or to the knowledge of the Company threatened or probable
of initiation, nor has any Governmental Authority, agency or court or other
regulatory body (including trade associations) indicated to the Company an
intention to conduct the same, and, to the knowledge of the Company, there is no
action, suit or proceeding pending or threatened against or affecting the
Company or any of its employees, at Law or in equity, or before any Governmental
Authority or other regulatory body.

 

ARTICLE VIII

OTHER OBLIGATIONS OF THE PARTIES

 

SECTION 8.1                     Covenants of the Practice. The Practice
covenants and agrees that for so long as this Agreement is in effect:

 

(a)                                        Certificates. The Practice will
provide, and will use its reasonable best efforts to cause each Physician to
provide, notice to the Company if any representation or warranty contained
herein becomes untrue in any material respect, from and after the Effective Date
because of subsequent events and to provide from time-to-time, at the reasonable
request of the Company, a certificate stating that the representations and
warranties contained herein are true, or, if they are not true, specifying in
reasonable detail the extent to which they are not true.

 

(b)                                        Existence. The Practice will preserve
and keep in full force and effect its corporate existence.

 

(c)                                         Change of Name, Locations, etc. The
Practice shall not (i) change its name, identity or corporate structure,
(ii) change its chief executive office from 220 South Palisade, Suite 204, Santa
Maria, CA 93454 or (iii) change the jurisdiction of its organization from
California (whether by merger or otherwise), unless, in each case, the Practice
has given twenty (20) days prior written notice to the Company of its intention
to do so.

 

(d)                                        Collateral. The Practice will not
grant any other Lien on or in, or otherwise encumber, any of the Collateral;
provided, however, the Company acknowledges and agrees that the Practice shall
have the right to pledge and encumber all sums retained or due the Practice
hereunder to obtain operational lines of credit, but any and all Liens shall be
subordinate to Liens on the Collateral placed by the Company Lenders pursuant to
any Company Lender Loan.

 

(e)                                         Records; Inspection. Upon the
reasonable request of the Company, the Practice will add a conspicuous written
notation or legend, in form and manner reasonably satisfactory to the Company,
onto such books, records and materials evidencing or relating to the Collateral
with an appropriate reference to the fact that an interest in the Collateral has
been assigned to the Company and that the Company has a security interest
therein. The Company shall have the right to make test verifications of the
Receivables in any reasonable manner and through any reasonable medium, and the
Practice agrees to furnish all such reasonable assistance and information as the
Company may reasonably require in connection therewith.

 

44

--------------------------------------------------------------------------------


 

(f)                                          Compliance with Law. The Practice
will comply, in all material respects, with all Laws which it reasonably
believes are applicable with respect to the conduct of its businesses and its
operations.

 

(g)                                         Standard of Care. The Practice will
consistently provide Radiation Oncology Services in a manner that meets or
exceeds the prevailing community standard.

 

(h)                                        Physicians. Each Physician in the
Radiation Oncology Division of the Practice will: (i) be duly licensed and
otherwise authorized to render Radiation Oncology Services, (ii) be duly
licensed to practice medicine in the State of California and shall maintain such
licenses in good standing, (iii) have, and will maintain in good standing,
unrestricted federal and state registrations authorizing them to prescribe
controlled substances in the State of California, as appropriate, and (iv) be
board certified or board eligible in radiation oncology, and shall maintain such
certifications in good standing.

 

(i)                                            Medicare/Medicaid Enrollment. The
Practice shall maintain qualification and enrollment as a provider for
outpatient radiation services in the Medicare and Medicaid programs.

 

SECTION 8.2                     Taxes.

 

(a)                                        The Company shall pay (i) all taxes
(if any) assessed and levied against the Company or the Company’s property and
assets located within or associated with the Cancer Center, and (ii) all lawful
claims that, if unpaid, might become a Lien, including a Lien upon any of its
properties or assets located within or associated with the Cancer Center;
provided, however, that the Company shall not be required to pay any such
unsecured (or secured, only if secured by operation of Law) tax, assessment,
charge, levy or claim that is being contested in good faith and by proper
proceedings and as to which the Company has maintained adequate reserves with
respect thereto in accordance with GAAP. The Company shall be solely responsible
for the payment of all such taxes and claims (referred to as “Company Taxes”)
that may be imposed on the Company with respect to this Agreement.

 

(b)                                        The Practice shall pay (i) all taxes
(if any) assessed and levied against the Practice’s property and assets and
(ii) all lawful claims that, if unpaid, might become a Lien upon any of its
properties or assets located within or associated with the Cancer Center
(including, without limitation, the Receivables); provided, however, that the
Practice shall not be required to pay any such unsecured (or secured, only if
secured by operation of Law) tax, assessment, charge, levy or claim that is
being contested in good faith and by proper proceedings and as to which the
Practice has maintained adequate reserves with respect thereto in accordance
with GAAP. The Practice shall be solely responsible for the payment of all such
taxes and claims (referred to as “Practice Taxes”) that may be imposed on the
Practice with respect to this Agreement.

 

SECTION 8.3                     Covenants of the Company. The Company covenants
and agrees for so long as this Agreement is in effect:

 

(a)                                        Certificates. The Company shall
provide notice to the Practice if any representation or warranty contained
herein becomes untrue as of a date after the date hereof

 

45

--------------------------------------------------------------------------------

 

because of subsequent events and to provide from time to time, at the reasonable
request of the Practice, a certificate stating that the representations and
warranties contained herein are true or, if they are not true, specifying in
reasonable detail the extent to which they are not true.

 

(b)                                        Corporate Existence. The Company
shall preserve and keep in full force and effect its existence as a corporation.

 

(c)                                         Compliance with Law. The Company
shall comply, in all material respects, with all Laws that it reasonably
believes are applicable to the conduct of its businesses and its operations.

 

(d)                                        Standard of Care. The Company shall
consistently provide the Management Services in a manner that meets or exceeds
the prevailing business standard.

 

(e)                                         Other Notice. In addition to the
other notice obligations of the Company provided for elsewhere in this
Agreement, the Company shall provide notice to the Practice, within five
(5) Business Days of receipt of knowledge thereof by the Company, of any notice
from a Third-Party Payor that alleges a default under or intention to terminate
or not perform its obligations under, or of any other material occurrence under,
a managed care agreement.

 

ARTICLE IX

INSURANCE AND INDEMNIFICATION

 

SECTION 9.1                     Insurance Maintained by the Practice. During the
Term, the Practice shall provide, or shall arrange for the provision of, and
maintain comprehensive professional liability insurance on the Practice and each
Physician in such reasonable amounts (and with such insurance companies) as are
agreed upon by the Parties, however, not less than a minimum coverage of $1.0
million per occurrence and $3.0 million in the aggregate annually. Each such
insurance policy shall name the Company as an additional insured and by its
terms provide that it shall not be amended or modified without the prior written
consent of the Company and shall not be canceled or terminated unless thirty
(30) days prior notice thereof is given by the insurer to the Company. All
payments in respect of the insurance described in this Section 9.1 shall be
deemed Operational Expenses.

 

SECTION 9.2                     Insurance Maintained by the Company. During the
Term, the Company shall provide, or shall arrange for the provision of, and
maintain: (a) comprehensive professional liability insurance for all Clinical
Employees providing services to the Practice pursuant to this Agreement in such
reasonable amounts (and with such insurance companies) as are agreed upon by the
Parties, however, not less than a minimum coverage of $1.0 million per
occurrence and $3.0 million in the aggregate annually, and (b) comprehensive
general liability and property insurance covering the Cancer Center premises and
operations in the minimum amount of $1.0 million per occurrence and $3.0 million
in the aggregate annually. Each such insurance policy shall name the Practice as
an additional insured and by its terms provide that it shall not be amended or
modified without the prior written consent of the Practice and shall not be
canceled or terminated unless thirty (30) days prior notice thereof is given by
the insurer to the Practice. All payments in respect of the insurance described
in this Section 9.2 shall be deemed Operational Expenses.

 

46

--------------------------------------------------------------------------------


 

SECTION 9.3                     Requirements as to Insurance. At all times
during this Agreement, each Party shall require its insurance carrier(s) to
provide the other Party with a current certificate of insurance evidencing the
coverage required by Sections 9.1 and 9.2. The obligations of each Party to be
insured for acts and occurrences during the Term shall be binding on the Parties
and shall survive the termination or expiration of this Agreement. In the event
any such insurance is written on a “claims-made” rather than an “occurrence”
basis, any necessary reporting endorsements (“tail insurance”) shall be procured
by the responsible Party.

 

SECTION 9.4                     Indemnification. Except to the extent that this
Section 9.4 may have the effect of reducing or eliminating any insurance
coverage that would otherwise be available to pay damages suffered by any Party,
each of the Parties shall have the following rights to indemnification.

 

(a)                                        Indemnification by the Practice. The
Practice shall indemnify and hold the Company, its Affiliates and their
respective permitted successors and assigns and any of their respective
officers, directors, employees, representatives and agents (collectively, the
“Company Indemnitees”) harmless from and against any and all losses,
obligations, liabilities, settlement payments, awards, judgments, fines,
penalties, damages, deficiencies, taxes and reasonable expenses and costs,
including reasonable attorneys’, accountants’ and auditors’ fees (and any
reasonable experts’ fees) and court costs (each referred to individually as a
“Loss”), incurred by the Company Indemnitees, arising out of or in any way
related to: (i) any material breach or default by the Practice of any term,
condition, representation or covenant contained in this Agreement; (ii) any
sexual harassment, discrimination, wrongful termination or other similar claim
against the Company or its Affiliates as a result of actions taken by the
Practice or any Physician; (iii) any professional malpractice claim arising out
of acts committed or omitted by the Practice or the Physicians; (iv) any claim,
arising from any act prohibited under Medicare or Medicaid alleging that the
Practice or any Physician: (1) made a false statement or representation of a
material fact in any application for any benefit or payment; (2) made a false
statement or representation of a material fact for use in determining rights to
any benefit or payment; or (3) failed to disclose knowledge of the occurrence of
an event affecting the initial or continued right to any benefit or payment on
its behalf or on behalf of another, with intent to secure such benefit or
payment fraudulently; (v) any Practice Taxes; (vi) any act prohibited under any
healthcare Law that was committed or omitted by the Practice; or (vii) any
defects or dangerous conditions at the Cancer Center or in any FF&E caused by or
which are the responsibility of the Practice, the Physicians or any of the
Practice’s authorized agents. Notwithstanding the foregoing, in each case above,
to the extent such Loss arises out of or relates to the negligent, reckless or
wrongful acts or omissions of the Company Indemnitees, the Loss shall be shared
by the Parties in proportion to their relative contributions to its occurrence
as determined by arbitration pursuant to Article XI. No Company Indemnitee shall
be entitled to indemnification under this Section 9.4(a), unless and until the
aggregate amount of all Losses incurred by the Company Indemnitees exceeds
$10,000, whereupon, the Company Indemnitees shall be entitled to be indemnified
for all Losses on a dollar-for-dollar basis from the first dollar of Losses

 

(b)                                        Indemnification by the Company. The
Company shall indemnify and hold the Practice, its Affiliates and their
respective permitted successors and assigns and any of their officers,
directors, employees, independent contractors, representatives and agents, and
the Physicians (collectively, the “Practice Indemnitees”) harmless from and
against any Loss

 

47

--------------------------------------------------------------------------------


 

incurred by the Practice Indemnitees arising out of or in any way related to:
(i) any material breach or default by the Company of any term condition,
representation or covenant contained in this Agreement (including, without
limitation, the failure to provide the Practice with the space reasonably
necessary to conduct its professional medical services as required under this
Agreement); (ii) any sexual harassment, discrimination, wrongful termination or
other similar claim against the Practice or any Physician as a result of actions
taken by the Company or any of the Company’s authorized agents; (iii) any claim,
arising from any act prohibited under Medicare or Medicaid alleging that the
Company: (1) made a false statement or representation of a material fact in any
application for any benefit or payment; (2) made a false statement or
representation of a material fact for use in determining rights to any benefit
or payment; or (3) failed to disclose knowledge of the occurrence of an event
affecting the initial or continued right to any benefit or payment on its behalf
or on behalf of another, with intent to secure such benefit or payment
fraudulently; (iv) any Company Taxes; (v) any defects or dangerous conditions at
the Cancer Center or in any FF&E caused by or which are the responsibility of
the Company; or (vi) any act prohibited under any healthcare Law that was
committed or omitted by the Company; (vii) any claim with respect to the Santa
Maria Sublease as a result of a material breach of the Santa Maria Sublease by
the Company or its Affiliates and having a Material Adverse Effect on the
Practice. Notwithstanding the foregoing, in each case above, to the extent such
Loss arises out of or relate to the negligent, reckless or wrongful acts or
omissions of the Practice, the Physicians or any of the Practice’s agents, the
Loss shall be shared by the Parties in proportion to their relative
contributions to its occurrence as determined by arbitration pursuant to
Article XI. No Practice Indemnitee shall be entitled to indemnification under
this Section 9.4(b), unless and until the aggregate amount of all Losses
incurred by the Practice Indemnitees exceeds $10,000, whereupon, the Practice
Indemnitees shall be entitled to be indemnified for all Losses on a
dollar-for-dollar basis from the first dollar of Losses.

 

(c)                                         Survival. The obligations of this
Section 9.4 shall survive for a period of fifteen (15) months following the
expiration or earlier termination of this Agreement, except for the obligations
set forth in Section 9.4 (a) (ii), (iii), (iv) or (v) or Section 9.4 (b) (ii),
(iii) or (iv) shall survive indefinitely (or if indefinite survival is not
permitted by Law, then for the maximum period permitted by applicable Law).

 

SECTION 9.5                     Indemnification Procedure. Whenever any claim
shall arise for indemnification hereunder, the Party entitled to indemnification
(the “Indemnified Party”) shall provide written notice to the other Party (the
“Indemnifying Party”) within ten (10) days after becoming aware of any such
claim to indemnification, and shall state the facts constituting the basis for
such claim. In connection with any claim for indemnification hereunder resulting
from or arising out of any claim or legal proceeding by a Person who is not a
party to this Agreement, the Indemnifying Party, at its sole cost and expense
and upon written notice to the Indemnified Party, may assume the defense of any
such claim or legal proceeding with counsel reasonably satisfactory to the
Indemnified Party, unless such assumption of defense by the Indemnifying Party
is not reasonable under the circumstances. The Indemnified Party shall be
entitled to participate in the defense of any such action, with its own counsel
and at its own expense. If the Indemnifying Party does not assume the defense of
any such claim or litigation resulting therefrom, the Indemnified Party may
defend against such claim or litigation in such manner as it

 

48

--------------------------------------------------------------------------------


 

may deem appropriate, including, but not limited to, settling such claim or
litigation, after giving notice of the same to the Indemnifying Party, on such
terms as the Indemnified Party may deem appropriate but after consultation with
the Indemnifying Party; and no action taken by the Indemnified Party in
accordance with such defense and settlement shall relieve the Indemnifying Party
of its indemnification obligations herein provided with respect to any Loss
resulting therefrom.

 

ARTICLE X

CONFIDENTIAL INFORMATION; ACCESS TO RECORDS

 

SECTION 10.1              Confidential Information and Trade Secrets. All
Confidential Information and Trade Secrets belong to and shall remain the
property of the Company and the Practice, as the case may be. Each Party
recognizes and acknowledges that the Confidential Information and Trade Secrets
of the other Party are proprietary to such Party and are valuable, special and
unique assets of such Party’s business. Each Party therefore covenants and
agrees that it will not (and it will ensure that each of its employees will
not), during or after the Term, disclose any of the other Party’s Confidential
Information or Trade Secrets to any Person or entity for any reason or purpose
whatsoever, without the written consent of the other Party, except (a) as
necessary in the proper performance of its obligations hereunder, (b) for any
such Confidential Information or Trade Secrets that becomes public through no
fault of the disclosing Party, or (c) as may be required by Law. Each Party
hereby acknowledges that if it or any of its employees or agents engage in
activities within the limitations of this Section 10.1, money damages shall be
an inadequate remedy, and shall be entitled to obtain, in addition to any other
remedy provided by Law or equity, an injunction against the violation of such
Party’s obligation hereunder.

 

SECTION 10.2              Books and Records. Each Party shall maintain and make
available to the other Party accurate books, records, and accounts relating to
the services provided by such Party pursuant to this Agreement. Such books and
records shall be available at their place of keeping for inspection by the other
Party or its representative for the purpose of determining whether the correct
amounts have been retained and/or paid in accordance with the terms of this
Agreement and for any other valid purpose. Each Party shall have the right to
conduct an audit (at such Party’s expense) upon fifteen (15) days advance
written notice, but not more frequently than twice each calendar year.

 

ARTICLE XI

ARBITRATION

 

SECTION 11.1              Arbitration.

 

(a)                                        In the event of any controversy or
claim, whether based on contract, tort, statute, or other legal or equitable
theory (including but not limited to any claim of fraud, misrepresentation, or
fraudulent inducement) arising out of or related to this Agreement (“dispute”)
arises and cannot be resolved by negotiation, the Parties agree to submit the
dispute to mediation by a mediator mutually selected by the Parties. If the
Parties are unable to agree upon a mediator, then the mediator shall be
appointed by the American Arbitration Association.

 

49

--------------------------------------------------------------------------------


 

In any event, the mediation shall take place within thirty (30) days of the date
that a Party gives the other Party written notice of its desire to mediate the
dispute.

 

(b)                                        If not thus resolved by mediation,
the dispute shall be resolved by arbitration pursuant to this Section 11.1 and
the then-current rules and supervision of the American Arbitration Association,
and shall be subject to binding arbitration in accordance with applicable
sections of the California Code of Civil Procedure.

 

(c)                                         The duties to mediate and arbitrate
shall extend to any director, officer, employee, shareholder, principal, agent
trustee in bankruptcy or otherwise, Affiliate, subsidiary, third-party
beneficiary, or guarantor of a Party making or defending any claim which would
otherwise be subject to this Section 11.1.

 

(d)                                        The arbitration shall be held in
Santa Barbara County, California, before a single arbitrator. The arbitrator’s
decision and award shall be final and binding and may be entered in any court
having jurisdiction thereof.

 

(e)                                         In order to prevent irreparable
harm, the arbitrator may grant temporary or permanent injunctive or other
equitable relief for the protection of property rights.

 

(f)                                          Issues or arbitrability shall be
determined in accordance with substantive and procedural Laws relating to
arbitration, and all other aspects of the Agreement shall be interpreted in
accordance with and the arbitrator shall apply and be found to follow the
substantive Laws of the State of California. The prevailing party in such
action, in addition to any other award made by the arbitrator, shall be entitled
to an award of reasonable attorneys’ fees and costs incurred in prosecuting such
action and the enforcement of any judgment entered in such action, all in the
amount to be determined by the arbitrator in accordance with the rules of the
American Arbitration Association.

 

(g)                                         If court proceedings to stay
litigation or compel arbitration are necessary, the Party who unsuccessfully
opposes such proceedings shall pay all associated costs, expenses, and
attorney’s fees which are reasonably incurred by the other Party.

 

(h)                                        The arbitrator may order the Parties
to exchange copies of nonrebuttal exhibits and copies of witness lists in
advance of the arbitration hearing. However, the arbitrator shall have no other
power to order discovery or depositions unless and then only to the extent that
all Parties otherwise agree in writing.

 

(i)                                            Neither a Party, a witness, nor
the arbitrator may disclose the facts of the underlying dispute or the contents
or results of any negotiation, mediation, or arbitration hereunder without prior
written consent of all Parties, unless and then only to the extent required to
enforce or challenge the negotiated agreement or the arbitration award, as
required by Law, or as necessary for financial and tax reports and audits.

 

(j)                                           Notwithstanding anything to the
contrary in this Section 11.1, in the event of alleged violation of a Party’s
property or equitable rights (including but not limited to unauthorized
disclosure of confidential information), that Party may seek temporary
injunctive relief from any court of competent jurisdiction pending appointment
of an arbitrator. The Party

 

50

--------------------------------------------------------------------------------


 

requesting such relief shall simultaneously file a demand for mediation and
arbitration of the dispute, and shall request the American Arbitration
Association to proceed under its rules of expedited procedures. In no event
shall any such court-ordered temporary injunctive relief continue for more than
thirty (30) days.

 

(k)                                        If any part of this Section 11.1 is
held to be unenforceable, it shall be severed and shall not affect either the
duties to mediate and arbitrate hereunder or any other part of this
Section 11.1.

 

ARTICLE XII

GENERAL PROVISIONS

 

SECTION 12.1              Changes in the Law. This Agreement shall be subject to
all applicable Laws and all changes and amendments thereto. Any provision of Law
that invalidates, or is otherwise inconsistent with, the terms of this
Agreement, or which would cause one of the Parties to be in violation of Law,
shall automatically supersede the terms of this Agreement; provided, however,
the Parties shall exercise their best efforts to negotiate an appropriate
modification to the terms and conditions of this Agreement to accommodate such
provisions of Law and to effectuate the existing terms and intent of this
Agreement to the greatest possible extent consistent with the requirements of
such Law. In the event that there shall be a change in the Medicare or Medicaid
(or the general instructions relating thereto), or in other Laws (or the
application thereof), or the adoption of new legislation, or a change in any
Third-Party Payor reimbursement system applicable to the provision of Radiation
Oncology Services, any of which materially and adversely affects the
compensation that the Company may receive for the services furnished to the
Practice or if there is any other material change in the facts, circumstances or
assumptions of the Parties that substantially alters the allocation of risks and
rewards intended to be accomplished herein, the Party so affected may by notice
propose to the other Party a new basis for compensation hereunder or other
modification of this Agreement and the Parties shall negotiate in good faith an
equitable amendment to this Agreement. If such notice is given and if the
Parties are unable within sixty (60) days to agree upon such amendment, the
Parties shall submit such matter to binding arbitration in accordance with
Article XI.

 

SECTION 12.2              Independent Contractors. The relationship between the
Company and the Practice is that of independent contractors, and none of the
provisions of this Agreement is intended to create, nor shall be construed to
create a partnership, joint venture or employment relationship between the
Parties. Neither Party, nor any of its respective officers, members, employees
or independent contractors, shall, except as otherwise expressly provided in
this Agreement, be deemed to be the employee or representative of the other
Party by virtue of this Agreement.

 

SECTION 12.3              Force Majeure. Neither Party shall be liable to the
other for failure to perform any of the services, duties or obligations required
of such Party herein in the event of strikes, lockouts, calamities, acts of God,
unavailability of supplies or other events over which such Party has no control
for so long as such event continues and for a reasonable period of time
thereafter; provided, however, that each Party agrees to use reasonably diligent
efforts to perform such services, duties and obligations required of such Party
herein notwithstanding such events and shall be liable to the other for the
failure to use such reasonable diligent efforts.

 

51

--------------------------------------------------------------------------------


 

SECTION 12.4              Notices and Addresses. Any notice, demand, request,
waiver, or other communication under this Agreement shall be in writing and
shall be deemed to have been duly given on the date of service, if personally
served or sent by facsimile; on the Business Day after notice is delivered to a
courier or mailed by express mail, if sent by courier delivery service or
express mail for next day delivery; and on the third day after mailing, if
mailed to the Party to whom notice is to be given, by first class mail,
registered, return receipt requested, postage prepaid and addressed as follows:

 

52

--------------------------------------------------------------------------------


 

To Company:

c/o Oncure Medical Corp.

 

188 Inverness Drive West, Suite 650

 

Englewood, CO 80112

 

Attn: President

 

Fax:                       (949) 274-8831

 

 

With a copy to:

Oncure Medical Corp.

 

18100 Von Karman Ave., Suite 450

 

Irvine, CA 92612

 

Attn: General Counsel

 

Fax:                       (949) 863-8835

 

 

To Practice:

Central Coast Medical Oncology Corp.

 

220 South Palisade, Suite 204

 

Santa Maria, CA 93454

 

Attn: President

 

Fax: (805)     -        

 

 

With a copy to:

Robert E. Ward, Esq.

 

5260 N. Palm Ave. #205

 

Fresno, CA 93704

 

Fax: (559) 472-9892

 

SECTION 12.5              Entire Agreement. This Agreement, including the
exhibits and schedules hereto, sets forth the entire understanding and agreement
and supersedes any and all other understandings, negotiations or agreements
between the Parties.

 

SECTION 12.6              Physician Rights. The Parties acknowledge and agree
that the Physicians are third-party beneficiaries of this Agreement and have
standing to enforce their rights hereunder. In addition, the Practice shall
require that each Physician acknowledge and agrees to be bound by all
representations, warranties and covenants expressly applicable to him in this
Agreement.

 

SECTION 12.7              Governing Law. This Agreement shall be governed by,
and construed and enforced in accordance with, the Laws of the State of
California.

 

53

--------------------------------------------------------------------------------


 

SECTION 12.8              Captions. The captions or headings in this Agreement
are made for convenience and general reference only and shall not be construed
to describe, define or limit the scope or intent of the provisions of this
Agreement.

 

SECTION 12.9              Severability. The provisions of this Agreement shall
be deemed severable and if any portion shall be held invalid, illegal or
unenforceable for any reason, the remainder of this Agreement shall be effective
and binding upon the parties.

 

SECTION 12.10       Waiver. Any term or condition of this Agreement may be
waived at any time by the Party that is entitled to the benefit thereof, but no
such waiver shall be effective unless set forth in a written instrument duly
executed by or on behalf of the Party waiving such term or condition. No waiver
by any Party of any term or condition of this Agreement, in any one or more
instances, shall be deemed to be or construed as a waiver of the same or any
other term or condition of this Agreement on any future occasion. All remedies,
either under this Agreement or by Law or otherwise afforded, will be cumulative
and not alternative.

 

SECTION 12.11       Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party, it being understood that all
parties need not sign the same counterpart. Delivery of a copy of this Agreement
bearing an original signature by facsimile transmission or by electronic mail in
“portable document format” shall have the same effect as physical delivery of
the paper document bearing the original signature.

 

SECTION 12.12       Amendment and Modification. This Agreement may be amended or
modified only by written agreement executed by all of the Parties hereto.

 

SECTION 12.13       Assignment and Delegation.

 

(a)                                        The Company shall have the right to
assign its rights hereunder to (i) any Affiliate of the Company, provided the
net worth of the proposed assignee equals or exceeds the greater of the
Company’s net worth at the Effective Date or Company’s net worth immediately
prior to the proposed assignment, or (ii) to any Company Lender for security
purposes as collateral pursuant to a Company Lender Loan. Upon an assignment
pursuant to clause (i) of the preceding sentence, the Company shall deliver
written notice of the proposed assignment to the Practice at least sixty (60)
days in advance of the effective date. Such notice shall include the name and
legal composition of the proposed assignee and (1) a current financial statement
of the proposed assignee, (2) financial statements of the proposed assignee
covering the preceding three years, if they exist, and, (3) if available, an
audited financial statement of the proposed assignee for a period ending not
more than one (1) year prior to the proposed effective date of the transfer.

 

(b)                                        Except as set forth in
Section 12.13(a), neither the Company nor the Practice shall have the right to
assign their respective rights and obligations hereunder without the written
consent of the other party. Neither the Company nor the Practice may delegate
any of its duties hereunder, except as expressly contemplated herein; provided,
however, that the Company may delegate some or all of its duties and obligations
hereunder to an Affiliate of Company and the Practice may delegate (to the
extent permitted by Law) some or all of its duties

 

54

--------------------------------------------------------------------------------


 

and obligations hereunder to an Affiliate of the Practice or Coastal, provided,
in each case, that any assignor shall remain responsible for its obligations
hereunder and the assigning party obtains the prior written consent of the
remaining Party (which consent shall not be unreasonably withheld, delayed or
conditioned).

 

SECTION 12.14       Open Records. Upon the written request of the Secretary of
Health and Human Services or the Comptroller General or any of their duly
authorized representatives, the Company shall make available to the Secretary of
Health and Human Services the contract, books, documents and records that are
necessary to verify the nature and extent of the cost of providing the
Management Services. No applicable attorney-client, accountant-client or other
legal privilege shall be deemed waived by virtue of this Agreement.

 

SECTION 12.15       Binding Effect. Subject to Section 12.13, this Agreement
shall be binding on and shall inure to the benefit of the Parties, and their
successors and permitted assigns.

 

SECTION 12.16       Further Actions. Each of the Parties agrees (and the
Practice agrees to use its reasonable best efforts to cause the Physicians) to
execute and deliver such further instruments, and do such further acts and
things, as may be reasonably required or useful to carry out the intent and
purpose of this Agreement and as are not inconsistent with the terms hereof. In
addition, the Parties agree to cooperate with one another in the fulfillment of
their respective obligations under this Agreement. Furthermore, each of the
Parties agrees (and the Practice agrees to use its reasonable best efforts to
cause the Physicians) to cooperate with the other Party and to assist it in
obtaining all necessary licenses, certificates of need, and other approvals from
regulatory agencies and accrediting bodies.

 

SECTION 12.17       No Prejudice. This Agreement has been jointly prepared by
the Parties hereto and the terms hereof shall not be construed in favor of or
against any Party on account of its participation in such preparation.

 

55

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereby execute this Agreement as of the
Execution Date.

 

 

CENTRAL COAST MEDICAL ONCOLOGY CORP.

 

 

 

 

 

By:

/s/ Robert A. Dichmann

 

Name:

Robert A. Dichmann, M.D.

 

Title:

President

 

 

 

 

U.S. CANCER CARE, INC.

 

 

 

 

By:

/s/ George P. McGinn

 

Name:

George P. McGinn

 

Title:

President and CEO

 

56

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

2012 ANNUAL BUDGET

 

1

--------------------------------------------------------------------------------

 

Oncure Medical Corp. Santa Maria Radiation Oncology Division Year 1 Budget
(Oct-2011 Estimate to be finalized per footnote 8)

Group Practice Budget between CCMO and Coastal Physicians, with Oncure as
Exclusive Provider of RadOnc Business Services

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Year 1 Budget

 

Month 1

 

Month 2

 

Month 3

 

Month 4

 

Month 5

 

Month 6

 

Month 7

 

Month 8

 

Month 9

 

Month 10

 

Month 11

 

Month 12

 

Year 1

 

Average Daily Census:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CVTX

 

23.8

 

23.8

 

23.8

 

23.8

 

23.8

 

23.8

 

23.8

 

23.8

 

23.8

 

23.8

 

23.8

 

23.8

 

23.8

 

IMRT

 

12.0

 

12.0

 

12.0

 

12.0

 

12.0

 

12.0

 

12.0

 

12.0

 

12.0

 

12.0

 

12.0

 

12.0

 

12.0

 

IGRT

 

10.9

 

10.9

 

10.9

 

10.9

 

10.9

 

10.9

 

10.9

 

10.9

 

10.9

 

10.9

 

10.9

 

10.9

 

10.9

 

Total (CVTX & IMRT)

 

35.7

 

35.7

 

35.7

 

35.7

 

35.7

 

35.7

 

35.7

 

35.7

 

35.7

 

35.7

 

35.7

 

35.7

 

35.7

 

IMRT %

 

33

%

33

%

33

%

33

%

33

%

33

%

33

%

33

%

33

%

33

%

33

%

33

%

33

%

IGRT%

 

30

%

30

%

30

%

30

%

30

%

30

%

30

%

30

%

30

%

30

%

30

%

30

%

30

%

Growth %

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Revenue

 

$

431.8

 

$

431.8

 

$

431.8

 

$

431.8

 

$

431.8

 

$

431.8

 

$

431.8

 

$

431.8

 

$

431.8

 

$

431.8

 

$

431.8

 

$

431.8

 

$

5,181.3

 

Cost of Operations:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Center Salaries & Benefits (Incl. COO Allocation)

 

 

57.6

 

 

57.6

 

 

57.6

 

 

57.6

 

 

57.6

 

 

57.6

 

 

57.6

 

 

57.6

 

 

57.6

 

 

57.6

 

 

57.6

 

 

57.6

 

 

691.4

 

Rent (Old Facility)(6)

 

17.2

 

17.2

 

17.2

 

17.2

 

17.2

 

17.2

 

 

 

 

 

 

 

 

 

 

 

 

 

103.2

 

Repair & Maintenance

 

14.9

 

14.9

 

14.9

 

14.9

 

14.9

 

14.9

 

14.9

 

14.9

 

14.9

 

14.9

 

14.9

 

14.9

 

178.8

 

Medical Supplies

 

2.0

 

2.0

 

2.0

 

2.0

 

2.0

 

2.0

 

2.0

 

2.0

 

2.0

 

2.0

 

2.0

 

2.0

 

23.7

 

Insurance

 

3.6

 

3.6

 

3.6

 

3.6

 

3.6

 

3.6

 

3.6

 

3.6

 

3.6

 

3.6

 

3.6

 

3.6

 

42.6

 

Depreciation of Contributed Assets

 

7.6

 

7.6

 

7.6

 

7.6

 

7.6

 

7.6

 

7.6

 

7.6

 

7.6

 

7.6

 

7.6

 

7.6

 

91.7

 

Other Operations Expenses

 

16.8

 

16.8

 

16.8

 

16.8

 

16.8

 

16.8

 

16.8

 

16.8

 

16.8

 

16.8

 

16.8

 

16.8

 

201.8

 

Center Physics & Dosimetry (1)

 

35.2

 

35.2

 

35.2

 

35.2

 

35.2

 

35.2

 

35.2

 

35.2

 

35.2

 

35.2

 

35.2

 

35.2

 

422.0

 

Billing and Management Fee (2)

 

39.3

 

39.3

 

39.3

 

39.3

 

39.3

 

39.3

 

39.3

 

39.3

 

39.3

 

39.3

 

39.3

 

39.3

 

471.5

 

Total Cost of Operations (3)

 

194.2

 

194.2

 

194.2

 

194.2

 

194.2

 

194.2

 

177.0

 

177.0

 

177.0

 

177.0

 

177.0

 

177.0

 

2,226.7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cost of Operations Adjustments: (4)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

New Santa Maria Building Rent(8)

 

21.8

 

21.8

 

21.8

 

21.8

 

21.8

 

21.8

 

21.8

 

21.8

 

21.8

 

21.8

 

21.8

 

21.8

 

261.6

 

Additional Rent for Tenant Improvements(8)

 

4.4

 

4.4

 

4.4

 

4.4

 

4.4

 

4.4

 

4.4

 

4.4

 

4.4

 

4.4

 

4.4

 

4.4

 

52.6

 

Lease on New Assets(8)

 

46.9

 

46.9

 

46.9

 

46.9

 

46.9

 

46.9

 

46.9

 

46.9

 

46.9

 

46.9

 

46.9

 

46.9

 

562.9

 

Total Cost of Operations Adjustments

 

267.3

 

267.3

 

267.3

 

267.3

 

267.3

 

267.3

 

250.0

 

250.0

 

250.0

 

250.0

 

250.0

 

250.0

 

3,103.8

 

Total Adjusted Profit

 

164.5

 

164.5

 

164.5

 

164.5

 

164.5

 

164.5

 

181.7

 

181.7

 

181.7

 

181.7

 

181.7

 

181.7

 

2,077.5

 

Radiation Oncology Services Division MSA (5)

 

$

77.7

 

$

77.7

 

$

77.7

 

$

77.7

 

$

77.7

 

$

77.7

 

$

84.6

 

$

84.6

 

$

84.6

 

$

84.6

 

$

84.6

 

$

84.6

 

$

974.0

 

Adjusted Gross Profit after Radiation Oncologists

 

$

86.8

 

$

86.8

 

$

86.8

 

$

86.8

 

$

86.8

 

$

86.8

 

$

97.1

 

$

97.1

 

$

97.1

 

$

97.1

 

$

97.1

 

$

97.1

 

$

1,103.5

 

Oncure Management Services Fee @ 50% (40% after $847)

 

$

43.4

 

$

43.4

 

$

43.4

 

$

43.4

 

$

43.4

 

$

43.4

 

$

48.6

 

$

48.6

 

$

48.6

 

$

48.6

 

$

48.6

 

$

48.6

 

$

551.7

 

Medical Oncology Division Share @ 50% (Retained Amount) (7)

 

$

43.4

 

$

43.4

 

$

43.4

 

$

43.4

 

$

43.4

 

$

43.4

 

$

48.6

 

$

48.6

 

$

48.6

 

$

48.6

 

$

48.6

 

$

48.6

 

$

551.7

 

 

--------------------------------------------------------------------------------

(1) Oncure’s Coastal Centralized Physics & Dosimetry allocation is at the
historical Santa Maria amount based on revenue.

(2) Includes pass through costs for Managed Care Contracting & Administration,
Billing/Collecting, Finance/Acctg/AP, Operations, HR, IT, Compliance and
Marketing; will be actual proportionate share of Oncure network shared costs
(this is an estimate based on Year-to-Date December 2010, 9.1%).

(3) All costs associated are direct costs in running the center as currently
done, including all staff.

(4) See Cost of Operations Adjustment schedule for detail on costs, page 3 of
this exhibit.

(5) The Coastal Radiation Oncology medical services calculation is based on 40%
of Adjusted Gross Profit (Gross Profit plus Oncure Centralized Business Services
less 2.2% Billing Fee).

(6) Rent for old facility will be charged for the lesser of 6 months net of new
sublease or termination.

(7) 50% share of Gross Profit up to $1,694 then 60% share of Gross Profit in
excess of $1,694

(8) Budget will be adjusted for the following reasons: final build out costs,
FMV for building lease, offset for sublease of existing facility, mutually
agreed upon changes

 

--------------------------------------------------------------------------------

 

EXHIBIT “B”

 

PAYOR INSTRUCTION LETTER

 

[DATE]

 

[Name of Payor]

[Address of Payor]

 

Re:                                                          CENTRAL COASTAL
MEDICAL ONCOLOGY CORP.

Federal Tax Identification Number:

Medicare Provider Number:

Medicaid Provider Number:

National Provider Identification Number:

 

To Whom It May Concern:

 

You are directed to make:

 

(1)                                                              All wire
transfers directly to the following account:

 

[NAME OF DEPOSITORY BANK]

 

 

ABA #

Account #                                              (Sweeping Account)

 

(2)                                                              All explanation
of benefits, remittance advises, and other forms of payment, including checks,
to the following address:

 

[DEPOSITORY BANK] as Company Lockbox Bank

P.O. Box           (Practice Lockbox)

 

 

Reference:

Account #                                              (Sweeping Account)

 

Thank you for your cooperation in this matter.

 

 

 

 

 

Name:

 

Title:

 

2

--------------------------------------------------------------------------------


 

AMENDMENT NO. 3 TO MANAGEMENT SERVICES AGREEMENT

BETWEEN

COASTAL RADIATION ONCOLOGY MEDICAL GROUP, INC.

AND

U.S. CANCER CARE CENTER, INC.

 

THIS AMENDMENT NO. 3 TO MANAGEMENT SERVICES AGREEMENT (this “Third Amendment”)
is made effective as of the 1st day of October, 2013 (the “Effective Date”), by
and between U.S. Cancer Care, Inc., a Delaware corporation (“USCC”) and Coastal
Radiation Oncology Medical Group, Inc., a California professional corporation
(“Coastal”).

 

WITNESSETH

 

WHEREAS, USCC and Coastal are parties to that certain Management Services
Agreement dated as of February 16, 2006 (as previously amended, the “MSA”); and

 

WHEREAS, USCC and Coastal now wish to further amend certain economic terms of
the MSA, effective as of the Effective Date, as more fully set forth herein.

 

NOW, THEREFORE in consideration of the mutual promises, covenants, and
agreements in this Third Amendment below, and such other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, USCC
and Coastal agree as follows:

 

1.                                            Defined Terms. All capitalized
terms not expressly defined in this Third Amendment shall have the meaning
ascribed to them in the MSA.

 

2.                                            Amendments to MSA. The MSA is
hereby amended by adding or amending the following provisions:

 

(a)                                 Retained Amount. From and after the
Effective Date, the Retained Amount shall be calculated as follows:

 

(i)                                             twenty five percent (25%) of the
first $25,000,000 in total Practice Revenues for all of the Cancer Centers, plus
the centers where USCC provides radiation oncology management services in Santa
Maria, CA (the “Santa Maria Site”) and Simi Valley, California (the “Simi Valley
Site”), plus

 

(ii)                                          twenty seven and one-half percent
(27.5%) of Practice Revenues for the Cancer Centers, the Santa Maria Site and
the Simi Valley Site between $25,000,001 and $30,000,000, plus

 

(iii)                                       thirty percent (30.0%) of Practice
Revenues for the Cancer Centers, the Santa Maria Site and the Simi Valley Site
above $30,000,000, less

 

(iv)                                      any professional services fees Coastal
is entitled to receive pursuant to that certain Professional Services Agreement
between Coastal and CCMO, related to the Santa Maria Site, less

 

--------------------------------------------------------------------------------


 

(v)                                         three percent (3%) of Practice
Revenues attributable to the Santa Maria Site, with a cap of $165,000, less

 

(vi)                                      the amount Coastal is entitled to
retain pursuant to the terms of the Management Services Agreement by and between
Simi Valley Cancer Center Management LLC and Coastal dated as of December 1,
2011 (the “Simi Valley MSA”), less

 

(vii)                                   the Simi Valley Offset (as that term is
hereinafter defined).

 

For purposes of this Section 2(a), the “Simi Valley Offset” shall mean one-half
(1/2) of the difference between (A) Simi Valley Collections (as hereinafter
defined) multiplied by 0.25 less (B) the amount Coastal is entitled to retain
pursuant to the Simi Valley MSA; provided however in no event shall the Simi
Valley Offset exceed six percent (6%) of the total collections attributable to
the Simi Valley Site (the “Simi Valley Offset Cap”).

 

For purposes of this Section 2(a), “Simi Valley Collections” shall mean all
collections attributable to the Simi Valley Site.

 

By way of example only:

 

Assuming Simi Valley Collections in a given year equal $2,000,000 and EBITDA
under the Simi Valley MSA in such year equals $600,000, the Simi Valley Offset
would equal $120,000, as follows:

 

 

[$2,000,000 * 0.25] - [$600,000 * 0.40(1)]

   =   $130,000

 

 

 

2

 

Because 6% of Simi Valley Collections ($2,000,000) equals $120,000, the Simi
Valley Offset Cap has been reached, and thus the calculated amount of $130,000
is reduced to $120,000.

 

(b)                                 General Management Services Fee. From and
after the Effective Date, the General Management Services Fee shall be
calculated as follows: Practice Revenues for the Cancer Centers, less the
Retained Amount (or Minimum Retained Amount, as applicable).

 

(c)                                  Deletion of Defined Terms. All references
in the MSA to Net Income and EBITDA are hereby deleted, and the MSA is hereby
modified accordingly, as the context requires.

 

(d)                                 Cash Accounting. All references in the MSA
to accrual basis of accounting are, and shall be, revised and amended to a cash
basis of accounting.

 

(e)                                  Term. The initial Term of the MSA shall be
extended to September 30, 2023. The remaining provisions of Section 5.1 of the
MSA shall remain in full force and effect.

 

(f)                                   Professional Liability Insurance.
Professional liability insurance to be provided under Section 8.1 of the MSA
shall no longer be treated as an Operational Expense and instead shall

 

--------------------------------------------------------------------------------

(1) The percentage of EBITDA to which Coastal is entitled under the Simi Valley
MSA.

 

--------------------------------------------------------------------------------


 

be a Practice Expense borne by Coastal, provided however that USCC shall
reimburse Coastal quarterly for seventy-five percent (75%) of Coastal’s actual,
documented out of pocket expenses for maintaining such professional liability
insurance for Coastal’s physicians providing services at the Cancer Centers at
the policy limits in place as of the Effective Date.

 

(g)                                  Accounting Final Through August 2013. USCC
and Coastal acknowledge that notwithstanding the amendments under subsections
(a) and (b) above, there will nevertheless be amounts to be paid to and retained
by USCC and Coastal, respectively, for periods prior to the Effective Date which
historically would not have been paid until after the Effective Date, and the
parties hereby acknowledge that distributing such amounts shall have no affect
on the terms of this Third Amendment. In addition, USCC and Coastal agree that
all amounts paid, payable or retained by the parties other than amounts for
September 2013 are final by and between the parties and that that there shall be
no further adjustments to the determination of Practice Revenues or otherwise
under the MSA for periods prior to September 2013 except to the extent required
to comply with applicable law and/or to address refunds or overpayments to or
from third parties.

 

(h)                                 Amendments to Minimum Retained Amount. The
Minimum Retained Amount for the period January 1, 2013 through September 30,
2013 shall be pro rated to $4,387,500.00. Beginning on the Effective Date, the
Minimum Retained Amount shall be $6,000,000.00 per contract year. For 2013, the
Minimum Retained Amount shall be $5,887,500.00 ($4,387,500 + $1,500,000.00
[$6,000,000.00 x .25]). Notwithstanding the foregoing, if at any time there is a
CMS Trigger (as hereinafter defined), then USCC shall have the immediate right
to renegotiate the Minimum Retained Amount to take into account such reductions
and if the parties, despite reasonable good faith efforts for up to thirty (30)
days, are unable to agree on a renegotiated Minimum Retained Amount, then USCC
shall have the right to terminate the MSA on ninety (90) days prior written
notice to Coastal. In the case of a termination of the MSA by USCC pursuant to
the immediately preceding sentence, the restrictive covenants set forth in
Section 2.13(a) of the MSA shall be void. As used herein, the term “CMS Trigger”
shall mean an instance where the Centers for Medicare & Medicaid Services
(“CMS”), in any future physician fee schedule applicable to radiation oncology
services, sets forth a cumulative combined impact to radiation oncology equal to
or greater than fifteen percent (15%) over the schedule in effect for the year
2013.

 

3.                                            Lompoc. At or prior to such time
as Coastal (or any person(s) or entity controlled by, controlling, or under
common control with Coastal or any of its shareholders) intends to commence
operations at one or more locations in Lompoc, California (collectively, the
“Lompoc Site”), Coastal shall first offer (or cause to be offered) to USCC, in
writing, the right to provide radiation oncology management services at the
Lompoc Site on substantially the same terms as are set forth in the MSA (as
amended by this Third Amendment) (the “Offer Notice”); provided however (i) the
Retained Amount with respect to the Lompoc Site shall be 25% of total Practice
Revenues attributed to the Lompoc Site (such total Practice Revenues, the
“Lompoc Revenues”), and (ii) the Lompoc Revenues shall be used to calculate the
Retained Amount under the MSA (as amended by this Third Amendment). In order to
effectuate the terms of the immediately preceding sentence, the calculation
formula under Section 2(a) of this Third Amendment would be updated (1) to
include Lompoc Revenues in the calculation of total Practice Revenues under
subsections 2(a)(i)-(iii), and (2) to provide for an additional offset against
the Retained Amount equal to the difference between (A) the Lompoc Revenues
multiplied by the applicable percentages under subsections
2(a)(i)-(iii) assuming that the

 

--------------------------------------------------------------------------------


 

Lompoc Revenues are the last dollars added to the total Practice Revenues for
such purposes, less (B) 25% of Lompoc Revenues. USCC shall have the right,
within sixty (60) days after receipt of the Offer Notice to elect, in writing,
to enter into one or more definitive agreement(s) with Coastal (or its
applicable affiliate) with respect to the Lompoc Site pursuant to the foregoing
terms and conditions, and the parties shall promptly work together, in good
faith, to prepare and execute such definitive agreement(s) as promptly as
possible.

 

4.                                            Gamma Knife (Thousand Oaks)
Services and Fees. USCC shall continue providing services to the Gamma Knife
Center in Thousand Oaks, California (the “Center”) for billing and collections,
and for benefits and payroll administration. The fee for billing and collection
services will be three percent (3%) of net revenue from Center billings. The fee
for benefits and payroll administration will be three percent (3%) of the
monthly non-physician payroll of the Center.

 

5.                                            Termination of CCMO MSA and
Continued Service in Santa Maria. In the event that the Management Services
Agreement between USCC and Central Coast Medical Oncology Corp., a California
professional corporation, (“CCMO”), dated as of February 17, 2012, or any
agreement that restates or replaces the same, (the “CCMO MSA”) is terminated for
any reason, and USCC thereafter continues to provide radiation oncology
management services at any locations in Santa Maria, California, then in such
case USCC agrees to enter into an agreement with Coastal, on substantially the
same economic terms as are contained in the MSA with respect to the other Cancer
Centers, whereby all USCC Santa Maria locations shall become Cancer Centers
under the terms of the MSA.

 

6.                                            Termination of CCMO MSA and
Discontinued Service in Santa Maria. In the event that the CCMO MSA is
terminated for any reason, and USCC thereafter does not provide radiation
oncology management services at any locations in Santa Maria, California, then
in such case USCC shall provide Coastal with the option to purchase USCC’s
assets and equipment in service at the Santa Maria location, at their fair
market value as determined by an independent third party appraiser mutually
acceptable to USCC and Coastal, (the “Purchase Option”). Coastal must exercise
the Purchase Option by providing written notice to USCC within thirty (30) days
following the termination of the CCMO MSA, and Coastal must close on the
Purchase Option within ten (10) days following the completion of the third party
appraisal. If Coastal exercises the Purchase Option, USCC shall use commercially
reasonable efforts to cause USCC’s interest in that certain Sublease Agreement
dated February 17, 2012 between USCC and CCMO to be assigned to Coastal.

 

7.                                            Coastal’s Legal Fees. USCC shall
promptly (within five business days) upon receipt of invoices therefor,
reimburse Coastal’s legal fees incurred with respect to this Third Amendment,
the bankruptcy matter of USCC’s parent, OnCure Medical Corp., Inc., and all
matters related thereto, to Andre, Morris & Buttery, Orrick, and Bayard,
respectively, provided that in no event shall USCC’s obligations under this
Section 7 exceed $125,000.00 in the aggregate.

 

8.                                            Ratification of MSA. Except as
expressly amended by this Third Amendment, the MSA shall remain in full force
and effect in accordance with its original terms, and the MSA, as amended
pursuant to this Third Amendment, is hereby ratified by USCC and

 

--------------------------------------------------------------------------------


 

Coastal. In the event of inconsistencies between any term of this Third
Amendment and any terms of the MSA, the term of this Third Amendment shall
control.

 

9.                                            Counterparts. This Third Amendment
may be executed in multiple counterparts, each of which constitute an original
hereof.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

This Third Amendment is executed by USCC and Coastal effective as of the
Effective Date.

 

 

USCC:

 

 

 

U.S. CANCER CARE, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

COASTAL:

 

 

 

COASTAL RADIATION ONCOLOGY MEDICAL GROUP, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

Jeffrey Rodnick, M.D.

 

Title:

President

 

--------------------------------------------------------------------------------
